Exhibit 10.46

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

EXECUTION VERSION

SETTLEMENT AND TERMINATION AGREEMENT

by and between

AMYLIN PHARMACEUTICALS, INC.

and

ELI LILLY AND COMPANY

November 7, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS

     2   

Section 1.1

   Definitions      2   

Section 1.2

   Other Defined Terms      22   

ARTICLE 2 TERMINATION OF COLLABORATION AGREEMENT AND RELATED AGREEMENTS

     24   

Section 2.1

   Termination of Collaboration Agreement      24   

Section 2.2

   Related Agreements and Related Third Party Agreements      24   

Section 2.3

   Reversion of License Rights in the Collaboration Agreement and Related
Agreements      28   

ARTICLE 3 SETTLEMENT AND RELEASE

     28   

Section 3.1

   Dismissals      28   

Section 3.2

   Amylin Release      28   

Section 3.3

   Lilly Release      29   

Section 3.4

   Covenants Not to Sue      30   

Section 3.5

   Right to Defend      31   

Section 3.6

   Excluded Claims      31   

ARTICLE 4 CONSIDERATION

     32   

Section 4.1

   Upfront Payment      32   

Section 4.2

   Milestone Payment and Other Payments      32   

Section 4.3

   Revenue Sharing Obligation      32   

Section 4.4

   Payments of Total Revenue Sharing Obligation      33   

Section 4.5

   Payments Upon Bydureon Approval Failure      34   

Section 4.6

   Termination of Revenue Sharing Obligations      34   

Section 4.7

   Records      37   

Section 4.8

   Reports      37   

Section 4.9

   Lilly Audit Rights      37   

Section 4.10

   Reconciliation Under Collaboration Agreement      38   

Section 4.11

   Reconciliation Audit Right      38   

Section 4.12

   Payment; Late Payment Charges      39   

Section 4.13

   Amylin Audit Rights      40   

ARTICLE 5 INTELLECTUAL PROPERTY; ASSIGNMENT AND LICENSES

     41   

Section 5.1

   Ownership      41   

Section 5.2

   Assignment      42   

Section 5.3

   Licenses      42   

 

i



--------------------------------------------------------------------------------

ARTICLE 6 US TRANSITION

     45   

Section 6.1

   Termination of Lilly Commercialization in the United States      45   

Section 6.2

   Reserved      45   

Section 6.3

   Reserved      45   

Section 6.4

   Reserved      45   

Section 6.5

   Reserved      45   

Section 6.6

   Sharing of Operating Profits or Losses; Final Reconciliation      45   

ARTICLE 7 OUS TRANSITION

     47   

Section 7.1

   OUS Transition Period      47   

Section 7.2

   Reserved      48   

Section 7.3

   Reserved      48   

Section 7.4

   Reserved      48   

Section 7.5

   Reserved      48   

Section 7.6

   Reserved      48   

Section 7.7

   Reserved      48   

Section 7.8

   OUS Transition P&L Protection      48   

ARTICLE 8 COMMITTEES

     50   

Section 8.1

   Existing Committees      50   

Section 8.2

   Establishment of Committees      50   

ARTICLE 9 OTHER COVENANTS

     55   

Section 9.1

   Regulatory Matters      55   

Section 9.2

   Reserved      55   

Section 9.3

   Amylin Obligations      55   

Section 9.4

   Other Exenatide Products      55   

Section 9.5

   Reserved      56   

Section 9.6

   Manufacturing and Supply      56   

Section 9.7

   Reserved      56   

Section 9.8

   Restrictive Covenants      56   

Section 9.9

   Product Liability Litigation      57   

Section 9.10

   Product Recalls      57   

Section 9.11

   Compliance      58   

Section 9.12

   Financial Information      58   

ARTICLE 10 INDEMNIFICATION

     59   

Section 10.1

   Indemnification Obligations Under the Collaboration      59   

Section 10.2

   Indemnification Claims Under this Agreement and the Ancillary Agreements     
60   

Section 10.3

   Third Person Claims      62   

Section 10.4

   Product Liability Litigation      62   

 

ii



--------------------------------------------------------------------------------

Section 10.5

   Indemnification Procedures      62   

Section 10.6

   Indemnification Payment Adjustments      64   

Section 10.7

   Indemnification Payment      64   

ARTICLE 11 REPRESENTATIONS AND WARRANTIES AND COVENANTS

     64   

Section 11.1

   Representations and Warranties of the Parties      64   

Section 11.2

   Disclaimer of Implied Warranties      65   

ARTICLE 12 TERM OF AGREEMENT

     65   

Section 12.1

   Term of Agreement      65   

Section 12.2

   Survival      66   

ARTICLE 13 MISCELLANEOUS

     66   

Section 13.1

   Standstill Agreement      66   

Section 13.2

   Non-Solicitation of Employees      67   

Section 13.3

   Confidentiality      67   

Section 13.4

   Reserved      70   

Section 13.5

   Insurance Coverage      70   

Section 13.6

   Force Majeure      70   

Section 13.7

   Income Tax Withholding      71   

Section 13.8

   Guarantee of Performance of Affiliates      71   

Section 13.9

   Entire Agreement; Amendment      71   

Section 13.10

   Governing Law      71   

Section 13.11

   Specific Performance      72   

Section 13.12

   Dispute Resolution      72   

Section 13.13

   Notices      72   

Section 13.14

   United States Dollars      73   

Section 13.15

   No Strict Construction      73   

Section 13.16

   Assignment      73   

Section 13.17

   Transfer Trigger Event      74   

Section 13.18

   Counterparts      74   

Section 13.19

   Further Actions      74   

Section 13.20

   Severability      74   

Section 13.21

   Ambiguities      75   

Section 13.22

   Headings      75   

Section 13.23

   No Waiver      75   

Section 13.24

   Schedules, Exhibits and Attachments      75   

Section 13.25

   Third-Party Beneficiaries; Affiliates      75   

Section 13.26

   Expenses      75   

Section 13.27

   Limitation on Damages      75   

Section 13.28

   Note      76   

 

iii



--------------------------------------------------------------------------------

SETTLEMENT AND TERMINATION AGREEMENT

THIS SETTLEMENT AND TERMINATION AGREEMENT (“Agreement”) is entered into as of
November 7, 2011 between Amylin Pharmaceuticals, Inc., a corporation organized
and existing under the laws of the State of Delaware, having its principal place
of business at 9360 Towne Centre Drive, San Diego, California (“Amylin”) and Eli
Lilly and Company, a corporation organized and existing under the laws of the
State of Indiana, having its principal place of business at Lilly Corporate
Center, Indianapolis, Indiana (“Lilly”). Amylin and Lilly are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, Amylin and Lilly are parties to that certain Collaboration Agreement,
dated as of September 19, 2002, as amended (the “Collaboration Agreement”),
pursuant to which Amylin and Lilly agreed to collaborate on the development and
marketing of pharmaceutical products that contain or incorporate Exenatide (as
defined herein), on the terms described in the Collaboration Agreement;

WHEREAS, in connection with and in furtherance of the transactions set forth in
the Collaboration Agreement, Amylin and Lilly have entered into the Related
Agreements (as defined herein);

WHEREAS, Amylin filed a civil action captioned Amylin Pharmaceuticals, Inc. v.
Eli Lilly and Company, No. 11 Civ. 1061 JLS (NLS) (the “District Court Action”),
in United States District Court for the Southern District of California (the
“District Court”), alleging claims for breach of contract, breach of the
covenant of good faith and fair dealing, and violations of Section 1 of the
Sherman Act, 15 U.S.C. § 1, California’s Cartwright Act (Cal. Bus. & Prof. Code
§ 16720 et seq.), California’s Unfair Competition Law (Cal. Bus. & Prof. Code §
17200 et seq.) and Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)
(collectively, “Amylin’s Claims”);

WHEREAS, Lilly denied Amylin’s Claims, including, without limitation, that it
had breached the Collaboration Agreement, any Related Agreement or otherwise
violated any Applicable Laws (as defined herein) through its collaboration with
Boehringer Ingelheim (“BI”);

WHEREAS, Amylin filed an appeal captioned Amylin Pharmaceuticals, Inc. v. Eli
Lilly and Company, No. 11-55939, from the District Court’s June 8, 2011 decision
denying Amylin’s request for a preliminary injunction to the United States Court
of Appeal for the Ninth Circuit, which is pending (the “Appeal,” collectively,
with the District Court Action, the “Litigation”);

WHEREAS, the Parties now desire to, among other things, (i) terminate the
Collaboration Agreement and the Related Agreements; (ii) reallocate
responsibilities for the future development and commercialization of Exenatide
Products and Other Exenatide Products



--------------------------------------------------------------------------------

(each, as defined below) and the rights related thereto; (iii) provide for
up-front and milestone cash payments and secured revenue sharing payments based
on Net Sales and Amylin Consideration (each term, as defined below) to Lilly by
Amylin, all in accordance with the terms and conditions of this Agreement; and
(iv) fully and finally settle and resolve all outstanding claims and disputes in
the Litigation as well as all existing and potential claims arising out of the
Collaboration (as defined herein) between the Parties.

NOW, THEREFORE, in consideration of the foregoing and the premises and
conditions set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth in this Agreement. In addition, for purposes of this
Agreement, the following terms, when used in this Agreement, shall have the
meanings assigned to them in this Section 1.1.

“Additional Indications” means all potential indications for Exenatide other
than the Indication.

“Adverse Event” means any adverse medical occurrence in a pre-clinical study, or
in a patient or clinical investigation subject administered a pharmaceutical
product and that does not necessarily have to have a causal relationship with
any treatment, including, without limitation, as designated under 21 C.F.R.
312.32 and any other Applicable Laws.

“Affiliate” means any Person that directly (or indirectly through one or more
intermediaries) controls, is controlled by, or is under common control with a
Party. For purposes of this definition only, the terms “controls,” “controlled,”
and “control” mean (i) the direct or indirect ability or power to direct or
cause the direction of the management and policies of an entity or otherwise
direct the affairs of such entity, whether through ownership of equity, voting
securities, or beneficial interest, by contract, or otherwise; or (ii) the
ownership, directly or indirectly, of at least 50% of the voting securities (or
other comparable ownership interest for an entity other than a corporation) of a
Party.

“Alkermes License” means the license of certain intellectual property rights
pursuant to the Development and License Agreement, dated as of May 15, 2000, as
amended, by and between Alkermes Controlled Therapeutics Inc. II and Amylin, as
in effect as of the Effective Date.

“Amylin Confidential Information” means all information (scientific, clinical,
regulatory, marketing, financial, commercial, or otherwise) disclosed or
provided by, or on behalf of, Amylin to Lilly or Lilly’s designees in connection
with this Agreement, the Collaboration Agreement, the Related Third Party
Agreements, the Related Agreements or the Ancillary Agreements, whether
disclosed or provided prior to, or after, the Effective Date and whether
provided orally, visually, electronically, or in writing, except (i) Shared
Information (as

 

2



--------------------------------------------------------------------------------

defined in the Litigation Agreement) and (ii) such information that Lilly can
show by its contemporaneous written records:

(a) was, prior to the date of Amylin’s disclosure, known to it or already in the
public domain;

(b) became part of the public domain, after Amylin’s disclosure hereunder,
through no breach of this Agreement by Lilly or by any Person or entity to whom
Lilly disclosed such information;

(c) was subsequently disclosed to Lilly, without any restrictions, by a Person
or entity having lawful possession of, and a legal right to disclose, such
information; or

(d) was developed by Lilly without use, and independent, of Amylin Confidential
Information.

“Amylin Consideration” means, with respect to an Exenatide Product or Other
Exenatide Product, any consideration, including, without limitation, upfront and
milestone payments, received from an Amylin Net Sales Party by Amylin or any of
its Affiliates in connection with an agreement with such Amylin Net Sales Party
with respect to Exenatide Products or Other Exenatide Products in consideration
for the grant to such Amylin Net Sales Party of any right to make, have made,
use, sell, offer to sell, import, export or otherwise exploit, including,
without limitation, the development, research, manufacture, commercialization,
formulation, use, distribution, delivery or administration (including, without
limitation, any sale or assignment, in whole or in part, of any right, title or
interest in or to) an Exenatide Product or Other Exenatide Product in or for the
Territory outside the US; provided, however, that Amylin Consideration shall not
include any such consideration received by Amylin from any such Amylin Net Sales
Party in return for, as payment for or otherwise in respect of: (i) any
milestone payment upon the achievement of Regulatory Approval for a once-monthly
Exenatide Suspension Product by any Regulatory Authority up to an aggregate
amount of $150,000,000, (ii) equity of Amylin at fair market value (provided,
however, that the exclusion contained in this sub-clause (ii) shall not apply to
transactions between Amylin and its Affiliates), (iii) bona fide debt that is
not structured with the intent of limiting any amount that would otherwise be
payable to Lilly hereunder (provided, however, that the exclusion contained in
sub-clause (iii) shall not apply to (x) any forgiveness of any debt of Amylin or
its Affiliates, (y) debt which is convertible into equity of Amylin at a
conversion price which is less than the market price for Amylin shares on the
date such debt is issued and (z) non-interest bearing debt, and, provided,
further, the exclusion in this sub-clause (iii) shall not apply to transactions
between Amylin and its Affiliates), (iv) the manufacture or supply of
ingredients or products, (v) the performance of services (including, without
limitation, research and development services performed on behalf of an Amylin
Net Sales Party) or other similar payments, (vi) reimbursement of Amylin’s out
of pocket costs and expenses incurred after the execution of such agreement when
and as such costs and expenses are incurred (but not any prepayment with respect
thereto), including, without limitation, expenses relating to Amylin Rights,
(vii) any royalty, revenue share and profit share payments; or (viii) any
consideration received by Amylin in connection with a Transfer Trigger Event
provided that Amylin has complied with Section 13.17; provided, that, with
respect to sub-clauses (iv) and (v), such consideration is not (A) for
reimbursement of ingredients, products or

 

3



--------------------------------------------------------------------------------

services provided before the execution of such agreement, (B) pre-payment for
ingredients, products or services to be provided after the execution of such
agreement or (C) an amount greater than Amylin’s direct costs and expenses with
respect to such manufacture and supply or the performance of such services plus
twenty percent (20%). Any disputes regarding or relating to whether payments
received by Amylin from an Amylin Net Sales Party constitute Amylin
Consideration shall be resolved in accordance with Section 13.12.

“Amylin Contract Collaborator” means any Third Party with whom Amylin or any of
its Affiliates have a contractual relationship with respect to the development
and/or commercialization of a pharmaceutical product, including, without
limitation, any licensee, sublicensee, contract sales organization or contract
research organization.

“Amylin GLP Patents” means all Patents Controlled by Amylin or any of its
Affiliates as of the Effective Date (including, without limitation, any Patents
filed after the Effective Date based on, corresponding to, or claiming the
priority date(s) of, any Patents Controlled by Amylin or any of its Affiliates
as of the Effective Date and any reissues, substitutions, confirmations,
registrations, validations, re-examinations, additions, continuations, continued
prosecution applications, continuations-in-part, or divisions of or to any of
the foregoing) that are necessary or reasonably useful for the making, having
made, using, selling, offering to sell, importing, exporting or otherwise
exploiting, including, without limitation, the development, research,
manufacture, commercialization, formulation, use, distribution, delivery or
administration, of GLP-FC or GLP-FC Non-Assert Products, including, without
limitation, any such Patents claiming the composition of matter or the use of
GLP-FC or GLP-FC Non-Assert Products, but excluding (i) any Patents to the
extent that they claim or cover or otherwise relate to the making, having made,
selling, offering for sale, importing, exporting or otherwise exploiting any
composition of matter or any compound other than GLP-FC, but not such Patents to
the extent that they claim or cover or otherwise relate to GLP-FC in combination
with one or more other active pharmaceutical ingredients other than Exenatide
(which for clarity shall be included in the Amylin GLP Patents) and (ii) the
Neogenesis Patents. For clarity, Amylin GLP Patents, may include, but are not
limited to, Patents that are included within the definition of “Amylin Patents”

“Amylin Know-How” means all Information that Amylin or any Affiliate of Amylin
Controls as of the Effective Date or during the Term that is necessary or
reasonably useful for the Development, research, Manufacture, Commercialization,
formulation, use, distribution, delivery or administration, or sale of
Exenatide, Exenatide Products and Other Exenatide Products, including without
limitation its formulation and Manufacture and any Improvements, including,
without limitation, Amylin Improvements. Amylin Know-How does not include Amylin
Patents or Neogenesis Patents, or know-how related to Neogenesis Patents.

“Amylin Net Sales Party” means any of (i) Amylin; (ii) its Affiliates and
Licensees, Sublicensees or Distributors; (iii) any assignee or transferee of any
right or interest in or to (including, without limitation, being a beneficiary
of a covenant not to sue or express waiver of exclusivity that results in
another Person booking sales of Exenatide Products or Other Exenatide Products)
the Amylin Rights or Regulatory Approvals; or (iv) any successor in interest to
Amylin or any of its rights in the foregoing.

 

4



--------------------------------------------------------------------------------

“Amylin Patents” means all Patents Controlled by Amylin or an Affiliate of
Amylin as of the Effective Date or during the Term that are necessary or
reasonably useful for the Development, research, Manufacture, Commercialization,
formulation, use, distribution, delivery or administration, or sale of
Exenatide, Exenatide Products or Other Exenatide Products, including without
limitation any such patents, claiming the composition of matter or the use of
Exenatide, Exenatide Products or Other Exenatide Products or any Improvements,
including, without limitation, Amylin Improvements, but excluding the Neogenesis
Patents.

“Amylin Products” means any pharmaceutical products that are developed and/or
commercialized by Amylin or any of its Affiliates, as of the Effective Date or
any time thereafter, excluding Exenatide Product and Other Exenatide Products.

“Amylin Rights” means Amylin Patents and Amylin Know-How.

“Amylin Trademark” means the corporate name, logos or other similar trademarks,
service marks, trade name or logos of Amylin or any of its Affiliates.

“Ancillary Agreements” means the agreements set forth on Schedule 1.1(a) hereto.

“Applicable Laws” mean all applicable statutes, ordinances, regulations, rules,
or orders of any kind whatsoever of any Governmental Authority, including,
without limitation, the Regulatory Laws, Prescription Drug Marketing Act,
Generic Drug Enforcement Act of 1992 (21 U.S.C. § 335a et seq.), and
Anti-Kickback Statute (42 U.S.C. §1320a-7b et seq.), all as amended from time to
time.

“Business Day” means any day, other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to be closed.

“Bydureon” means a once weekly Exenatide injectable, and includes, without
limitation, all delivery devices and other peripherals and consumables used in
connection with the administration thereof. For clarity, Bydureon is not an
Exenatide Suspension Product.

“Bydureon Approval Failure” means that notwithstanding Amylin’s compliance with
Section 9.3(a), as of June 30, 2014, Bydureon has not received at any time on or
prior to June 30, 2014 the Regulatory Approval from the FDA necessary for the
Manufacturing, marketing and sale of Bydureon in the United States.

“Byetta” means a twice daily Exenatide injectable, and includes, without
limitation, all delivery devices and other peripherals and consumables used in
connection with the administration thereof.

“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

“Calendar Year” means each successive period of twelve (12) months commencing on
January 1 and ending on December 31.

 

5



--------------------------------------------------------------------------------

“cGCP” means the then current good clinical practice standards promulgated or
endorsed by the FDA (or in the case of foreign jurisdictions, comparable
regulatory standards), including, without limitation, those procedures expressed
or implied in the Regulatory Materials with respect to an Exenatide Product or
Other Exenatide Product provided to Regulatory Authorities.

“cGLP” means the then current good laboratory practice standards promulgated or
endorsed by the FDA (or in the case of foreign jurisdictions, comparable
regulatory standards), including, without limitation, those procedures expressed
or implied in the Regulatory Materials with respect to an Exenatide Product or
Other Exenatide Product provided to Regulatory Authorities.

“cGMP” means the then current good manufacturing practice standards promulgated
or endorsed by the FDA (or in the case of foreign jurisdictions, comparable
regulatory standards), including, without limitation, those procedures expressed
or implied in the Regulatory Materials with respect to an Exenatide Product or
Other Exenatide Product provided to Regulatory Authorities.

“CME” means continuing medical education.

“Collaboration” means that certain collaboration between the Parties pursuant to
the Collaboration Agreement, the Related Agreements and the Related Third Party
Agreements.

“Collaboration Activities” means any activities performed by or on behalf of
Lilly or its Affiliates under this Agreement or any Ancillary Agreement that are
not Transition Activities.

“Collaboration Term” means the term of the Collaboration Agreement through the
Effective Date.

“Collateral” has the meaning set forth in the Security Agreement.

“Commercialization Confidential Information” means all non-public information
that is related to the Commercialization or Development of Exenatide, the
Exenatide Products and the Other Exenatide Products.

“Commercialize” or “Commercialization” means all activities undertaken before
and after Regulatory Approval relating specifically to the marketing, sale and
distribution of Exenatide Products and Other Exenatide Products.

“Commercially Reasonable Efforts” means (i) with respect to Lilly, (a) with
respect to the performance of Collaboration Activities, good faith efforts
consistent with Lilly’s historical practices in connection with the
Collaboration prior to the Effective Date and (b) with respect to the
performance of Transition Activities, efforts, expertise and resources normally
used by Lilly for a product or compound owned by it or to which it has rights,
which is of similar market potential at a similar stage in its development or
product life, taking into account issues of safety and efficacy and (ii) with
respect to Amylin, the efforts, expertise and resources normally used by Amylin
(or if Amylin is acquired by or assigns or delegates any of its rights or

 

6



--------------------------------------------------------------------------------

obligations with respect to a product to any other Person, such Person; provided
that in no event shall such efforts, expertise and resources be less than those
normally used by Amylin) for a product or compound owned by it or to which it
has rights that is of similar market potential at a similar stage in its
development or product life, taking into account issues of safety and efficacy;
provided, however, that if Amylin (or such other Person) is developing,
marketing and/or selling a product that may be competitive with an Exenatide
Product or Other Exenatide Product, Commercially Reasonable Efforts shall mean
that Amylin (or such other Person) shall not unreasonably prefer such
competitive product over the Exenatide Product or Other Exenatide Product, and
shall instead devote the same effort in support of the Exenatide Product or
Other Exenatide Product as a large- pharmaceutical company not owning or
otherwise controlling a competitive product would reasonably devote. In
determining whether Commercially Reasonable Efforts were satisfied, the fact
that (x) a Party is required to make any payments to the other Party under this
Agreement or (y) the Collaboration Agreement and Related Agreements (other than
those that are also Ancillary Agreements) have been terminated, in each case
((x) and (y)) shall not diminish the level of effort expended by a Party.

“Committee” shall mean the ESC, ETC or OUSOC, as applicable.

“Confidential Information” means the Amylin Confidential Information or the
Lilly Confidential Information, as applicable, and the Commercialization
Confidential Information.

“Control” or “Controlled” means with respect to any intellectual property right,
that a Party, its Affiliates, its Licensees, or its Sublicensees owns, or has a
license to such intellectual property right and has the ability to grant access,
a license, or a sublicense to such intellectual property right as provided for
in this Agreement without violating an agreement with, or infringing any rights
of, a Third Person as of the time such first Party would be first required under
this Agreement to grant the other Party such access, license or sublicense.

“Cost of Product Sold (OUS)” shall mean, solely for purposes of calculation of a
potential P&L Loss according to Section 7.8 and for no other purpose, the cost
of acquiring Exenatide Products or materials to be used in Manufacturing
Exenatide Product sold in the Territory outside the United States, plus Lilly’s
Manufacturing costs for labeling, packaging, or other Manufacturing-related
activities that may be undertaken by or on behalf of Lilly for Exenatide Product
sold in the Territory outside the United States. Lilly’s Manufacturing costs
included in Cost of Product Sold (OUS) shall include, without limitation,
(i) the standard cost of product sold expensed by Lilly for Exenatide Product
sold in the Territory outside the United States plus Manufacturing variances
expensed by Lilly for Exenatide Product sold in the Territory outside the United
States in accordance with US GAAP consistently applied, (ii) royalties or other
payments made to Third Parties or to Amylin related to the Manufacture or sale
of the Exenatide Product other than any royalties paid with respect to Bydureon
under the Alkermes License (which are included as OUS Commercialization Costs),
(iii) an allowance for distribution expenses equal to 1.25% of net sales and
(iv) a deduction for any obsolete Exenatide Product (other than amounts with
respect to obsolete Exenatide Product that are shared equally by the Parties
pursuant to any Supply Agreement). Lilly’s Cost of Product Sold (OUS) shall not
include any mark-up or profit margin in addition to Lilly’s fully-burdened
actual Exenatide Product cost.

 

7



--------------------------------------------------------------------------------

Lilly’s standard cost of product sold may include, without limitation, the
following components:

(a) the total invoice price, outside processing costs, freight, duties, taxes,
and brokers fees, with any volume or trade discounts being reflected in the
calculation and purchase of inventory from either Amylin or Third Party
suppliers being considered a Third Party cost;

(b) conversion costs (including, without limitation, direct labor and direct
overhead) directly associated with the Manufacturing of Exenatide Product;

(c) replacement costs for Exenatide Products that are determined to be defective
or recalled or for Exenatide Products that are returned to Lilly from the
customer;

(d) an allocation of service and administrative departments performing functions
that support Manufacturing operations directly associated with the Manufacturing
of Exenatide Products;

(e) depreciation of Exenatide Product-specific capital investments for
equipment;

(f) depreciation of general manufacturing equipment and facilities directly
associated with Manufacturing of Exenatide Products, in the case of equipment,
to the extent used specifically for Exenatide Product, based on a percentage of
throughput/utilization (hours of utilization) and, in the case of facilities,
based upon percentage of square footage utilized;

(g) Exenatide Product breakage (less any amount reimbursed by Amylin to Lilly
for such breakage pursuant to any Supply Agreement); and

(h) to the extent attributable to the Manufacture of Exenatide Products, any
other costs considered inventory costs or costs of products sold under US GAAP
consistently applied.

All of these costs, and the methodology to be used in allocating indirect or
overhead costs among Manufacturing operations hereunder and other Lilly
manufacturing operations, shall be determined in a manner consistent with
US GAAP consistently applied, and Lilly shall share with Amylin such details
relating to the allocation relating to operations in the Territory outside the
United States used by Lilly as Amylin may reasonably request. In the event that
Lilly does not use dedicated capacity for equipment for the Manufacture of
Exenatide Products, an appropriate allocation of costs associated with the
Manufacture of Exenatide Products shall be determined in a manner consistent
with US GAAP consistently applied. It is understood and agreed by the Parties
that Lilly will report all costs using its then current standard procedures and
methodology used to prepare its consolidated financial statements for external
reporting purposes, including, without limitation, pursuant to federal
securities laws, subject to audit and adjustment as required to be consistent
with this Agreement.

“Current Cost Sharing Structure” means the cost sharing structure existing
between the Parties under the Collaboration Agreement and the Related Agreements
immediately prior to the Effective Date.

 

8



--------------------------------------------------------------------------------

“Damages” means any Liabilities, damages, losses, penalties, fines, costs,
interest, and expenses, including, without limitation, reasonable attorneys’
fees.

“Development” or to “Develop” means the conduct of all activities that are
reasonably required to obtain Regulatory Approval, including, without
limitation: (i) toxicology, regulatory affairs, pre-clinical studies and
clinical trials (including, without limitation, Phase 3B Clinical Trials and
Phase 4 Clinical Trials) in accordance with the cGLPs, cGCPs and cGMPs or other
designated quality standards and Applicable Laws; and (ii) any activities
relating to developing the ability to Manufacture Exenatide, Exenatide Products
and Other Exenatide Products, including, without limitation, formulation,
delivery technologies and devices, bulk production, fill/finish, Manufacturing
process development, or Manufacturing and quality assurance technical support.

“Distributor” means any Third Party appointed by (i) Amylin; (ii) its
Affiliates, Licensees or Sublicensees; (iii) any assignee or transferee of any
right or interest in or to (including, without limitation, being a beneficiary
of a covenant not to sue or express waiver of exclusivity that results in
another Person booking sales of Exenatide Products or Other Exenatide Products)
the Amylin Rights or Regulatory Approvals; or (iv) any successor in interest to
Amylin or any of its rights in the foregoing, in each case ((i), (ii), (iii) and
(iv)) to distribute, market and sell Exenatide Products and/or Other Exenatide
Products (with or without packaging rights), in circumstances where such Third
Party purchases its requirements of Exenatide Products and/or Other Exenatide
Products, as applicable from any of the applicable Persons set forth in the
foregoing clauses (i) - (iv).

“Effective Date” means the last date on which the Parties executed this
Agreement.

“EMA” means the European Medicines Agency, or a successor agency, that has
responsibility for the regulation of pharmaceutical products in the European
Union.

“EU Regulatory Approval” means approval of an Exenatide Product or Other
Exenatide Product for marketing in Europe by the European Commission (“EC”) upon
recommendation by the EMA or, if a Person seeks approval through mutual
recognition therein, by the Ministry of Health of the United Kingdom, France,
Germany, Italy or Spain (each a “Major European Country”), without the
requirement for price having been approved. If an Exenatide Product or Other
Exenatide Product is sold in a Major European Country without EC or Ministry of
Health approval, EU Regulatory Approval will be deemed to have been obtained on
the Product Launch Date in a Major European Country.

“Europe” means the territory comprising Norway, Iceland, Austria, Belgium,
Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and
the United Kingdom.

“Exenatide” means Exendin-4 having the molecular structure set forth in Schedule
1.1(b) hereto.

 

9



--------------------------------------------------------------------------------

“Exenatide Marks” means any trademark, service mark, trade name, logo, domain
name, or other web identifier set forth on Schedule 1.1(c) hereto, or any name
or mark that includes or is confusingly similar to Byetta or Bydureon and that
is used, filed or registered by Lilly or any of its Affiliates on or prior to
the Effective Date with respect to Exenatide, Exenatide Products or Other
Exenatide Products.

“Exenatide Non-Assert Products” mean all pharmaceutical preparations or products
containing Exenatide whether as the sole active pharmaceutical ingredient or in
combination with one or more other active pharmaceutical ingredients, but
excluding GLP-FC.

“Exenatide Products” means Byetta or Bydureon.

“Exenatide Suspension Products” means the weekly and monthly forms of Exenatide
developed and commercialized in a suspension formulation.

“FDA” means the US Food and Drug Administration, or any successor federal agency
having responsibility over US Regulatory Approvals.

“FD&C Act” means the US Food, Drug and Cosmetic Act, as amended from time to
time (21 U.S.C. §301 et seri), together with any rules and regulations
promulgated thereunder.

“FTE” means the equivalent of the work of one (1) employee full time for one
(1) Calendar Year (consisting of at least a total of one thousand eight hundred
(1,800) hours per Calendar Year) of work on or directly related to the
implementation of the US Transition Plan or the OUS Transition Plan, as
applicable, and any Person who devotes less than one thousand eight hundred
(1,800) hours per Calendar Year shall be treated as an FTE on a pro-rata basis
based upon the actual number of hours worked divided by one thousand eight
hundred (1,800).

“FTE Rate” means, with respect to a category of FTE, the applicable rate set
forth on Schedule 1.1(d) hereto with respect to such category of FTE.

“GAAP” means the generally accepted accounting principles in the United States.

“GLP-FC” means the GLP-1 analog fused to the Fc portion of an immunoglobulin
having the molecular structure set forth in Schedule 1.1(e) hereto.

“GLP-FC Non-Assert Products” mean all pharmaceutical preparations or products
containing GLP-FC whether as the sole active pharmaceutical ingredient or in
combination with one or more other active pharmaceutical ingredients, but
excluding Exenatide.

“Governmental Authority” means any court tribunal, arbitrator, agency,
commission, official or other instrumentality of any federal, state or other
political subdivision, or supranational body, domestic or foreign.

“Improvements” means any findings, developments, discoveries, inventions,
additions, modifications, enhancements, formulations, or changes to the
composition of matter, or method of use of, Exenatide, Exenatide Product(s) or
Other Exenatide Product(s), or their

 

10



--------------------------------------------------------------------------------

Manufacture made by, or coming under Control of a Party or any of its Affiliates
during the Collaboration Term or the Transition Period that are necessary or
reasonably useful in the Development, research, Manufacture, Commercialization,
formulation, use, distribution, delivery or administration, or sale of
Exenatide, Exenatide Product or Other Exenatide Product, including, without
limitation, new or improved methods of synthesis, Manufacture, ingredients,
preparation, presentation, means of delivery, dosage, formulation, or analysis,
whether or not patentable.

“Indications” means the prevention and treatment of diabetes and/or obesity
through any dosage form of a pharmaceutical product for humans.

“Information” means any information (including, without limitation, technology
to reduce immunogenicity) Controlled by either Party or any of its Affiliates
during the Collaboration Term or the Transition Period that is necessary or
reasonably useful for the development, research, manufacture, commercialization,
formulation, use, distribution, delivery or administration, or sale of a product
or compound. Information may include, but is not limited to, (i) any and all
inventions, know-how, developments, Improvements, materials, data, analyses, and
the like, regardless of whether the information is stored or transmitted in
oral, documentary, or electronic form; and (ii) information relating to research
and development plans, experiments, results, compounds, therapeutic leads,
candidates and products, clinical and preclinical data, trade secrets and
manufacturing, marketing, financial, regulatory, personnel and other business
information and plans, and all scientific, clinical, regulatory, marketing,
financial and commercial information or data; in each case, to the extent
necessary or reasonably useful for the development, commercialization or
manufacture of a product or compound.

“Initial OUS Transition Plan” has the meaning set forth in the Transition
Agreement.

“Initial US Transition Plan” has the meaning set forth in the Transition
Agreement.

“JAMS” means Judicial Arbitration & Mediation Services.

“Liabilities” means liabilities, obligations or commitments of any kind,
character or nature, whatsoever, whether secured or unsecured, accrued, fixed,
absolute, contingent, matured or unmatured or otherwise, and whether due or to
become due or known or unknown.

“Licensee” means any Third Person (including, without limitation, a Distributor)
to which Amylin or any of its Affiliates grants any right to make, use, market,
or import and sell an Exenatide Product or Other Exenatide Product under the
Amylin Rights. A Third Party who is granted only the right to promote, but not
distribute or sell, an Exenatide Product or Other Exenatide Product (such as a
contract sales organization) will not be considered a Licensee.

“Lien” has the meaning set forth in the Security Agreement.

“Lilly Confidential Information” means all information (scientific, clinical,
regulatory, marketing, financial, commercial, or otherwise) disclosed or
provided by, or on behalf of, Lilly to Amylin or Amylin’s designees in
connection with this Agreement, the Collaboration Agreement, the Related
Agreements, the Related Third Party Agreements or the

 

11



--------------------------------------------------------------------------------

Ancillary Agreements, whether disclosed or provided prior to, or after, the
Effective Date and whether provided orally, visually, electronically, or in
writing, except (i) Shared Information (as defined in the Litigation Agreement)
and (ii) such information that Amylin can show by its contemporaneous written
records:

(a) was, prior to the date of Lilly’s disclosure, known to it or already in the
public domain;

(b) became part of the public domain, after Lilly’s disclosure hereunder,
through no breach of this Agreement by Amylin or by any Person or entity to whom
Amylin disclosed such information;

(c) was subsequently disclosed to Amylin, without any restrictions, by a Person
or entity having lawful possession of, and a legal right to disclose, such
information; or

(d) was developed by Amylin without use, and independent, of Lilly Confidential
Information.

“Lilly Contract Collaborator” means any Third Party with whom Lilly or any of
its Affiliates have a contractual relationship with respect to the development
and/or commercialization of a pharmaceutical product (including, without
limitation, BI), including, without limitation, any licensee, sublicensee,
contract sales organization or contract research organization.

“Lilly Exenatide Patents” means all Patents Controlled by Lilly or any of its
Affiliates or Sublicensees as of the Effective Date (including, without
limitation, any Patents filed after the Effective Date based on, corresponding
to, or claiming the priority date(s) of, any Patents Controlled by Lilly or any
of its Affiliates or Sublicensees as of the Effective Date and any reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continued prosecution applications,
continuations-in-part, or divisions of or to any of the foregoing) that are
necessary or reasonably useful for the making, having made, using, selling,
offering to sell, importing, exporting or otherwise exploiting, including,
without limitation, the development, research, manufacture, commercialization,
formulation, use, distribution, delivery or administration, of Exenatide or
Exenatide Non-Assert Products, including, without limitation, any such Patents
claiming the composition of matter or the use of Exenatide or Exenatide
Non-Assert Products, but excluding (i) any Patents to the extent that they claim
or cover or otherwise relate to the making, having made, selling, offering for
sale, importing, exporting or otherwise exploiting any composition of matter or
any compound other than Exenatide, but not such Patents to the extent they claim
or cover or otherwise relate to Exenatide in combination with one or more other
active pharmaceutical ingredients other than GLP-FC (which, for clarity, shall
be included in Lilly Exenatide Patents) and (ii) any Patents to the extent that
they claim or cover any (a) delivery device and/or (b) other peripherals and
consumables other than those delivery devices and other peripherals and
consumables that are incorporated into or constitute Exenatide Products and/or
Other Exenatide Products that are in clinical Development or for which
Regulatory Approval has been received as of the Effective Date. For clarity,
Lilly Exenatide Patents, may include, but are not limited to, Patents that are
included within the definition of “Lilly Patents”.

 

12



--------------------------------------------------------------------------------

“Lilly Know-How” means all Information that Lilly or an Affiliate of Lilly
Controls as of the Effective Date, or developed during the Transition Period
under this Agreement or the Ancillary Agreements, that is necessary or
reasonably useful for the Development, research, Manufacture, Commercialization,
formulation, use, distribution, delivery or administration, or sale of Exenatide
Products and Other Exenatide Products, including, without limitation, its
formulation and Manufacture and any Improvements, including, without,
limitation, Lilly Improvements, but excluding (i) any Information to the extent
it relates to any compound or composition of matter other than Exenatide,
whether alone or in combination with any other composition of matter, compound
or other article (including, without limitation, Exenatide) and (ii) any
Information to the extent it relates to any (a) delivery device, (b) formulation
and/or (c) other peripherals and consumables other than those delivery devices,
formulations and other peripherals and consumables that are incorporated into or
constitute the Exenatide Products and/or Exenatide Suspension Products that are
in clinical Development or for which Regulatory Approval has been received as of
the Effective Date. Lilly Know-How does not include Lilly Patents.

“Lilly Patents” means all Patents Controlled by Lilly or an Affiliate of Lilly
as of the Effective Date that are necessary or reasonably useful for the
Development, research, Manufacture, formulation, use, distribution, delivery or
administration, or sale of Exenatide Products and Other Exenatide Products,
including, without limitation, any such Patents claiming the composition of
matter or the use of Exenatide Products or Other Exenatide Products, including,
without limitation, Lilly Improvements, but excluding (i) any Patents to the
extent they relate to the making, having made, selling, offering for sale,
importing, exporting or otherwise exploiting any composition of matter or any
compound other than Exenatide, whether alone or in combination with any other
composition of matter, compound or other article (including, without limitation,
Exenatide) and (ii) any Patents to the extent they claim or cover any
(a) delivery device, (b) formulation and/or (c) other peripherals and
consumables other than those delivery devices, formulations and other
peripherals and consumables that are incorporated into or constitute the
Exenatide Products and/or Exenatide Suspension Products that are in clinical
Development or for which Regulatory Approval has been received as of the
Effective Date.

“Lilly Products” means any pharmaceutical products that are developed and/or
commercialized by Lilly or any of its Affiliates as of the Effective Date or any
time thereafter.

“Lilly Rights” means Lilly Patents and Lilly Know-How.

“Lilly Trademark” means the corporate name, logos or other similar trademarks,
service marks, trade name or logos of Lilly or any of its Affiliates, other
than, for clarity, the Exenatide Marks.

“Litigation Agreement” means that certain Post-Settlement Joint Defense and
Litigation Management Agreement between Amylin and Lilly dated as of the
Effective Date.

“Lockbox Account Permitted Liens” means:

(a) Permitted Liens;

 

13



--------------------------------------------------------------------------------

(b) Liens that are contractual rights of set-off (i) for all amounts due to the
account bank in respect of its customary fees and expenses for the maintenance
and operation of the designated accounts and other services provided with
respect to such accounts, (ii) overdrafts and fees with respect thereto, and
(iii) the face amount of any checks or other items which have been credited to
the designated account but are subsequently returned unpaid because of
uncollected or insufficient funds and other corrections or adjustments to such
accounts or transactions therein; and

(c) Liens (i) of a collection bank arising under Section 4-208 or 4-210, as
applicable, of the UCC or any similar law of any foreign jurisdiction on items
in the course of collection, (ii) in favor of a banking or other financial
institution arising as a matter of law or pursuant to the account agreement
pursuant to which the designated account is opened, encumbering deposits or
other funds maintained with a financial institution (including, without
limitation, the right of set-off).

“Manufacture” or “Manufacturing” means all operations involved in the
manufacturing, quality control testing (including, without limitation,
in-process, release and stability testing, if applicable), releasing, packaging,
fixture of or inclusion in packaging of printed Exenatide Product or Other
Exenatide Product labels and shipping the Exenatide Products and Other Exenatide
Products.

“Mixed Business Related Third Party Agreements” means Related Third Party
Agreements by and between (i) Lilly or any of its Affiliates, on the one hand,
and (ii) one or more Third Parties, on the other hand, that do not relate
exclusively to Exenatide, Exenatide Products and/or Other Exenatide Products.

“Mixed Termination Costs” means, with respect to a Mixed Business Related Third
Party Agreement from which Amylin terminates Exenatide or any Exenatide Product
or Other Exenatide Product any costs and expenses related to or otherwise
arising under or in connection with such Mixed Business Related Third Party
Agreement from such termination that are payable to a Third Party by Lilly or
its Affiliates that Lilly or its Affiliates would not have incurred but for such
termination.

“Monetization” means the monetization of all or a portion of Lilly’s rights to
receive royalties and other related payments under this Agreement, including,
without limitation, by means of a direct sale (through an auction process or
otherwise) or a financing (through a borrowing of loans, an offering of
securities or otherwise).

“NDA” means the single application or set of applications (and any other
required registrations, notifications, forms or supplements) for an Exenatide
Product or Other Exenatide Product and/or pre-market approval to make and sell
commercially an Exenatide Product or Other Exenatide Product, filed with the FDA
or with a Regulatory Authority anywhere in the Territory.

“Necessary Transition Activities” means, with respect to a function or activity
relating to Exenatide, Exenatide Products or Exenatide Suspension Products that
Lilly is performing as of the Effective Date, activities that would be necessary
to transfer such function

 

14



--------------------------------------------------------------------------------

or activity to Amylin or, subject to Section 8.2 of the Transition Agreement,
its designee, if Amylin or its designee has the capabilities normally possessed
by a large pharmaceutical company to enable it to Develop or Commercialize
Exenatide, Exenatide Products or Exenatide Suspension Products. For clarity,
Necessary Transition Activities shall not include, and Lilly shall have no
obligation under this Agreement to transfer to Amylin or its designee, or
otherwise assist Amylin or its designee to develop, those functions or
activities that would typically be performed by a large pharmaceutical company
in the development, manufacturing or commercialization of its products. Any
additional, continuing or expanded activities that are required due to a breach
by Amylin of its obligations under this Agreement, including, without
limitation, Section 8.1(a) of the Transition Agreement, shall not be deemed to
be, or constitute, Necessary Transition Activities.

“Neogenesis Patents” means, to the extent Controlled by Amylin or an Affiliate
of Amylin, those Patents described in Schedule 1.1(f) hereto.

“Net Sales” means with respect to an Exenatide Product or Other Exenatide
Product, the gross amount invoiced for sales of such Exenatide Product or Other
Exenatide Product by any Amylin Net Sales Party to Third Persons (excluding
Licensees, Sublicensees, Affiliates and Distributors) in the Territory, less:

(a) trade, quantity and cash discounts and rebates and retroactive price
reductions or allowances actually allowed or granted from the billed amount;

(b) credits or allowances actually granted upon claims, rejections or returns of
such sales of products, including, without limitation, recalls;

(c) taxes imposed on the production, sale, delivery or use of such products
(including, without limitation, sales, use, excise or value added taxes but
excluding income taxes), duties or other governmental charges levied on or
measured by the billing amount when included in billing, as adjusted for rebates
and refunds; provided, however, that in no event shall the portion of the annual
fee on prescription drug manufacturers imposed by the Patient Protection and
Affordable Care Act, Pub. L. No. 111-148 (as amended) attributable to sales of
Exenatide Products or Other Exenatide Products be deducted for purposes of
determining “Net Sales,” whether or not deductible under GAAP; and

(d) a provision for uncollectible accounts determined in accordance with such
Party’s normal accounting procedures consistently applied within and across its
pharmaceutical operating units, provided that such provision for uncollectible
accounts shall not exceed one-half percent (0.5%) of the amount invoiced.

Such amounts shall be determined from the books and records of Amylin Net Sales
Parties maintained in accordance with US GAAP consistently applied or such other
international accounting standards as may be applicable to Amylin Net Sales
Parties outside the United States. Amylin further agrees that in determining
such amounts, it will use its then current standard procedures and methodology
used to prepare its consolidated financial statements for external reporting
purposes, including, without limitation, pursuant to federal securities laws and
its then

 

15



--------------------------------------------------------------------------------

current standard exchange rate methodology for the translation of foreign
currency sales into US Dollars.

“Note Documents” has the meaning set forth in the Note.

“Other Exenatide Products” mean all pharmaceutical preparations or products
(other than Exenatide Products) formulated with Exenatide as the sole active
pharmaceutical ingredient or in combination with other active pharmaceutical
ingredients (including, without limitation, Exenatide Suspension Products), and
includes, without limitation, all delivery devices and other peripherals and
consumables used in connection with the administration thereof.

“OUS” means any country outside the United States.

“OUS Regulatory and Commercialization Plan” has the meaning set forth in the
Transition Agreement.

“OUS Related Third Party Agreements” means written agreements, arrangements,
licenses, sublicenses, understandings, permissions, instruments or other
contractual or similar commitments or arrangements (for purposes of this
definition, each of the foregoing shall be referred to as an agreement), by and
between (i) Lilly or any of its Affiliates and/or Amylin or any of its
Affiliates, on the one hand, and (ii) one or more Third Parties, on the other
hand, relating to the Collaboration, other than the US Related Third Party
Agreements, with respect to each such agreement in the form as in effect
immediately prior to the date that all the Collaboration Activities to which
such agreement relate have been transferred to Amylin or its designee,
including, without limitation, the agreements set forth on Schedule 1.1(g)
hereto.

“OUS Transition Plan” has the meaning set forth in the Transition Agreement.

“Patent” or “Patents” means (i) patents and patent applications (including,
without limitation, provisional applications and applications for certificates
of invention); (ii) any patents issuing from such patent applications
(including, without limitation, certificates of invention); (iii) all patents
and patent applications based on, corresponding to, or claiming the priority
date(s) of any of the foregoing; (iv) any reissues, substitutions,
confirmations, registrations, validations, re-examinations, additions,
continuations, continued prosecution applications, continuations-in-part, or
divisions of or to any of the foregoing; and (v) term extensions, supplementary
protection certificates and other governmental action which provide exclusive
rights to a product beyond the original patent expiration date.

“Payment Date” means, with respect to each Calendar Quarter, the date sixty
(60) days after the end of each such Calendar Quarter, or, if earlier, the date
on which Amylin remits the revenue sharing report for the applicable Calendar
Quarter as contemplated by Section 4.8. If any payment is due pursuant to
Sections 4.4, 4.5 and 4.6(b)(iii) on a day which is not a Business Day, such
payment shall be due on the next succeeding Business Day.

“Permitted Lien” has the meaning set forth in the Security Agreement.

 

16



--------------------------------------------------------------------------------

“Person” means a natural person, a corporation, a partnership, a trust, a joint
venture, a limited liability company, any Governmental Authority or any other
entity or organization.

“Phase 3B Clinical Trial” means a human clinical trial of a product that is
initiated after the NDA is filed, but before such product obtains Regulatory
Approval, the goal of which trial is to provide additional data for marketing
support and the launch of such product in the Territory.

“Phase 4 Clinical Trial” means a human clinical trial of a product that is
either (i) commenced after receipt of the initial Regulatory Approval in the
country for which such trial is being conducted and that is conducted within the
parameters of the Regulatory Approval for such product (and which may include
investigator sponsored clinical trials), but shall not include any Phase 3B
Clinical Trial; or (ii) is an investigator sponsored clinical trial that does
not fall within the parameters of such product’s Regulatory Approval. Phase 4
Clinical Trials may include trials or studies conducted in support of
pricing/reimbursement for a Regulatory Approval, epidemiological studies,
modeling and pharmacoeconomic studies, post-marketing surveillance studies, and
health economics studies.

“Pricing Approval” means such approval or agreement or determination or
governmental decision establishing prices for Exenatide Product or Other
Exenatide Product that can be charged to consumers and will be reimbursed by
Governmental Authorities in countries in the Territory where Governmental
Authorities or Regulatory Authorities of such country approve or determine
pricing for pharmaceutical products for reimbursement or otherwise.

“Product Launch Date” means the date on which an Exenatide Product or Other
Exenatide Product is first shipped in commercial quantities by a Party, its
Affiliate or Sublicensee for commercial sale to Third Persons (not Affiliates or
Sublicensees) in the Territory following Regulatory Approval of such product,
including, without limitation, any necessary Pricing Approval, if applicable.

“Product Liability Claim” means any claim resulting from the use of any
Exenatide Product or Other Exenatide Product and any attendant claims that are
asserted, whether in a lawsuit or not, by any Person (including, without
limitation, any user, consumer, family members of any user or consumer, or
survivor thereof) involving allegations of injury or loss under either
negligence, strict liability or other legal theory (which may include, but is
not limited to, consumer fraud, unfair business practices, manufacturing issues,
and economic loss).

“Prohibited Use” means, with respect to a Party, the direct and substantial use
of Confidential Information of the other Party with the intent and for the
purpose of causing a competitive harm to such other Party’s products that would
not have occurred but for the use of such Confidential Information, including,
for example, mining the Confidential Information of a Party for purposes of
identifying and publicizing Adverse Events with respect to such Party’s
products. For clarity, the use of Confidential Information of a Party by the
other Party for commercial purposes shall not constitute a Prohibited Use absent
use of such first Party’s Confidential Information by such other Party in a
manner that is intended to harm such first Party’s product to confer an unfair
advantage on such other Party’s product.

 

17



--------------------------------------------------------------------------------

“Projected Base Case Net Sales” means the projected sales of Exenatide Products
for the next three (3) years as included in the projections approved on
August 10, 2011 by the Alliance Steering Committee and set forth in Schedule
1.1(h) hereto.

“Promotional Materials” means any printed or other materials bearing an
Exenatide Product or Other Exenatide Product name (trade name or generic name)
used to promote the Exenatide Product or Other Exenatide Product (examples
include, but are not limited to, all promotional brochures, journal ads,
brochures, selling aids, posters, reprints, video or audio tapes, press
releases, service items, managed care pull through sheets, formulary
presentations, price lists, monographs, Internet pages and websites, and
telephone, radio or television advertisements) and materials produced by outside
sources (examples include, but are not limited to, medical reprints, textbooks
and CME materials) to the extent funded by, created in cooperation with,
reviewed by or distributed by a Party, and any other items defined as labeling
or advertising in Section 201(m) of the FD&C Act or 21 C.F.R.
Section 202.1(l)(1) (as such sections may be amended from time to time).
“Promotional Materials” shall also be deemed to include any advertising and
promotional labeling bearing the Parties’ names but not bearing an Exenatide
Product or Other Exenatide Product name (examples include “coming soon” or
“reminder” advertisements) that may be used prior to obtaining Regulatory
Approval to market, sell and distribute the Exenatide Product or Other Exenatide
Product to promote only the Indication(s) or Additional Indications of the
Exenatide Product or Other Exenatide Product.

“Regulatory Approval” means the act of a Regulatory Authority necessary for the
Manufacture, marketing and sale of an Exenatide Product or Other Exenatide
Product for one or more Indications or Additional Indications in a country or
Regulatory Jurisdiction, including, without limitation, the approval of the NDA
by the FDA, and EU Regulatory Approval and satisfaction of all applicable
regulatory and notification requirements and the grant of Pricing Approval.

“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable government regulatory authority involved in granting Regulatory
Approval and/or, to the extent required in such country or jurisdiction, Pricing
Approval of Exenatide Product or Other Exenatide Product in such country or
jurisdiction, including, without limitation, (i) in the United States, the FDA,
and any other applicable governmental or regulatory authority in the United
States having jurisdiction over the Exenatide Product or Other Exenatide
Product, and any successor government authority having substantially the same
function; and (ii) any foreign equivalent thereof.

“Regulatory Jurisdiction” means the country in which a Party is the Regulatory
Lead.

“Regulatory Lead” means, with respect to the United States, Amylin and with
respect to each country in the Territory outside the United States until the
earlier of the applicable Country Transition Date for such country and the
Transition Completion Date, Lilly.

“Regulatory Materials” means any regulatory submissions, notifications,
registrations, approvals and/or other filings made to or with Regulatory
Authority that may be

 

18



--------------------------------------------------------------------------------

necessary or reasonably desirable to develop, Manufacture, market, sell or
otherwise Commercialize an Exenatide Product or Other Exenatide Product in the
Territory.

“Related Agreements” means written agreements, arrangements, licenses,
sublicenses, understandings, permissions, instruments or other contractual or
similar commitments or arrangements, including, without limitation, as
memorialized in committee meeting minutes, correspondence emails, and the like,
by and between Amylin, on the one hand, and Lilly or any of its Affiliates on
the other hand, relating to the Collaboration in effect immediately prior to the
Effective Date, including, without limitation, the agreements listed on Schedule
1.1(i) hereto, but excluding any Related Third Party Agreements.

“Related Third Party Agreements” means OUS Related Third Party Agreements and US
Related Third Party Agreements.

“Sales Territories” means the United States and, from and after the earlier of
the OUS Transition Completion Date and the applicable Country Transition Date,
each country outside of the United States in which the rights of Lilly to
Commercialize Byetta and Bydureon have terminated and reverted to Amylin.

“Sensitive Documents and Materials” means the categories of documents and
materials set forth on Schedule 1.01(j) hereto.

“Serious Adverse Event” means any Adverse Event that results in death, is
life-threatening, requires inpatient hospitalization or prolongation of existing
hospitalization, results in persistent or significant disability/incapacity, is
a congenital anomaly/birth defect, or is significant for other medical reason.

“Standard Collaboration Reconciliation Procedures” means the procedures adopted
by the Parties during the course of the Collaboration, either as set forth in
the Collaboration Agreement and Related Agreements or as otherwise mutually
agreed upon by the Parties, and as in effect immediately prior to the Effective
Date, for purposes of calculating each Party’s quarterly share of the operating
profits and losses resulting from the Collaboration.

“Sublicensee” means any Third Person (including, without limitation, a
Distributor) to which a Party or any of its Affiliates grants any right to make,
use, market, or import and sell an Exenatide Product or Other Exenatide Product
in accordance with Section 5.3. A Third Party who is granted only the right to
promote, but not distribute or sell, an Exenatide Product or Other Exenatide
Product (such as a contract sales organization) will not be considered a
Sublicensee.

“Supply Agreement” means any of the Amended and Restated Exenatide Once Weekly
Supply Agreement dated as of the Effective Date by and between Amylin and Lilly,
the Amended and Restated Device Manufacturing Agreement dated as of the
Effective Date by and between Amylin and Lilly and the Amended and Restated
Cartridge Supply Agreement dated as of the Effective Date by and between Amylin
and Lilly.

“Territory” means all the countries of the world.

 

19



--------------------------------------------------------------------------------

“Third Party” or “Third Person” means any Person other than Amylin or Lilly and
their respective Affiliates.

“Third Person Claims” means any of the following: Amylin Third Person
Collaboration Claims, Lilly Third Person Collaboration Claims, Amylin Third
Person Indemnification Claims and Lilly Third Person Indemnification Claims.

“Tradjenta” means all pharmaceutical preparations or products containing
Linagliptin (1H-Purine-2,6-dione,
8-[(3R)-3-amino-1-piperidinyl]-7-(2-butyn-1-yl)-3,7-dihydro-3-methyl-1-[(4-methyl-2-quinazolinyl)methyl])
(including, without limitation, hydrates, solvates, metabolites, salts, isomers
and polymorphs thereof) whether as the sole active pharmaceutical ingredient or
in combination with one or more other active pharmaceutical ingredients, but
excluding Exenatide.

“Transfer Trigger Event” means (i) any merger, joint venture, partnership,
consolidation, dissolution, liquidation, tender offer, recapitalization,
reorganization, share exchange, business combination or similar transaction, if
after such transaction, the counterparty would be the beneficial owner, directly
or indirectly, of securities of Amylin representing more than fifty (50%) of the
combined voting power of Amylin’s then outstanding securities entitled to vote
generally in the election of directors; (ii) the acquisition by any Person or
group of Persons of all or substantially all of the assets of Amylin and its
Affiliates, taken as a whole, related to the Development and Commercialization
of the Exenatide Products and Other Exenatide Products in the Territory; or
(iii) any grant by Amylin or any of its Affiliates to a Third Party of any
license or other rights (including, without limitation, being a beneficiary of a
covenant not to sue or an express waiver of exclusivity) that results in another
Person (other than Amylin’s or Amylin Net Sales Party’s wholesale distributors
or re-sellers of Exenatide Products and Other Exenatide Products (e.g., McKesson
or Cardinal)) booking sales of Exenatide Products or Other Exenatide Products in
the United States.

“Transition Activities” means any activities performed by or on behalf of Lilly
or any of its Affiliates under this Agreement to facilitate the transfer to
Amylin (or, subject to Section 8.2 of the Transition Agreement, its designee) of
specific activities (but, for clarity, not the performance of any such activity
prior to the time such activity is transferred to Amylin or its designee, which
are Collaboration Activities) that were performed by Lilly or its Affiliates
under the Collaboration Agreement, the Related Agreements and the Related Third
Party Agreements prior to the Effective Date.

“Transition Agreement” means that certain Transition Agreement between Lilly and
Amylin dated as of the Effective Date.

“Transition Completion Date” means December 31, 2013 or such earlier date as the
Parties may agree in writing.

“Transition Period” means the period of time beginning on the Effective Date and
ending on the Transition Completion Date.

“UCC” has the meaning set forth in the Security Agreement.

 

20



--------------------------------------------------------------------------------

“Undisclosed Lilly Agreements” means Related Third Party Agreements to which
neither Amylin nor any of its Affiliates is a party that (i) are not set forth
on Schedule 1.1(g) or Schedule 1.1(k) hereto and (ii) with respect to agreements
entered into by Lilly after the Effective Date in the ordinary course of
business that were not disclosed to Amylin before Lilly entered into such
agreements.

“Undisclosed Termination Costs” means, with respect to an Undisclosed Lilly
Agreement that is not a Mixed Business Related Third Party Agreement, any costs
and expenses related to or otherwise arising under or in connection with the
termination of such Undisclosed Lilly Agreement that are incurred by or on
behalf of Lilly or any of its Affiliates and that would not have incurred but
for such termination.

“United States” or “US” means the United States of America, including its
territories and possessions.

“US Collaboration Costs” means the costs of employees of Lilly or its
Affiliates, calculated at the applicable FTE Rate for such employees, that are
incurred in connection with the performance of the Collaboration Activities with
respect to the United States.

“US PTO” means the United States Patent and Trademark Office.

“US Regulatory Approvals” means Regulatory Approvals for the Manufacture,
marketing and sale of Exenatide Products or Other Exenatide Products in or for
the United States.

“US Regulatory Milestone Event” means the Regulatory Approval by the FDA in the
United States of a once monthly Exenatide Suspension Product.

“US Related Third Party Agreements” means written agreements, arrangements,
licenses, sublicenses, understandings, permissions, instruments or other
contractual or similar commitments or arrangements, by and between (i) Lilly or
any of its Affiliates and/or Amylin or any of its Affiliates, on the one hand,
and (ii) one or more Third Parties, on the other hand, relating to the
Collaboration solely in the United States, in the form as in effect immediately
prior to the Effective Date, unless otherwise agreed to by the Parties in
writing, including, without limitation, the agreements set forth on Schedule
1.1(k) hereto.

“US Transition Date” means November 30, 2011.

“US Transition Plan” has the meaning set forth in the Transition Agreement.

 

21



--------------------------------------------------------------------------------

Section 1.2 Other Defined Terms.

 

Term

 

Section

$

  13.14

Action

  10.5(a)

Agreement

  Preamble

Amylin

  Preamble

Amylin Acquisition

  13.1(b)

Amylin Improvements

  5.1(a)

Amylin Indemnitees

  10.1(a)

Amylin Released Claims

  3.2(c)

Amylin Releasees

  3.3(a)

Amylin Releasing Parties

  3.2(a)

Amylin Third Person Collaboration Claim

  10.1(a)(ii)

Amylin Third Person Indemnification Claim

  10.2(a)(iii)

Amylin’s Claims

  Recitals

Appeal

  Recitals

Assigned IP

  5.2(a)

Assignment Liabilities

  2.2(c)(ii)

Assumed Contract Liabilities

  2.2(c)(ii)

Assumed OUS Contract Liabilities

  2.2(b)(ii)

Assumed Undisclosed Lilly Liabilities

  2.2(c)(i)

Assumed US Contract Liabilities

  2.2(b)(i)

BI

  Recitals

Claims

  3.2(a)

Collaboration Agreement

  Recitals

Country Transition Date

  7.1(a)

Developed Information

  5.1(d)

District Court

  Recitals

District Court Action

  Recitals

Dollars

  13.14

EC

  1.1

ESC

  8.2(a)

ETC

  8.2(b)

Exchange Act

  13.1(a)

Indemnifying Party

  10.5(a)

Indemnitee

  10.5(a)

Initial Revenue Sharing Obligation

  4.3

Interest Amount

  4.3

Joint Improvements

  5.1(c)

Joint Patents

  5.1(c)

Lilly

  Preamble

Lilly Exenatide Rights

  5.3(a)

Lilly Improvements

  5.1(b)

Lilly Indemnitees

  10.1(b)

Lilly Released Claims

  3.3(c)

 

22



--------------------------------------------------------------------------------

 

Lilly Releasees

  3.2(a)

Lilly Releasing Parties

  3.3(a)

Lilly Third Person Collaboration Claim

  10.1(b)(ii)

Lilly Third Person Indemnification Claim

  10.2(b)(vii)

Litigation

  Recitals

Milestone Payment

  4.2(a)

Note

  13.28(a)

OUS Assignment Effective Date

  2.2(b)(ii)

OUS Transition Notice

  7.1(a)

OUS Transition Period

  7.1(d)

OUSOC

  8.2(c)

P&L Losses

  7.8(b)

P&L Statement

  7.8(a)

Parties

  Preamble

Party

  Preamble

Reconciliation Statement

  6.6(a)

Reference Country

  7.1(a)

Safety Agreement

  8.1(a)

Security Agreement

  13.28(a)

Standstill Period

  13.1(a)

Term

  12.1

Total Revenue Sharing Obligation

  4.3

Undisclosed Lilly Assignment Effective Date

  2.2(c)(i)

Upfront Payment

  4.1

US Transition Period

  6.6(a)

 

23



--------------------------------------------------------------------------------

ARTICLE 2

TERMINATION OF COLLABORATION AGREEMENT AND RELATED AGREEMENTS

Section 2.1 Termination of Collaboration Agreement. Amylin and Lilly agree that
the Collaboration Agreement is hereby terminated in its entirety as of the
Effective Date (including, without limitation, any provisions thereof that
purport to survive the termination thereof). As of the Effective Date, the
Collaboration Agreement shall have no further force or effect and neither Party
shall have any rights or obligations thereunder, except as otherwise expressly
provided herein.

Section 2.2 Related Agreements and Related Third Party Agreements.

(a) Amylin and Lilly agree that each of the Related Agreements, that is not also
an Ancillary Agreement, is hereby terminated in its entirety as of the Effective
Date (including, without limitation, any provisions thereof that purport to
survive the termination thereof).

(b) Related Third Party Agreements Generally.

(i) Subject to Section 2.2(c), as of the US Transition Date or such other date
to be mutually agreed in writing by the Parties in good faith, Lilly shall, or
shall cause its Affiliates to, assign each of the US Related Third Party
Agreements (including, without limitation, all rights and obligations of Lilly
and its Affiliates thereunder) that is not a Mixed Business Related Third Party
Agreement to Amylin, and Amylin shall accept such assignment and assumption of
Liabilities, pursuant to an Assignment and Assumption Agreement in substantially
the form attached hereto as Exhibit A. Amylin shall accept such assignment and
satisfy and discharge any and all Liabilities (including, without limitation,
royalties, license fees, or termination or other payment obligations) related to
or otherwise arising under or in connection with such US Related Third Party
Agreements arising (A) if with respect to termination on or after the Effective
Date, at any time and (B) if not with respect to termination, on or after the US
Transition Date, in each case ((A) and ((B)), as and when such Liabilities
accrue (the “Assumed US Contract Liabilities”), unless otherwise agreed in
writing by the Parties.

(ii) Subject to Section 2.2(c), as of one or more dates to be mutually agreed in
writing by the Parties in good faith (but in any event, unless otherwise agreed
in writing by the Parties, no later than the earlier of the date that all the
Collaboration Activities to which such agreements relate have been transferred
to Amylin or its designee and the Transition Completion Date) (each such
applicable date, the “OUS Assignment Effective Date”), Lilly shall, or shall
cause its Affiliates to, assign each of the OUS Related Third Party Agreements
(including, without limitation, all rights and obligations of Lilly and its
Affiliates thereunder) that is not a Mixed Business Related Third Party
Agreement to

 

24



--------------------------------------------------------------------------------

Amylin, and Amylin shall accept such assignment and assumption of Liabilities,
pursuant to an Assignment and Assumption Agreement in substantially the form
attached hereto as Exhibit A. Amylin shall accept such assignment and thereafter
satisfy and discharge any and all Liabilities (including, without limitation,
royalties, license fees, or termination or other payment obligations) related to
or otherwise arising under or in connection with such OUS Related Third Party
Agreements arising (A) if with respect to termination on or after the Effective
Date, at any time and (B) if not with respect to termination, on or after the
OUS Assignment Effective Date, in each case ((A) and ((B)), as and when such
Liabilities accrue (the “Assumed OUS Contract Liabilities”). Notwithstanding the
foregoing, each agreement set forth on Schedule 2.2(b)(ii) shall not be assumed
by Amylin.

(c) Undisclosed Lilly Agreements.

(i) Upon the discovery of an Undisclosed Lilly Agreement that is not a Mixed
Business Related Third Party Agreement, Lilly shall promptly provide a copy of
such Undisclosed Lilly Agreement to Amylin to the extent not prohibited by the
terms thereof and Amylin and Lilly shall discuss such Undisclosed Lilly
Agreement in good faith and Amylin shall, after such good faith discussions with
Lilly, elect, upon written notice to Lilly, one of the following: (A) the
assignment by Lilly (or its applicable Affiliates) of such Undisclosed Lilly
Agreement (including, without limitation, all rights and obligations of Lilly
and its Affiliates thereunder) to Amylin on a date to be mutually agreed in
writing by the Parties in good faith, which unless otherwise agreed in writing
by the Parties, shall be no later than the date that all the Collaboration
Activities to which such agreements relate have been transferred to Amylin or
its designee and the Transition Completion Date (each such date, the
“Undisclosed Lilly Assignment Effective Date”)or (B) the termination, of such
Undisclosed Lilly Agreement in its entirety; provided, however, that if Amylin
does not notify Lilly of such election prior to the forty-fifth (45th) day after
Lilly discloses such Undisclosed Lilly Agreement to Amylin, then Amylin shall be
deemed to have elected to assume such Undisclosed Lilly Agreement.

(ii) If Amylin elects clause (A) in subsection (i) above, Amylin shall
(1) accept such assignment and assumption of Liabilities, pursuant to an
Assignment and Assumption Agreement in substantially the form attached hereto as
Exhibit A, and (2) satisfy and discharge any and all Liabilities (including,
without limitation, royalties, license fees, or termination or other payment
obligations) related to or otherwise arising under or in connection with such
Undisclosed Lilly Agreement, arising (X) if with respect to termination on or
after the date that Amylin notifies Lilly in writing that it elects to have
Lilly terminate such Undisclosed Lilly Agreement pursuant to Section 2.2(c)(i),
at any time and (Y) if not with respect to termination, on or after the
Effective Date, in each case ((A) and ((B)), as and when such Liabilities accrue
(the “Assumed Undisclosed Lilly Liabilities”, and together with the Assumed US
Contract Liabilities and the Assumed OUS Contract Liabilities, the “Assumed
Contract Liabilities”).

 

25



--------------------------------------------------------------------------------

(d) Third Party Consent or Waiver. To the extent that the assignment of any
Related Third Party Agreement to be assigned to Amylin pursuant to this
Agreement would require any Third Party consent or waiver, and such consent or
waiver is not obtained prior to the US Transition Date, the applicable OUS
Assignment Effective Date or the applicable Undisclosed Lilly Assignment
Effective Date, as applicable, this Section 2.2 shall not constitute an
assignment or attempted assignment thereof. With respect to any such Related
Third Party Agreement that has not been assigned to Amylin as of the US
Transition Date, the applicable OUS Assignment Effective Date or the applicable
Undisclosed Lilly Assignment Effective Date, as applicable, during the period of
six (6) consecutive months following such applicable date, the Parties shall
cooperate with each other in good faith to obtain promptly such consent or
waiver; provided, however, that Lilly shall not be required to pay any
consideration or make any concession therefor. Pending the earlier of obtaining
such consent or waiver and the expiration of such six (6)-month period, the
Parties shall, at Amylin’s cost, cooperate with each other in any reasonable and
lawful arrangements designed to provide to Amylin all economic benefits and
burdens of the applicable Related Third Party Agreements. If such consent or
waiver is obtained during such six (6)-month period, Lilly shall assign the
applicable Related Third Party Agreement to Amylin thereafter at no additional
cost. If any consent or waiver is not obtained after such six (6)-month period,
(a) Lilly will be deemed to have fulfilled its obligations with respect to the
applicable Related Third Party Agreement under this Agreement and, except as
provided in sub-clause (b) below, Lilly shall not be subject to any Liabilities
on account of the failure to obtain such consent or waiver (including, without
limitation, any Liabilities arising from any default or termination of any such
Related Third Party Agreement or from any action, claim or proceeding commenced
or threatened by or on behalf of any Person arising out the failure to obtain
any such consent or waiver) (the “Assignment Liabilities”) and Amylin shall hold
Lilly harmless from and against any and all Assignment Liabilities and (b) if
any consent or waiver is not obtained with respect to any Related Third Party
Agreement that is an Undisclosed Lilly Agreement during such six (6)-month
period, then Amylin shall have the right within ten (10) days after the end of
such six (6)-month period to elect the termination of such Undisclosed Lilly
Agreement upon written notice to Lilly and the provisions of Section 2.2(f)
shall apply with respect thereto.

(e) Mixed Business Related Third Party Agreements.

(i) Subject to Section 2.2(e)(iii), with respect to Mixed Business Related Third
Party Agreements that are US Related Third Party Agreements, as of the US
Transition Date, Lilly shall, or shall cause its Affiliates to, terminate the
Exenatide Products and Other Exenatide Products from each such Mixed Business
Related Third Party Agreement and Amylin shall be responsible for the Mixed
Termination Costs with respect to the termination of Exenatide, Exenatide
Products and/or the Other Exenatide Products from such Mixed Business Related
Third Party Agreement.

(ii) Subject to Section 2.2(e)(iii), with respect to Mixed Business Related
Third Party Agreements that are OUS Related Third Party Agreements, as of a date
to be mutually agreed by the Parties in good faith (but in any event no later
than the earlier of the date that all the Collaboration Activities to which such
agreements relate have been transferred to Amylin or its designee and the
Transition Completion Date), Lilly shall, or shall cause its Affiliates to,
terminate the Exenatide Products and Other

 

26



--------------------------------------------------------------------------------

Exenatide Products from each such Mixed Business Related Third Party Agreement
and Amylin shall be responsible for the Mixed Termination Costs with respect to
such Mixed Business Related Third Party Agreement.

(iii) Upon the discovery of an Undisclosed Lilly Agreement that is a Mixed
Business Related Third Party Agreement, Lilly shall promptly disclose the
existence and terms of such Undisclosed Lilly Agreement to Amylin and as of a
date to be mutually agreed by the Parties in good faith (but in any event no
later than the earlier of the date that all the Collaboration Activities to
which such agreement relates have been transferred to Amylin or its designee and
the Transition Completion Date), Lilly shall, or shall cause its Affiliates to,
terminate the Exenatide Products and Other Exenatide Products from each such
Mixed Business Related Third Party Agreement and the Mixed Termination Costs
with respect to such Undisclosed Lilly Agreements shall be allocated in
accordance with Section 2.2(f).

(iv) Lilly shall provide Amylin with an invoice and reasonable supporting
documentation detailing the Mixed Termination Costs payable pursuant to Sections
2.2(e)(i) and 2.2(e)(ii); provided, however, that Lilly shall have no obligation
to provide copies of any Mixed Business Related Third Party Agreement. Amylin
shall pay Lilly any amounts owed by Amylin under this Section 2.2(e)(iv) within
forty-five (45) days after receipt of the applicable invoice.

(v) At Amylin’s reasonable request, Lilly shall use good faith efforts to
introduce Amylin to Lilly’s vendors under the Mixed Business Related Third Party
Agreements with respect to Exenatide Products.

(f) Cost Allocation for Undisclosed Lilly Agreements.

(i) Subject to sub-clause (iii) below, with respect to each terminated
Undisclosed Lilly Agreement that is not a Mixed Business Related Third Party
Agreement, Amylin shall be responsible for Undisclosed Termination Costs with
respect to such terminated Undisclosed Lilly Agreement up to and including Five
Hundred Thousand Dollars ($500,000), and the Parties shall share equally any
such Undisclosed Termination Costs that exceed Five Hundred Thousand Dollars
($500,000).

(ii) Subject to sub-clause (iii) below, with respect to each Undisclosed Lilly
Agreement that is a Mixed Business Related Third Party Agreement, Amylin shall
be responsible for the Mixed Termination Costs with respect to such Undisclosed
Lilly Agreement up to and including Five Hundred Thousand Dollars ($500,000),
and the Parties shall share equally any such Mixed Termination Costs that exceed
Five Hundred Thousand Dollars ($500,000).

(iii) Once Amylin has borne Five Million Dollars ($5,000,000) pursuant to
Sections 2.2(f)(i) and 2.2(f)(ii), the Parties shall share equally any
Undisclosed Termination Costs and Mixed Termination Costs with respect to the
Undisclosed Lilly Agreements.

 

27



--------------------------------------------------------------------------------

(iv) Lilly shall provide Amylin with an invoice and reasonable supporting
documentation detailing for the Undisclosed Termination Costs and/or Mixed
Termination Costs payable pursuant to Sections 2.2(f)(i), 2.2(f)(ii) and
2.2(f)(iii); provided, however, that Lilly shall have no obligation to provide
copies of any Mixed Business Related Third Party Agreement. Amylin shall pay
Lilly any amounts owed by Amylin under this Section 2.2(f)(iv) within forty-five
(45) days after receipt of the applicable invoice.

Section 2.3 Reversion of License Rights in the Collaboration Agreement and
Related Agreements. Except as otherwise provided in Article 5, as of the
Effective Date, (i) all rights and licenses granted by Amylin to Lilly under the
Collaboration Agreement and/or the Related Agreements, as applicable, shall
terminate and revert to Amylin (without limiting the licenses granted by Amylin
to Lilly under this Agreement); and (ii) all rights and licenses granted by
Lilly to Amylin under the Collaboration Agreement and/or the Related Agreements
shall terminate and revert to Lilly (without limiting the licenses granted by
Lilly to Amylin under this Agreement). As of the applicable date of termination
or assignment of any Related Third Party Agreement, (x) all rights and licenses
granted by Amylin to Lilly under such Related Third Party Agreement, shall
terminate and revert to Amylin (without limiting the licenses granted by Amylin
to Lilly under this Agreement); and (y) all rights and licenses granted by Lilly
to Amylin or a Third Party under such Related Third Party Agreement shall
terminate and revert to Lilly (without limiting the licenses granted by Lilly to
Amylin under this Agreement).

ARTICLE 3

SETTLEMENT AND RELEASE

Section 3.1 Dismissals. As soon as practical and no more than two (2) Business
Days after the Effective Date, Amylin shall file a stipulation of dismissal,
with prejudice, in the District Court Action, and the Parties shall file a joint
motion to dismiss the Appeal, each Party to bear its own attorneys’ fees and
costs with respect thereto.

Section 3.2 Amylin Release.

(a) Claims Based on Conduct On or Before the Effective Date. Except as set forth
in Section 3.6, Amylin, on behalf of itself and on behalf of each of its
predecessors, successors, parents, subsidiaries, and affiliated and/or related
companies, and each of their respective present and former officers, directors,
employees, representatives, partners, business entities, agents, attorneys,
insurers, accountants, heirs, executors, administrators, conservators, assignors
and assignees, and each of them (“Amylin Releasing Parties”) hereby knowingly
and voluntarily fully and forever releases and discharges Lilly and its
predecessors, successors, parents, subsidiaries, and affiliated and/or related
companies, and each of their respective present, former and future officers,
directors, employees, representatives, joint venturers, Lilly Contract
Collaborators, partners, agents, business entities, attorneys, insurers,
accountants, heirs, executors, administrators, conservators, assignors and
assignees, and each of them (“Lilly Releasees”) from any and all claims,
demands, liens, actions, suits, causes of action, obligations, controversies,
debts, costs, attorneys’ fees, expenses, damages, judgments, orders, and
liabilities

 

28



--------------------------------------------------------------------------------

of whatever kind and/or nature in law, equity or otherwise (“Claims”), whether
known or unknown, that are based in whole or in part upon, arise out of, or
relate to, or are substantially similar to: (i) Amylin’s allegations and claims
asserted or that could have been asserted in the Litigation; (ii) the type of
conduct that Amylin complained of in its legal papers and written correspondence
with Lilly leading up to or in connection with the Litigation, including,
without limitation, (x) Lilly’s use of personnel involved in the Collaboration,
whether or not they have access to the Amylin Confidential Information, in
connection with the development and commercialization of Tradjenta and/or other
Lilly Products and other products with Lilly Contract Collaborators and
(y) Lilly’s use of the same sales force to promote Exenatide Products, Other
Exenatide Products, other Lilly Products and other products with Lilly Contract
Collaborators, including, without limitation, Tradjenta; (iii) Lilly’s
participation in the Collaboration or any duty of Lilly under the Collaboration
Agreement or any of the Related Agreements or Related Third Party Agreements as
a result of Lilly having participated in the Collaboration; (iv) use of any
Confidential Information; or (v) the researching, manufacturing, development,
marketing or sale of other Lilly Products, including, without limitation,
Tradjenta and/or GLP-FC, in each case ((i) - (v)), based in whole or in part on
conduct on or before the Effective Date. Subject to Section 3.6, Amylin
expressly acknowledges that following the Effective Date, Lilly will have the
right to continue to conduct its business in substantially the same manner as it
has prior to the Effective Date and all such conduct falls within the scope of
this release.

(b) Claims Based on Conduct After the Effective Date. Except as set forth in
Section 3.6, Amylin, on behalf of itself and on behalf of each of its Amylin
Releasing Parties, hereby knowingly and voluntarily fully and forever releases
and discharges Lilly and each Lilly Releasee from (i) any and all Claims,
whether known or unknown, covered by clauses (i), (ii), (iii) or (iv) of
Section 3.2(a), based in whole or in part on conduct on or after the Effective
Date, and (ii) any and all Claims based in whole or in part on conduct on or
after the Effective Date, and whether known or unknown, that are based in whole
or in part upon, arise out of, or relate to, the researching, manufacturing,
development, marketing or sale of other Lilly Products, including, without
limitation, Tradjenta and/or GLP-FC, in the case of this clause (ii) to the
extent such claims are based in whole or in part upon, arise out of, or relate
to (x) use of any Confidential Information in compliance with Section 13.3 or
(y) Lilly’s participation in the Collaboration or any duty of Lilly under the
Collaboration Agreement or any of the Related Agreements or Related Third Party
Agreements as a result of Lilly having participated in the Collaboration.
Subject to Section 3.6, Amylin expressly acknowledges that following the
Effective Date, Lilly will have the right to continue to conduct its business in
substantially the same manner as it has prior to the Effective Date and all such
conduct falls within the scope of this release.

(c) The Claims released under Subsections (a) and (b) above are sometimes
referred to herein as the “Amylin Released Claims”.

Section 3.3 Lilly Release.

(a) Claims Based on Conduct On or Before the Effective Date. Except as set forth
in Section 3.6, Lilly, on behalf of itself and on behalf of each of its
predecessors, successors, parents, subsidiaries, and affiliated and/or related
companies, and each of their

 

29



--------------------------------------------------------------------------------

respective present and former officers, directors, employees, representatives,
partners, business entities, agents, attorneys, insurers, accountants, heirs,
executors, administrators, conservators, assignors and assignees, and each of
them (“Lilly Releasing Parties”) hereby knowingly and voluntarily fully and
forever releases and discharges Amylin and its predecessors, successors,
parents, subsidiaries, and affiliated and/or related companies, and each of
their respective present, former and future officers, directors, employees,
representatives, partners, agents, joint venturers, Amylin Contract
Collaborators, business entities, attorneys, insurers, accountants, heirs,
executors, administrators, conservators, assignors and assignees, and each of
them (“Amylin Releasees”) from any and all Claims, whether known or unknown,
that are based in whole or in part upon, arise out of, or relate to, or are
substantially similar to: (i) Lilly’s allegations and claims or counterclaims
asserted or that could have been asserted in the Litigation; (ii) the type of
conduct that Lilly complained of in its legal papers and written correspondence
with Amylin leading up to or in connection with the Litigation, including,
without limitation, (x) Amylin’s use of personnel involved in the Collaboration,
whether or not they have access to the Lilly Confidential Information, in
connection with the development and commercialization of Amylin Products,
Exenatide Products, Other Exenatide Products and other products with Amylin
Contract Collaborators and (y) Amylin’s use of the same sales force to promote
Exenatide Products, Other Exenatide Products, other Amylin Products and other
products with Amylin Contract Collaborators; (iii) Amylin’s participation in the
Collaboration or any duty of Amylin under the Collaboration Agreement or any of
the Related Agreements or Related Third Party Agreements as a result of Amylin
having participated in the Collaboration; (iv) use of any Confidential
Information; or (v) the researching, manufacturing, development, marketing or
sale of other Amylin Products, Exenatide Products, Other Exenatide Products and
other products with Amylin Contract Collaborators, in each case ((i) - (v)),
based in whole or in part on conduct on or before the Effective Date. Subject to
Section 3.6, Lilly expressly acknowledges that following the Effective Date,
Amylin will have the right to continue to conduct its business in substantially
the same manner as it has prior to the Effective Date and all such conduct falls
within the scope of this release.

(b) Claims Based on Conduct After the Effective Date. Except as set forth in
Section 3.6, Lilly, on behalf of itself and on behalf of each of its Lilly
Releasing Parties hereby knowingly and voluntarily fully and forever releases
and discharges Amylin and each Amylin Releasee from (i) any and all Claims,
whether known or unknown, covered by clauses (i), (ii), (iii) or (iv) of
Section 3.3(a), based in whole or in part on conduct on or after the Effective
Date, and (ii) any and all Claims based in whole or in part on conduct on or
after the Effective Date, and whether known or unknown, that are based in whole
or in part upon, arise out of, or relate to, the researching, manufacturing,
development, marketing or sale of other Amylin Products, in the case of this
clause (ii) to the extent such claims are based in whole or in part upon, arise
out of, or relate to (x) use of any Confidential Information in compliance with
Section 13.3 or (y) Amylin’s participation in the Collaboration or any duty of
Amylin under the Collaboration Agreement or any of the Related Agreements or
Related Third Party Agreements as a result of Amylin having participated in the
Collaboration. Subject to Section 3.6, Lilly expressly acknowledges that
following the Effective Date, Amylin will have the right to continue to conduct
its business in substantially the same manner as it has prior to the Effective
Date and all such conduct falls within the scope of this release.

 

30



--------------------------------------------------------------------------------

(c) The Claims released under Subsections (a) and (b) above are sometimes
referred to herein as the “Lilly Released Claims.”

Section 3.4 Covenants Not to Sue. Except for the purpose of enforcing the terms
of this Agreement and the Ancillary Agreements, (i) the Amylin Releasing Parties
shall refrain and forbear forever from, directly or indirectly, commencing,
instituting, continuing, prosecuting, or filing any claim for damages or
otherwise, or demand, in connection with any lawsuit, action, proceeding against
the Lilly Releasees (including, without limitation, BI, subject to the
conditions stated in Section 3.5(a)), or any of them, or otherwise commencing or
filing any complaints or proceedings with any government entity that are based
in whole or in part upon, arise out of, or relate, or are substantially similar,
to the Amylin Released Claims (regardless of whether or not the release of any
Amylin Released Claims is deemed to be enforceable); and (ii) the Lilly
Releasing Parties shall refrain and forbear forever from, directly or
indirectly, commencing, instituting, continuing, prosecuting, or filing any
claim for damages, or demand, in connection with any lawsuit, action, proceeding
against the Amylin Releasees, or any of them, or otherwise commencing or filing
any complaints or proceedings with any government entity that are based in whole
or in part upon, arise out of, or relate, or are substantially similar, to any
of the Lilly Released Claims (regardless of whether or not the release of any
Lilly Released Claims is deemed to be enforceable).

Section 3.5 Right to Defend.

(a) Notwithstanding Sections 3.2 and 3.4, if and to the extent a Lilly Contract
Collaborator or a Lilly Releasee commences any lawsuit, action or proceeding,
directly or by cross-claim or third-party claim, against Amylin, its Affiliates
or any Amylin Releasees relating to or arising out of (a) the allegations,
Claims or counterclaims asserted, or which could have been asserted, in the
Litigation, including, without limitation, in connection with Amylin’s
initiating the Litigation, or (b) any Amylin Released Claims, then the release
in Section 3.2 and the covenant not to sue in Section 3.4 shall not preclude the
specific Persons against whom such lawsuit, action or proceeding is commenced
from asserting any available claims, defenses or counterclaims as to the
specific Lilly Contract Collaborator or Lilly Releasee who commences such
lawsuit, action or proceeding in defending against such lawsuit, action or
proceeding.

(b) Notwithstanding Sections 3.3 and 3.4, if and to the extent an Amylin
Contract Collaborator or an Amylin Releasee commences any lawsuit, action or
proceeding, directly or by cross-claim or third-party claim, against Lilly, its
Affiliates or any Lilly Releasees relating to or arising out of the
(a) allegations, Claims or counterclaims asserted, or which could have been
asserted, in the Litigation, or (b) any Lilly Released Claims, then the release
in Section 3.3 and the covenant not to sue in Section 3.4 shall not preclude the
specific Persons against whom such lawsuit, action or proceeding is commenced
from asserting any available claims, defenses or counterclaims as to the
specific Amylin Contract Collaborator or Amylin Releasee who commences such
lawsuit, action or proceeding in defending against such lawsuit, action or
proceeding.

Section 3.6 Excluded Claims. Notwithstanding anything in Sections 3.2, 3.3 and
3.4 to the contrary, the releases and covenants not to sue set forth in this
Article 3 shall not apply with respect to: (i) any breach of this Agreement or
the Ancillary Agreements or the Note

 

31



--------------------------------------------------------------------------------

Documents, including, without limitation, Sections 9.8(b), 9.8(c) or 13.3, after
the Effective Date, (ii) any claims with respect to Patents, including, without
limitation, issues with respect to ownership, inventorship, validity and
enforceability, (iii) any acts or omissions of any Third Party that is a party
to a Related Third Party Agreement with respect to such Third Party’s activities
thereunder, (iv) either Party’s right to seek indemnification for any Third
Person Claims under Article 10 or defend against any such claim for
indemnification for a Third Person Claim under Article 10 or (v) Amylin’s
obligations under that certain Loan Agreement, made as of October 16, 2008, by
and between Amylin and Lilly, as amended and restated as of the Effective Date.

ARTICLE 4

CONSIDERATION

Section 4.1 Upfront Payment. Amylin shall pay to Lilly the sum of Two Hundred
Fifty Million Dollars ($250,000,000) (the “Upfront Payment”); such payment to be
made within fifteen (15) days of the Effective Date.

Section 4.2 Milestone Payment and Other Payments.

(a) Amylin shall pay to Lilly the sum of One Hundred Fifty Million Dollars
($150,000,000) (the “Milestone Payment”) upon the achievement of the US
Regulatory Milestone Event, such payment to be made only one time and within
thirty (30) days after such achievement.

(b) The Parties have agreed to settle certain disputed amounts arising under the
Collaboration Agreement and the Related Agreements, including, without
limitation, (i) the disputed amounts related to sales force reimbursement by
Amylin to Lilly for the period ending on the US Transition Date, (ii) the
disputed amounts with respect to excess capacity reimbursement by Lilly to
Amylin related to Amylin’s Ohio facility for the period ending on the Effective
Date, (iii) the purchase by Amylin from Lilly at a price equal to book value of
the Nypro pen assets at the time of the final transition of Byetta pen
manufacturing to Amylin, and (iv) the reimbursement by Lilly to Amylin of the
$7,000,000 Bydureon EU Regulatory Approval milestone previously paid to
Alkermes. In the case of clauses (i), (ii) and (iv) the reimbursement shall
occur through the Current Cost Sharing Structure and be included on the
Reconciliation Statement for the US Transition Period; and in the case of clause
(iii) such payment shall be made by Amylin to Lilly as of the final transfer of
Byetta pen assembly and manufacturing to Amylin. The amounts to be reimbursed in
the case of each of sub-clauses (i), (ii), (iii) and (iv) are set forth on
Schedule 4.2(b) hereto.

(c) Except as specifically set forth in this Agreement, Lilly shall not be
obligated to make (i) any further payments to Amylin pursuant to the
Collaboration Agreement or any Related Agreement or Related Third Party
Agreement, including, without limitation, in connection with the Regulatory
Approvals of Bydureon, including, without limitation, approvals in the United
States and Japan; or (ii) any capital contributions or other payments in
connection with the Manufacture of any Exenatide Product, including, without
limitation, Pen Product

 

32



--------------------------------------------------------------------------------

Capital Investments (as defined in that certain Exenatide Once Weekly Pen Supply
Agreement, entered into as of May 11, 2009, by and between Amylin and Lilly).

Section 4.3 Revenue Sharing Obligation. In addition to the Upfront Payment and
the Milestone Payment, Amylin hereby agrees to pay to Lilly the amounts set
forth in Section 4.4 until the earlier of (i) December 31, 2036 or (ii) the date
that Amylin has paid to Lilly an amount equal to One Billion Two Hundred Million
Dollars ($1,200,000,000) (the “Initial Revenue Sharing Obligation”), plus the
Interest Amount (as defined below) from time to time accrued and unpaid thereon
(the Interest Amount, together with the Initial Revenue Sharing Obligation, the
“Total Revenue Sharing Obligation”), as, when and otherwise in accordance with
the provisions set forth in this Article 4, which Total Revenue Sharing
Obligation may only be terminated (prior to the payment in full thereof)
pursuant to Section 4.5 or Section 4.6. Until the earliest of (i) the date that
the Total Revenue Sharing Obligation has been paid in full, (ii) December 31,
2036 and (iii) termination of the Total Revenue Sharing Obligation pursuant to
the terms of Section 4.5 or 4.6, interest on the Total Revenue Sharing
Obligation from time to time outstanding (the “Interest Amount”) shall accrue
and compound as follows: (x) on December 31, 2011, with respect to the period
commencing on December 1, 2011 through and including December 31, 2011, interest
shall accrue and compound on the Initial Revenue Sharing Obligation in an amount
equal to 0.75915343% of the Initial Revenue Sharing Obligation outstanding on
December 31, 2011 and such accrued Interest Amount shall be added to the then
outstanding principal balance of the Total Revenue Sharing Obligation on such
date; and (y) on the last day of each Calendar Quarter after the US Transition
Date (commencing with the Calendar Quarter ending March 31, 2012), interest on
the Total Revenue Sharing Obligation shall accrue and compound in an amount
equal to two and two hundred ninety-five thousandths percent (2.295%) of the
Total Revenue Sharing Obligation outstanding on the last day of such Calendar
Quarter and such accrued Interest Amount shall be added to the then outstanding
principal balance of the Total Revenue Sharing Obligation on such date;
provided, that the interest payable hereunder on the Total Revenue Sharing
Obligation shall be subject to reduction (and reinstatement) pursuant to and in
accordance with Section 4.6 and past due amounts of the Total Revenue Sharing
Obligation shall incur interest at the default rate set forth in
Section 4.12(c). For the avoidance of doubt, any Interest Amount shall not be
paid in cash but shall instead be added to the then outstanding balance of the
Total Revenue Sharing Obligation and shall itself bear interest in accordance
with the terms hereof.

Section 4.4 Payments of Total Revenue Sharing Obligation.

Subject to Sections 4.5 and 4.6 and only for so long as any Total Revenue
Sharing Obligation is outstanding:

(a) The Parties agree that commencing with the first Calendar Quarter (or
portion thereof) that ends after the US Transition Date through and including
December 31, 2013, Amylin shall pay to Lilly on each Payment Date for such time
period and with respect to the Total Revenue Sharing Obligation the sum of,
without duplication, (i) an amount equal to the greater of (A) fifteen percent
(15%) of Net Sales for Exenatide Products and Other Exenatide Products in the
Sales Territories for the immediately preceding Calendar Quarter (or portion
thereof) and (B) fifteen percent (15%) of eighty percent (80%) of the Projected
Base Case Net

 

33



--------------------------------------------------------------------------------

Sales for the United States applicable to such Calendar Quarter (or portion
thereof) and (ii) subject to Section 13.28(b), an amount equal to twenty percent
(20%) of Amylin Consideration for the immediately preceding Calendar Quarter (or
portion thereof); provided, however, that if all Exenatide Products and Other
Exenatide Products are withdrawn in the United States prior to December 31,
2013, then the foregoing clause (B) shall be of no further force and effect with
respect to Net Sales invoiced after the date of such complete withdrawal. From
the date of such withdrawal through and including December 31, 2013, Amylin
shall continue to pay to Lilly on each Payment Date the sum of, without
duplication, (x) an amount, if any, equal to fifteen percent (15%) of Net Sales
for Exenatide Products and Other Exenatide Products in the Sales Territories for
the immediately preceding Calendar Quarter (or portion thereof) and (y) subject
to Section 13.28(b), an amount equal to twenty percent (20%) of Amylin
Consideration for the immediately preceding Calendar Quarter (or portion
thereof).

(b) Commencing with the first Calendar Quarter (or portion thereof) that ends
after January 1, 2014 through June 30, 2014 and thereafter so long as the
Bydureon Approval Failure has not occurred, Amylin shall pay to Lilly on each
Payment Date the sum of, without duplication, (A) an amount, if any, equal to
fifteen percent (15%) of Net Sales for Exenatide Products and Other Exenatide
Products in the Sales Territories for the immediately preceding Calendar Quarter
(or portion thereof) and (B) subject to Section 13.28(b), an amount equal to
twenty percent (20%) of Amylin’s Amylin Consideration for the immediately
preceding Calendar Quarter (or portion thereof). Notwithstanding anything that
may be construed to the contrary in this Agreement, for purposes of Sections
4.4, 4.5 and 4.6(b)(iii), sales of Exenatide Products and Other Exenatide
Products by Lilly shall not be included in the Net Sales.

(c) Notwithstanding the foregoing, with respect to the amounts otherwise payable
by Amylin to Lilly pursuant to Section 4.4(a) with respect to the first and
second Calendar Quarters in 2012, Amylin has the right, upon written notice to
Lilly, to elect to delay payment of any such amounts until the Payment Date with
respect to the third Calendar Quarter; provided, however, that if Amylin makes
such election, then the amounts that would otherwise be payable on the Payment
Date with respect to the first Calendar Quarter in 2012 and the second Calendar
Quarter in 2012, as applicable, shall bear interest at an amount equal to nine
and half percent (9.5%) per annum from the Payment Date such amounts would
otherwise be due until paid in full.

Section 4.5 Payments Upon Bydureon Approval Failure. If the Bydureon Approval
Failure shall occur, then the obligations of Amylin and each Amylin Affiliate
under Sections 4.3 and 4.4 shall automatically terminate and be of no further
force or effect (and for the avoidance of doubt the Total Revenue Sharing
Obligation shall be deemed to equal zero and be fully discharged) with respect
to (i) Net Sales for Exenatide Products and Other Exenatide Products invoiced
after June 30, 2014 and (ii) Amylin Consideration that is first earned by Amylin
or any of its Affiliate or the payment of which is triggered by events occurring
after June 30, 2014; provided, however, subject to Section 4.6, Amylin shall
thereafter pay to Lilly on each Payment Date for the immediately preceding
Calendar Quarter (or portion thereof) an amount equal to eight percent (8%) of
Net Sales for Exenatide Products and Other Exenatide Products in the Sales
Territories for the applicable Calendar Quarter after June 30, 2014, for so long
as there are any Net Sales of any Exenatide Product or Other Exenatide Product
in the Sales Territories. For clarity, the obligations of Amylin and any Amylin
Affiliate under Sections 4.3 and 4.4 shall

 

34



--------------------------------------------------------------------------------

continue with respect to Net Sales on or prior to June 30, 2014 and any Amylin
Consideration that is owed to Amylin, or is triggered by an event that occurs,
on or prior to June 30, 2014, regardless of whether such payment is paid on or
prior to June 30, 2014.

Section 4.6 Termination of Revenue Sharing Obligations.

(a) Notwithstanding any of the foregoing, in the event that there is a
withdrawal of all Exenatide Products and Other Exenatide Products in both the
United States and all of Europe due to safety or efficacy issues and no
Exenatide Product or Other Exenatide Product has returned to the market in the
United States or any country in Europe within four (4) years after the date of
such withdrawal, then the obligations of Amylin and any Amylin Affiliate under
Sections 4.3, 4.4 and 4.5 shall automatically terminate and be of no further
force or effect (and for the avoidance of doubt, the Total Revenue Sharing
Obligation shall be deemed to be equal to zero and be fully discharged), in each
case, only with respect to (A) the period commencing on the date that Net Sales
of Exenatide Products and Other Exenatide Products in the United States and all
of Europe have ceased and (B) any Amylin Consideration that is first earned by
Amylin or any of its Affiliates or the payment of which is triggered by events
occurring after such withdrawal; provided, however, that no Interest Amount
shall accrue during any period in which all the Exenatide Products and Other
Exenatide Products have been so withdrawn, and if Net Sales of any Exenatide
Products or Other Exenatide Products resume in the United States or any country
in Europe prior to the four (4)-year anniversary of such withdrawal, Amylin’s
and any Amylin Affiliate’s obligations under Sections 4.3, 4.4, 4.5 and
4.6(b)(iii) shall be reinstated, subject to Section 4.6(b) if such Net Sales
resume in either (but not both) the United States and Europe.

(b) Notwithstanding any of the foregoing,

(i) in the event there is a withdrawal of all Exenatide Products and Other
Exenatide Products in the United States only (and at least one Exenatide Product
or Other Exenatide Product is not withdrawn from all of Europe) due to safety or
efficacy issues, then the interest on the Total Revenue Sharing Obligation shall
accrue only on an amount equal to 35% of the Total Revenue Sharing Obligation
outstanding as of the date of such withdrawal (and on any interest accruing on
such amount thereafter); and upon the four (4)-year anniversary of such
withdrawal, if no Exenatide Product or Other Exenatide Product has been sold in
the United States, an amount equal to 65% of the Total Revenue Sharing
Obligation outstanding as of the date of such withdrawal shall be deemed to be
fully discharged; provided, however, if Net Sales of such Exenatide Products and
Other Exenatide Products resume in the United States prior to the fourth
(4th) anniversary of such withdrawal, Amylin’s and any Amylin Affiliate’s
obligations to pay the Total Revenue Sharing Obligation shall be reinstated in
full and interest shall again accrue from the date of such reinstatement on such
65% portion of the Total Revenue Sharing Obligation referred to above;

(ii) in the event there is a withdrawal of all Exenatide Products and Other
Exenatide Products in all countries in Europe (and at least one Exenatide
Product or Other Exenatide Product is not withdrawn from the United States) due
to safety or efficacy issues, then interest on the Total Revenue Sharing
Obligation shall accrue only

 

35



--------------------------------------------------------------------------------

on an amount equal to 65% of the Total Revenue Sharing Obligation outstanding as
of the date of such withdrawal (and on any interest accruing on such amount
thereafter); and upon the four (4)-year anniversary of such withdrawal, if no
Exenatide Product or Other Exenatide Product has been sold in any country in
Europe, an amount of the Total Revenue Sharing Obligation equal to 35% of the
Total Revenue Sharing Obligation outstanding as of the date of such withdrawal
shall be deemed to be fully discharged; provided, however, that if Net Sales of
such Exenatide Products and Other Exenatide Products resume in any country in
Europe prior to the fourth (4th) anniversary of such withdrawal, Amylin’s
obligations to pay the Total Revenue Sharing Obligation shall be reinstated in
full and interest shall again accrue from the date of such reinstatement on such
35% portion of the Total Revenue Sharing Obligation referred to above; and

(iii) if at any time after the fourth (4th) anniversary of a withdrawal of all
Exenatide Products and Other Exenatide Products in the United States and all of
Europe, Net Sales of any Exenatide Product or Other Exenatide Product resume in
the United States and/or any country in Europe, then Amylin shall thereafter pay
to Lilly on each Payment Date for the immediately preceding Calendar Quarter (or
portion thereof) an amount equal to eight percent (8%) of Net Sales for
Exenatide Products and Other Exenatide Products in the Sales Territories for the
applicable Calendar Quarter for so long as there are any Net Sales of any
Exenatide Product or Other Exenatide Product in the Sales Territories. For
clarity, any obligation under this clause (iii) shall not be deemed to reinstate
any portion of the Total Revenue Sharing Obligation.

For clarity, (1) Section 4.6 shall not apply with respect to the withdrawal of
any Regulatory Approval due to quality or manufacturing issues or due to
Amylin’s breach of its obligations under Section 9.3(a) and (2) the obligations
of Amylin and any Amylin Affiliate under Sections 4.3, 4.4, 4.5 and 4.6(b)(iii)
shall continue with respect to Net Sales on or prior to any complete withdrawal
of all Exenatide Products and Other Exenatide Products in the United States and
all of Europe and any Amylin Consideration that is owed to Amylin, or is
triggered by an event that occurs, on or prior to such withdrawal, regardless of
whether such payment is paid on or prior to such withdrawal.

(c) Notwithstanding any of the foregoing, in the event that Lilly or any of its
Affiliates directly challenges the validity, enforceability, inventorship or
ownership of, any Patents set forth on Schedule 4.6(c) hereto, with an intent to
manufacture, market, or sell Exenatide Products, Other Exenatide Products or
Exenatide or any biosimilars or bioequivalent version thereof, then the
obligations of Amylin and any Amylin Affiliate under Sections 4.3, 4.4, 4.5 and
4.6(b)(iii) shall automatically terminate and be of no further force or effect
(and for the avoidance of doubt, the Total Revenue Sharing Obligation shall be
deemed to be equal to zero and be fully discharged with respect to (i) Net Sales
after the date of such challenge and (ii) any Amylin Consideration that is first
owed to Amylin or any of its Affiliates or the payment of which is triggered by
events occurring after the date of such challenge); provided, however, that the
foregoing shall not apply with respect to any challenges by Lilly or any of its
Affiliates in connection with a defense against any claim by Amylin or any of
its Affiliates alleging that any actions by Lilly or any of its Affiliates
infringes any of the Amylin Patents set forth on Schedule 4.6(c). For clarity,
the obligations of Amylin and any Amylin Affiliate under Sections 4.3, 4.4, 4.5
and 4.6(b)(iii) shall continue with respect to Net Sales on or prior to any such
challenge and

 

36



--------------------------------------------------------------------------------

any Amylin Consideration that is owed to Amylin, or is triggered by an event
that occurs, on or prior to June 30, 2014, regardless of whether such payment is
paid on or prior to any such challenge.

(d) Without affecting the non-recourse nature of the Note and subject to
Sections 4.5 and 4.6, it is agreed that any breach or other act or omission of
Lilly or any of its Affiliates, whether under or in connection with this
Agreement, any Ancillary Agreement or any Related Third Party Agreement or
otherwise, shall not alter or impair the obligations of Amylin or any of its
Affiliates under Sections 4.3, 4.4 and 4.5, which shall remain absolute and
unconditional until the Total Revenue Sharing Obligation is either paid in full
or terminated pursuant to Section 4.5 or 4.6. For clarity, the foregoing shall
not be deemed to limit Amylin from exercising any other right or remedy
available under this Agreement.

Section 4.7 Records. Amylin shall record the amount of Net Sales, Amylin
Consideration and the corresponding Total Revenue Sharing Obligation outstanding
from time to time, and the amount of any payment made hereunder, in its books
and records. Amylin shall keep complete records of Net Sales of the Exenatide
Products and Other Exenatide Products within the Sales Territories and Amylin
Consideration, in each case, in sufficient detail to allow payments under
Sections 4.4, 4.5 and 4.6(b)(iii) to be determined accurately.

Section 4.8 Reports. Within sixty (60) days after the close of each Calendar
Quarter in which there are any Net Sales or Amylin Consideration during the Term
(as defined herein), Amylin shall furnish to Lilly a statement setting forth:
(a) with respect to the United States, the Net Sales in the United States during
such Calendar Quarter and a detailed breakdown of any deductions from the gross
amount invoiced for Exenatide Products or Other Exenatide Products sold in the
United States during such Calendar Quarter to obtain Net Sales; (b) with respect
to each country in the Territory outside the United States, a statement of Net
Sales for Exenatide Products and Other Exenatide Products in such country during
such Calendar Quarter and the exchange rate used to convert the foreign currency
into Dollars and (c) a calculation of the quarterly revenue sharing due pursuant
to Sections 4.4, 4.5 and 4.6(b)(iii) in sufficient detail to allow Lilly to
determine whether Amylin’s obligations to Lilly are being met together with a
payment for revenue sharing due for such Calendar Quarter (or portion thereof).
The amount of revenue sharing payment due to Lilly shall be paid by Amylin
concurrently with the remittance of each revenue sharing report.

Section 4.9 Lilly Audit Rights. Upon written notice to Amylin, Lilly shall have
the right, at its own expense, using Lilly’s independent certified public
accounting firm as elected by Lilly (to the extent such firm is a nationally
recognized independent accounting firm) during normal business hours and not
more than once in or in respect of any Calendar Year, to audit the Amylin Net
Sale Parties’ books and records as may be reasonably necessary to verify the
accuracy of such financial and Net Sales and Amylin Consideration information
furnished by Amylin, in respect of any Calendar Year ending not more than three
(3) years prior to the date of such notice. Amylin shall, and shall cause the
other Amylin Net Sales Parties and its and their respective officers, employees
and other representatives, to reasonably cooperate with such audit. The Parties
recognize that such accounting firm may perform accounting services for Lilly,
and each Party hereby waives any conflict of interest relating to the use of
such accounting firm. In the event Lilly’s independent accounting firm of choice
is not a nationally recognized firm, the

 

37



--------------------------------------------------------------------------------

Parties shall mutually agree on an independent auditor. Upon the expiration of
three (3) years following the end of any Calendar Year, the calculation of
amounts payable with respect to such Calendar Year shall be binding and
conclusive upon the Parties, and each Party shall be released from any liability
or accountability with respect to payments for such Calendar Year (provided,
that calculated amounts have been paid in full). The report prepared by the
independent certified public accounting firm, a copy of which shall be sent or
otherwise provided to Amylin by such independent public accountant at the same
time it is sent or otherwise provided to Lilly, shall contain the conclusions of
such accounting firm regarding the audit and will specify that the amounts paid
pursuant thereto were correct or, if incorrect, the amount of any underpayment
or overpayment. If Amylin disagrees with the report of the independent auditor,
the matter shall be referred to the ESC if it exists as of the time of such
disagreement, and to a member of the Lilly Executive Committee and the Chief
Executive Officer of Amylin if the ESC no longer exists as of the time of such
disagreement, and the ESC or such member of the Lilly Executive Committee and
the Chief Executive Officer of Amylin, as applicable, shall use reasonable good
faith efforts to resolve the disagreement between the Parties and determine the
appropriate amounts to be paid to Lilly by Amylin pursuant to Section 4.4, 4.5
or 4.6(b)(iii). If (i) the report indicates that Amylin has underpaid and such
report is not disputed; or (ii) following final resolution of a dispute, it is
determined that Amylin has underpaid, in either case ((i) or (ii)), Amylin shall
remit to Lilly within forty-five (45) days after receipt of such report or final
resolution of the dispute, as applicable, (i) the amount of such underpayment
with interest thereon in accordance with Section 4.12(c); and (ii) if such
underpayment exceeds five percent (5%) of the total amount owed for the Calendar
Year then being audited, the reasonable and necessary fees and expenses of such
accounting firm to perform the audit, subject to reasonable substantiation
thereof. If (i) the report indicates that Amylin has overpaid and such report is
not disputed or (ii) following final resolution of the dispute, it is determined
that Amylin has overpaid, then, in either case ((i) or (ii)), at the election of
Amylin, such overpayment shall either be refunded within forty-five (45) days
after receipt of such report or final resolution of the dispute, as applicable,
or creditable against amounts payable by Amylin in subsequent payment periods.
Notwithstanding the foregoing, Lilly’s rights of audit hereunder shall terminate
twelve (12) months after the Total Revenue Sharing Obligation has been satisfied
in full by Amylin. The Parties agree that all information subject to review
under this Section 4.9 is Confidential Information and that each Party shall
retain and cause the accountant to retain all such information in confidence
pursuant to, and in accordance with, Section 13.3.

Section 4.10 Reconciliation Under Collaboration Agreement. The Parties shall
work together in good faith to pay, reimburse or otherwise reconcile (as
applicable) pursuant to the Standard Collaboration Reconciliation Procedures, as
soon as practicable following the US Transition Date (and in any event within
forty-five (45) days following the US Transition Date), any amounts owed to a
Party pursuant to the terms and conditions of the Collaboration Agreement with
respect to the period beginning on October 1, 2011 and ending on the Effective
Date (notwithstanding the termination of the Collaboration Agreement as
contemplated by Section 2.1). Amylin shall provide Lilly with a preliminary
non-binding written reconciliation statement by December 15, 2011. The Parties
acknowledge and agree that there shall not be any ‘unusual’ or ‘one-time’ items
in the foregoing reconciliation (except as set forth in Section 4.2(b)), whether
with respect to Amylin or Lilly, their Affiliates or any Third Party
Manufacturer, such as, without limitation, inventory write-down or obsolescence,
asset write-down or impairment,

 

38



--------------------------------------------------------------------------------

severance or other one-time people related expenses, or any contract
re-negotiations/termination fees/penalties/buy-out expenses/asset write-offs
with respect to any Third Party Manufacturer.

Section 4.11 Reconciliation Audit Right. Upon written notice to the other Party,
which notice shall be given no later than forty-five (45) days after the
reconciliation pursuant to Section 4.10, each Party shall have the right, at its
own expense, using its independent certified public accounting firm (to the
extent such firm is a nationally recognized independent accounting firm) during
normal business hours and not more than once, to audit the other Party’s books
and records as may be reasonably necessary to verify the accuracy of such
reconciliation. The audited Party shall, and shall cause its Affiliates and its
and their respective officers, employees and other representatives, to
reasonably cooperate with such audit. The Parties recognize that such accounting
firm may perform accounting services for the auditing Party, and each Party
hereby waives any conflict of interest relating to the use of such accounting
firm. In the event the auditing Party’s independent accounting firm of choice is
not a nationally recognized firm, the Parties shall mutually agree on an
independent auditor. Upon the expiration of one (1) year following the
reconciliation pursuant to Section 4.10, the amount of such reconciliation
calculation shall be binding and conclusive upon the Parties, and each Party
shall be released from any liability or accountability with respect to payments
for such reconciliation (provided, that reconciled amounts have been paid in
full). The report prepared by the independent certified public accounting firm,
a copy of which shall be sent or otherwise provided to the audited Party by such
independent public accountant at the same time it is sent or otherwise provided
to the auditing Party, shall contain the conclusions of such accounting firm
regarding the audit and will specify that the amounts paid pursuant thereto were
correct or, if incorrect, the amount of any underpayment or overpayment. If the
audited Party disagrees with the report of the independent auditor, the matter
shall be referred to the ESC if it exists as of the time of such disagreement,
and to a member of the Lilly Executive Committee and the Chief Executive Officer
of Amylin if the ESC no longer exists as of the time of such disagreement, and
the ESC or such member of the Lilly Executive Committee and the Chief Executive
Officer of Amylin, as applicable, shall use reasonable good faith efforts to
resolve the disagreement between the Parties and determine the appropriate
amounts to be paid in connection with the reconciliation pursuant to
Section 4.10. If (i) the report indicates that a Party has underpaid and such
report is not disputed; or (ii) following final resolution of a dispute, it is
determined that a Party has underpaid, in either case ((i) or (ii)), such Party
shall remit to the other Party within thirty (30) days after receipt of such
report or final resolution of the dispute, as applicable, (i) the amount of such
underpayment with interest thereon in accordance with Section 4.12(c); and
(ii) if the audited Party is the underpaying Party and such underpayment exceeds
five percent (5%) of the total amount owed in connection with the reconciliation
pursuant to Section 4.10, the reasonable and necessary fees and expenses of such
accounting firm to perform the audit, subject to reasonable substantiation
thereof. The Parties agree that all information subject to review under this
Section 4.11 is Confidential Information and that each Party shall retain and
cause the accountant to retain all such information in confidence pursuant to,
and in accordance with, Section 13.3.

Section 4.12 Payment; Late Payment Charges.

(a) Manner of Payment. All payments to be made by one Party to the other Party
under this Agreement and the Transition Agreement shall be made in US Dollars
and may be paid by bank wire transfer in immediately available funds to a bank
account designated in

 

39



--------------------------------------------------------------------------------

writing from time to time by the Party entitled to receive such payment. Each
payment shall reference this Agreement or the Transition Agreement, as
applicable, and identify the obligation under this Agreement or the Transition
Agreement, as applicable, that the payment is to satisfy.

(b) Exchange Rate. Each Party shall use such Party’s then current standard
procedures and methodology, including, without limitation, such Party’s then
current standard exchange rate methodology used to prepare such Party’s
consolidated financial statements for external reporting purposes, including,
without limitation, pursuant to federal securities laws, for the translation of
foreign currency amounts into US Dollars.

(c) Late Fee. All past due amounts owed by one Party to the other Party under
this Agreement or the Transition Agreement shall bear interest at an amount
equal to thirteen and a half percent (13.5%) per annum.

(d) No Set-Off. Except as expressly otherwise contemplated by the terms of this
Agreement or the Transition Agreement, neither Party shall have any right to
offset against any amounts otherwise payable by such Party to the other Party
under this Agreement, to satisfy any amounts to which the first Party may be
entitled to pursuant to this Agreement or the Transition Agreement.

Section 4.13 Amylin Audit Rights. Upon written notice to Lilly, Amylin shall
have the right, at its own expense, using Amylin’s independent certified public
accounting firm as elected by Amylin (to the extent such firm is a nationally
recognized independent accounting firm) during normal business hours and not
more than once in or in respect of any Calendar Year, to audit Lilly’s books and
records as may be reasonably necessary to verify the accuracy of the invoices
provided by Lilly to Amylin pursuant to this Agreement and the Transition
Agreement, including, without limitation, Sections 2.2(e)(i), 2.2(e)(iv), 2.2(f)
and 6.6(c) of this Agreement and Sections 3.4(c), 3.4(d), 4.2(e), 4.5(c),
4.5(d), 4.5(e), 4.6(f), 6.1(e)(iii), 6.1(e)(iv), 7.2(b)(ii) and 7.2(b)(iv) of
the Transition Agreement, in respect of any invoices issued not more than two
(2) years prior to the date of such notice. Lilly shall, and shall cause its
Affiliates and its and their respective officers, employees and other
representatives to, reasonably cooperate with such audit. The Parties recognize
that such accounting firm may perform accounting services for Amylin, and each
Party hereby waives any conflict of interest relating to the use of such
accounting firm. In the event Amylin’s independent accounting firm of choice is
not a nationally recognized firm, the Parties shall mutually agree on an
independent auditor. Upon the expiration of two (2) years following the issuance
of any invoices for which Amylin has not provided Lilly notice of its intent to
audit under this Section 4.13, the amounts payable with respect to such invoices
shall be binding and conclusive upon the Parties. The report prepared by the
independent certified public accounting firm, a copy of which shall be sent or
otherwise provided to Lilly by such independent public accountant at the same
time it is sent or otherwise provided to Amylin, shall contain the conclusions
of such accounting firm regarding the audit and will specify that the amounts
paid pursuant thereto were correct or, if incorrect, the amount of any
underpayment or overpayment. If Lilly disagrees with the report of the
independent auditor, the matter shall be referred to the ESC if it exists as of
the time of such disagreement, and to a member of the Lilly Executive Committee
and the Chief Executive Officer of Amylin if the ESC no longer exists as of the
time of such disagreement, and the ESC or such member of the Lilly Executive
Committee and the Chief Executive Officer of Amylin, as applicable, shall use

 

40



--------------------------------------------------------------------------------

reasonable good faith efforts to resolve the disagreement between the Parties
and determine the appropriate amounts to be paid to Lilly by Amylin pursuant to
this Agreement and the Transition Agreement, including, without limitation,
Sections 2.2(e)(i), 2.2(e)(iv), 2.2(f) and 6.6(c) of this Agreement and Sections
3.4(c), 3.4(d), 4.2(e), 4.5(c), 4.5(d), 4.5(e), 4.6(f), 6.1(e)(iii), 6.1(e)(iv),
7.2(b)(ii) and 7.2(b)(iv) of the Transition Agreement. If (i) the report
indicates that Amylin has overpaid and such report is not disputed; or
(ii) following final resolution of a dispute, it is determined that Amylin has
overpaid, in either case ((i) or (ii)), Lilly shall remit to Amylin within
forty-five (45) days after receipt of such report or final resolution of the
dispute, as applicable, (i) the amount of such overpayment with interest thereon
in accordance with Section 4.12(c); and (ii) if such overpayment exceeds five
percent (5%) of the total amount payable to Lilly pursuant to this Agreement and
the Transition Agreement, including, without limitation, Sections 2.2(e)(i),
2.2(e)(iv), 2.2(f) and 6.6(c) of this Agreement and Sections 3.4(c), 3.4(d),
4.2(e), 4.5(c), 4.5(d), 4.5(e), 4.6(f), 6.1(e)(iii), 6.1(e)(iv), 7.2(b)(ii) and
7.2(b)(iv) of the Transition Agreement, in connection with the audited period,
the reasonable and necessary fees and expenses of such accounting firm to
perform the audit, subject to reasonable substantiation thereof. The Parties
agree that all information subject to review under this Section 4.13 is
Confidential Information and that each Party shall retain and cause the
accountant to retain all such information in confidence pursuant to, and in
accordance with, Section 13.3.

ARTICLE 5

INTELLECTUAL PROPERTY; ASSIGNMENT AND LICENSES

Section 5.1 Ownership.

(a) Amylin Improvements. Subject to Section 5.1(c), the entire right, title, and
interest in and to all (i) Amylin Rights; and (ii) Improvements developed or
invented solely by employees, consultants or agents of Amylin or its Affiliates
during the Collaboration Term or the Transition Period (“Amylin Improvements”)
will be the sole and exclusive property of Amylin.

(b) Lilly Improvements. Subject to Section 5.1(c), the entire right, title, and
interest in and to all (i) Lilly Rights; and (ii) Improvements developed or
invented solely by employees, consultants or agents of Lilly or its Affiliates
during the Collaboration Term or the Transition Period (“Lilly Improvements”)
will be the sole and exclusive property of Lilly.

(c) Joint Improvements. The entire right, title, and interest in and to all
Improvements or other inventions developed or invented jointly by employees,
consultants or agents of Amylin or its Affiliates and employees, consultants or
agents of Lilly or its Affiliates during the Collaboration Term or the
Transition Period (“Joint Improvements”) will be the joint property of Amylin
and Lilly. Each Party will have an undivided ownership interest in such Joint
Improvements and any Patents that claim such Joint Improvements (“Joint
Patents”), without a duty to account to the other Party hereunder and, except as
may be otherwise provided herein, shall be free to license or sublicense
(through multiple tiers) its rights under such Joint Improvements and Joint
Patents for its own account without the consent of or a duty to account to the
other Party.

 

41



--------------------------------------------------------------------------------

Amylin shall, at its cost and expense, prepare, file, prosecute and maintain the
Joint Patents, as determined in Amylin’s reasonable discretion. Amylin shall
(i) regularly provide Lilly with copies of all patent applications (including,
without limitation, drafts) to be filed hereunder that are within the Joint
Patents and other material submissions and correspondence with all patent
offices with respect to Joint Patents, in sufficient time to allow for review
and comment by Lilly; (ii) provide Lilly and its patent counsel with an
opportunity to consult with Amylin and its patent counsel regarding the filing
and contents of any such application, amendment, submission or response; and
(iii) take into consideration in good faith the advice and suggestions of Lilly
and its patent counsel.

(d) Information. Subject to Sections 5.1(a) through (c) and Section 5.1(e), the
entire right, title, and interest in and to all Information (including, without
limitation, know-how, data and results) related to, or generated in connection
with, Exenatide, the Exenatide Products or the Other Exenatide Products by
either Party or its Affiliates under the Collaboration Agreement during the
Collaboration Term or the Related Agreements or Ancillary Agreements during the
respective terms thereof, but excluding, in each case, any Information with
respect to any device or delivery technology whether or not used in connection
with the Exenatide Products or the Other Exenatide Products (collectively the
“Developed Information”) will be the sole and exclusive property of Amylin. For
clarity, Developed Information shall not include any Amylin Improvements, Lilly
Improvements or Joint Improvements or any Information claimed, covered or
otherwise disclosed in any Amylin Patents, Lilly Patents or Joint Patents.

(e) Other Inventions. Subject to Sections 5.1(a) through (c), all other
inventions conceived under or in connection with the collaboration between the
Parties or their Affiliates under the Collaboration Agreement, the Related
Agreements, the Related Third Party Agreements, the Ancillary Agreements or this
Agreement shall be owned, whether solely or jointly, by the Party(ies) or their
Affiliate(s) employing the inventors, as determined in accordance with the
patent laws of the United States.

Section 5.2 Assignment. Subject to all of the terms and conditions of this
Agreement, Lilly, on behalf of itself and its Affiliates, hereby irrevocably
sells, assigns, delivers, conveys, transfers and sets over to Amylin, its
successors and assigns Lilly’s and its Affiliates’ entire right, title and
interest in and to:

(a) all trademarks, service marks, trade names, logos, copyrights (registered or
unregistered), domain names and other web identifiers related to, or used in
connection with the sale of, Exenatide, the Exenatide Products or the Other
Exenatide Products (including, without limitation, the Exenatide Marks) in the
Territory that Lilly or an Affiliate of Lilly Controls as of the Effective Date
or developed or created by Lilly or its Affiliates in the performance of Lilly’s
obligations under this Agreement or the Ancillary Agreements during the
Transition Period, excluding the Lilly Trademarks (collectively the “Assigned
IP”); and

(b) the Developed Information.

Section 5.3 Licenses.

 

42



--------------------------------------------------------------------------------

(a) Lilly License to Amylin. Lilly hereby grants to Amylin and its Affiliates a
perpetual, irrevocable license in the Territory, with the right to sublicense
(through multiple tiers) under the Lilly Rights and under Lilly’s and its
Affiliates’ interest in and to all Joint Improvements, solely in connection with
the Development, research, Manufacture, Commercialization, formulation, use,
distribution, delivery or administration, or sale of Exenatide, the Exenatide
Products and the Other Exenatide Products in the Territory, which license shall
be (i) exclusive with respect to the Lilly Rights and Joint Improvements to the
extent they relate to Exenatide, Exenatide Products or Other Exenatide Products
(the “Lilly Exenatide Rights”) and (ii) non-exclusive with respect to all other
Lilly Rights and Joint Improvements; provided that Lilly shall retain the right
to practice under the inventions claimed in the Lilly Exenatide Rights solely
and to the extent necessary for Lilly to perform its obligations and/or exercise
its rights under this Agreement and the Ancillary Agreements and for Lilly’s
internal research and development purposes. For clarity, Amylin acknowledges and
agrees that Lilly is permitted to use the Lilly Rights, the Lilly Improvements
and its interest in the Joint Improvements that are not Lilly Exenatide Rights
in connection with any Lilly Products, other than Exenatide Products and Other
Exenatide Products.

(b) Amylin License to Lilly. Amylin hereby grants to Lilly and its Affiliates
(i) with respect to the United States, a non-exclusive, non-transferable,
non-sublicensable license; and (ii) with respect to OUS, a non-exclusive,
irrevocable license, with the right to sublicense (through multiple tiers), in
each case ((i) and (ii)), under the Amylin Rights and under Amylin’s and its
Affiliates’ interest in and to all Joint Improvements solely and to the extent
necessary for Lilly to perform its obligations and/or exercise its rights under
this Agreement and the Ancillary Agreements; provided that, except as may be
necessary for Lilly to exercise its rights under Sections 4.2(d) and (e) of the
Transition Agreement, the foregoing license grant to Lilly shall terminate in
all respects as of the Transition Completion Date.

(c) Limited License-Back to Assigned IP. Amylin hereby grants to Lilly and its
Affiliates (i) with respect to the United States, a non-exclusive,
non-transferable, non-sublicensable license; and (ii) with respect to OUS, a
non-exclusive, irrevocable license, with the right to sublicense (through
multiple tiers), in each case ((i) and (ii)), under the Assigned IP, solely for
the purposes of fulfilling Lilly’s obligations under this Agreement and the
Ancillary Agreements; provided that, except as may be necessary for Lilly to
exercise its rights under Sections 4.2(d) and (e) of the Transition Agreement,
the foregoing license grant to Lilly shall terminate in all respects as of the
Transition Completion Date. Lilly shall use the Assigned IP at a level
consistent with its past practice with respect thereto. Except as otherwise
provided herein or in the Ancillary Agreements, all use of Assigned IP by Lilly
shall inure to the benefit of Amylin.

(d) Covenant Not to Sue.

(i) The Amylin Releasing Parties shall refrain and forbear forever from,
directly or indirectly, commencing, instituting, continuing, prosecuting, or
filing any claim for damages, or demand, in connection with any lawsuit, action,
proceeding against the Lilly Releasees, or any of them, or otherwise commencing
or filing any complaints or proceedings with any government entity alleging that
the making, having made, using, selling, offering to sell, importing, exporting
or otherwise exploiting,

 

43



--------------------------------------------------------------------------------

including, without limitation, the development, research, manufacture,
commercialization, formulation, use, distribution, delivery or administration,
of GLP-FC or any GLP-FC Non-Assert Product by any Lilly Releasee infringes any
Amylin GLP Patents. In Amylin’s or any of its Affiliates’ agreements with each
of its licensees or sublicensees of Amylin GLP Patents, Amylin or its Affiliate,
as applicable, if such agreement includes a right by the licensee or sublicensee
to independently assert an Amylin GLP Patent against a Third Party for patent
infringement, shall include provisions requiring a covenant, materially
identical to that which Amylin is making in this Section 5.3(d)(i), on the part
of the licensee or sublicensee, as applicable and expressly provide that Lilly
is a third party beneficiary of such covenant. Further, in the event of an
assignment or transfer by Amylin or any of its Affiliates of any Amylin GLP
Patents, such assignee shall be bound by the covenant set forth in this
Section 5.3(d)(i) and Amylin or such Affiliate shall obtain a written agreement
from any such assignee in which such assignee agrees to be bound by such
covenant and expressly acknowledges that Lilly is a third party beneficiary
thereof.

(ii) The Lilly Releasing Parties shall refrain and forbear forever from,
directly or indirectly, commencing, instituting, continuing, prosecuting, or
filing any claim for damages, or demand, in connection with any lawsuit, action,
proceeding against the Amylin Releasees, or any of them, or otherwise commencing
or filing any complaints or proceedings with any government entity alleging that
the making, having made, using, selling, offering to sell, importing, exporting
or otherwise exploiting, including, without limitation, the development,
research, manufacture, commercialization, formulation, use, distribution,
delivery or administration, of Exenatide or any Exenatide Non-Assert Product by
any Amylin Releasee infringes any Lilly Exenatide Patents. In Lilly’s or any of
its Affiliates’ agreements with each of its licensees or sublicensees of Lilly
Exenatide Patents, Lilly or its Affiliate, as applicable, if such agreement
includes a right by the licensee or sublicensee to independently assert a Lilly
Exenatide Patent against a Third Party for patent infringement, shall include
provisions requiring a covenant, materially identical to that which Lilly is
making in this Section 5.3(d)(ii), on the part of the licensee or sublicensee,
as applicable and expressly provide that Amylin is a third party beneficiary of
such covenant. Further, in the event of an assignment or transfer by Lilly or
any of its Affiliates of any Lilly Exenatide Patents, such assignee shall be
bound by the covenant set forth in this Section 5.3(d)(ii) and Lilly or such
Affiliate shall obtain a written agreement from any such assignee in which such
assignee agrees to be bound by such covenant and expressly acknowledges that
Amylin is a third party beneficiary thereof.

(e) Phase Out License of Lilly Trademarks to Amylin. Except as otherwise
provided herein, Lilly hereby grants to Amylin and its Affiliates a
non-exclusive, non-transferable license under the Lilly Trademarks, solely for
use in connection with Exenatide, the Exenatide Products or the Other Exenatide
Products to the extent reasonably necessary for exhausting in the ordinary
course any inventory or materials bearing the Lilly Trademarks or as required by
Applicable Laws for the period of time beginning on the Effective Date and
ending (i) with respect to the United States, six (6) months after the US
Transition Date and (ii) with respect to each country outside of the United
States, three (3) months after the earlier of the applicable Country Transition
Date with respect to such country and the Transition Completion

 

44



--------------------------------------------------------------------------------

Date, as applicable; provided, that the expiration of the foregoing license
shall not affect any inventory or materials that Amylin or its Affiliates have
distributed to Third Parties for sale and distribution prior to such time. Such
use of the Lilly Trademarks shall be at a level of quality consistent with the
goodwill and reputation of the Lilly Trademarks and, except as otherwise
provided herein or in the Ancillary Agreements, all use of the Lilly Trademarks
shall inure to the benefit of Lilly.

(f) No Implied Licenses. Except as expressly provided otherwise in this
Agreement, neither Party will be deemed by this Agreement or any of the
Ancillary Agreements to have been granted any license or other rights to the
other Party’s intellectual property rights, including but not limited to,
trademarks, Amylin Rights, Lilly Rights, Improvements or Information.

ARTICLE 6

US TRANSITION

Section 6.1 Termination of Lilly Commercialization in the United States.
Commencing on the US Transition Date, as between the Parties, Amylin shall have
the exclusive right to Commercialize Exenatide Products and Other Exenatide
Products in the United States, and, except as provided in the US Transition
Plan, any and all rights of Lilly to Commercialize Exenatide Products and Other
Exenatide Products in the United States under the Collaboration Agreement and
the Related Agreements shall terminate and revert to Amylin; provided, however,
that during any period during which any employees of Lilly or any of its
Affiliates are promoting or otherwise Commercializing Exenatide Products in the
United States, unless otherwise agreed by the Parties in writing, the product
messaging with respect to the Exenatide Products in the United States shall be
the product messaging with respect thereto in effect immediately prior to the
Effective Date. From and after the US Transition Date, (i) Lilly shall not have
the right or any obligation under this Agreement to market, sell, distribute,
promote or otherwise Commercialize any Exenatide Products and Other Exenatide
Products in the United States and (ii) Lilly’s sales force will cease detailing
the Exenatide Products in the United States; provided, however, that until
December 31, 2012, Lilly sales representatives are permitted to discuss the
transactions contemplated by this Agreement with medical professionals in a
manner consistent with the press release and communications materials agreed by
the Parties with respect to the transactions contemplated by this Agreement.

Section 6.2 Reserved

Section 6.3 Reserved

Section 6.4 Reserved

Section 6.5 Reserved

Section 6.6 Sharing of Operating Profits or Losses; Final Reconciliation.

(a) From the Effective Date through the US Transition Date (the “US Transition
Period”), Lilly and Amylin shall share

 

45



--------------------------------------------------------------------------------

operating profits and losses in the United States in accordance with the
Standard Collaboration Reconciliation Procedures except as modified by
Section 9.6(e) of this Agreement and Sections 6.1 and 7.2(b) of the Transition
Agreement. A statement setting forth the reconciliation of each Party’s share of
operating profits and losses for the US Transition Period (the “Reconciliation
Statement”) will be prepared by Amylin and delivered to Lilly within forty-five
(45) days following the US Transition Date. Within thirty (30) days after Amylin
delivers to Lilly the Reconciliation Statement, the Party owing funds shall pay
the other Party in accordance with Section 4.12(a). For clarity, no costs and
expenses incurred by the Parties or any of their respective Affiliates in
connection with (i) transition activities (including, without limitation, the
Transition Activities), whether under the US Transition Plan or OUS Transition
Plan or otherwise, (ii) the termination of the Collaboration Agreement and the
Related Agreements, (iii) the termination of any Related Third Party Agreements
and the termination of Exenatide, the Exenatide Products and the Other Exenatide
Products from the Mixed Business Related Third Party Agreements, or (iv) any
Related Third Party Agreements assigned pursuant to Section 2.2(b) or
Section 2.2(c) and the transfer of Exenatide Products and Other Exenatide
Products to Amylin, including, without limitation, any costs and expenses
incurred by Amylin to comply with Section 9.3(a), in each case ((i), (ii),
(iii) and (iv)), shall be shared pursuant to this Section 6.6 or otherwise
included in the Reconciliation Statement.

(b) Upon written notice to Amylin, which notice shall be given no later than
sixty (60) days after Lilly receives the Reconciliation Statement, Lilly shall
have the right, at its own expense, using a nationally recognized independent
certified public accounting firm as selected by Lilly, to audit Amylin’s books
and records as may be reasonably necessary to verify the accuracy of the
Reconciliation Statement or the payment made by one Party to the other pursuant
to Section 6.6(a). Amylin shall, and shall cause its Affiliates and its and
their respective officers, employees and other representatives, to reasonably
cooperate with such audit. The Parties recognize that such accounting firm may
perform accounting services for the audited Party, and each Party hereby waives
any conflict of interest relating to the use of such accounting firm. The report
prepared by the independent certified public accounting firm, a copy of which
shall be sent or otherwise provided to Amylin by such independent public
accountant at the same time it is sent or otherwise provided to Lilly, shall
contain the conclusions of such accounting firm regarding the audit and will
specify that the amounts paid pursuant thereto were correct or, if incorrect,
the amount of any underpayment or overpayment. If Amylin disagrees with the
report of the independent auditor, the matter shall be referred to the ESC if it
exists as of the time of such disagreement, and to a member of the Lilly
Executive Committee and the Chief Executive Officer of Amylin if the ESC no
longer exists as of the time of such disagreement, and the ESC or such member of
the Lilly Executive Committee and the Chief Executive Officer of Amylin, as
applicable, shall use reasonable good faith efforts to resolve the disagreement
between the Parties and determine the appropriate amounts to be paid to Lilly by
Amylin or by Lilly to Amylin pursuant to Section 6.6(a). If (i) the report
indicates that a Party has underpaid and such report is not disputed; or
(ii) following final resolution of a dispute, it is determined that a Party has
underpaid, in either case ((i) or (ii)), such Party shall remit to the other
Party within sixty (60) days after receipt of such report or final resolution of
the dispute, as applicable, (i) the amount of such underpayment with interest
thereon in accordance with Section 4.12(c); and (ii) if Amylin is the
underpaying Party and such underpayment exceeds five percent (5%) of the total
amount owed pursuant to Section 6.6(a), then the reasonable and necessary fees
and expenses of such accounting firm to perform the audit, subject to reasonable
substantiation thereof. The

 

46



--------------------------------------------------------------------------------

Parties agree that all information subject to review under this Section 6.6(b)
is Confidential Information and that each Party shall retain and cause the
accountant to retain all such information in confidence.

(c) Amylin shall reimburse Lilly for all of the US Collaboration Costs and for
any documented out-of-pocket costs, including, without limitation, travel
expenses, incurred by Lilly or any of its Affiliates that are consistent with
Lilly’s general corporate policies and practices in connection with their
performance of Collaboration Activities with respect to the United States on or
after the US Transition Date. Within sixty (60) days after the end of each
Calendar Quarter, Lilly shall provide Amylin with an invoice and reasonable
supporting documentation detailing the US Collaboration Costs and out-of-pocket
costs incurred by Lilly for such Calendar Quarter. Amylin shall pay Lilly any
amounts owed by Amylin under this Section 6.6(c) within forty-five (45) days
after receipt of the applicable invoice.

ARTICLE 7

OUS TRANSITION

Section 7.1 OUS Transition Period.

(a) From and after the Effective Date, Lilly will continue to have the exclusive
rights to Commercialize Byetta and Bydureon in all markets outside of the United
States until the earlier to occur of: (i) the Transition Completion Date; and
(ii) on a country-by-country basis, the last day of the month in which the date
that is one hundred eighty (180) days after Amylin or Lilly provides written
notice to the other Party (the “OUS Transition Notice”) that it desires to
terminate Lilly’s exclusive right to Commercialize Byetta and Bydureon in a
country outside of the United States occurs (the “Country Transition Date”);
provided, however, that in no event shall (x) Lilly deliver to Amylin an OUS
Transition Notice prior to September 30, 2012 and (y) Amylin deliver to Lilly an
OUS Transition Notice prior to, (1) with respect to any country outside of the
United States where Lilly launches Bydureon on or prior to March 31,
2012, June 30, 2012 and (2) with respect to any other countries in the Territory
outside the United States, March 31, 2012; provided, further, that with respect
to Europe, Amylin may deliver an OUS Transition Notice on or after April 1,
2012.

(b) An OUS Transition Notice shall be effective with respect to all countries
specified in such OUS Transition Notice; provided, however, that (i) with
respect to a Regulatory Approval that covers more than one country, all such
countries must be included on the same OUS Transition Notice; and (ii) any
country that uses a Regulatory Approval in another country (the “Reference
Country”) to support the Regulatory Approval in such first country, such as
through a certificate of pharmaceutical products from the European Union or any
European Union member state, must be included on the same OUS Transition Notice
as the Reference Country. Subject to Sections 4.2(d) and (e) of the Transition
Agreement, on the Country Transition Date, (x) Amylin shall have the exclusive
right and, subject to Section 8.1(b) of the Transition Agreement, obligation to
Commercialize Byetta and Bydureon in all countries specified in the applicable
OUS Transition Notice (either directly or through a designee), (y) all rights of
Lilly to Commercialize Byetta and Bydureon in such

 

47



--------------------------------------------------------------------------------

countries shall immediately terminate and revert to Amylin, and (z) except to
the extent otherwise provided herein, any and all licenses previously granted by
Amylin to Lilly with respect to the Commercialization of Byetta and Bydureon in
such countries shall immediately terminate.

(c) Subject to Sections 4.2(d) and (e) of the Transition Agreement, commencing
on the Transition Completion Date, (i) Amylin, its Affiliates and/or its
designees shall have the exclusive right to Commercialize the Exenatide Product
and Other Exenatide Products in all countries outside of the United States,
(ii) all rights of Lilly to Commercialize Byetta and Bydureon outside of the
United States shall terminate and revert to Amylin, and (iii) except to the
extent otherwise provided herein, any and all licenses previously granted by
Amylin to Lilly with respect to the Commercialization of Byetta and Bydureon in
countries outside of the United States shall immediately terminate.

(d) The period commencing on the Effective Date and ending on the Transition
Completion Date (or such earlier date if the Country Transition Date shall have
occurred for all countries outside of the United States where Lilly had the
exclusive right to Commercialize Byetta and Bydureon) is referred to as the “OUS
Transition Period.”

Section 7.2 Reserved.

Section 7.3 Reserved.

Section 7.4 Reserved.

Section 7.5 Reserved.

Section 7.6 Reserved.

Section 7.7 Reserved.

Section 7.8 OUS Transition P&L Protection.

(a) On or before the sixtieth (60th) day after the last day of each Calendar
Year (or portion thereof ending on the Transition Completion Date) during the
OUS Transition Period in which there is a P&L Loss (as defined herein), Lilly
shall deliver to Amylin a detailed statement setting forth its calculation of
the P&L Losses for the immediately preceding Calendar Year or portion thereof
ending on the Transition Completion Date (the “P&L Statement”). Amylin shall
reimburse Lilly in the amount of Lilly’s P&L Losses (as defined herein)
corresponding to such Calendar Year (or portion thereof ending on the Transition
Completion Date) as set forth in the P&L Statement, provided, that in no event,
shall Amylin be obligated to reimburse Lilly for more than Sixty Million Dollars
($60,000,000) in aggregate P&L Losses during the OUS Transition Period. Any
amounts owing from Amylin to Lilly pursuant to this Section 7.8 shall be paid by
Amylin within forty-five (45) days after receipt of such P&L Statement. For
clarity, any amounts payable by Amylin to Lilly pursuant to Sections 2.2(e)(i),
2.2(e)(ii), 2.2(e)(iii), 2.2(f), 4.4, 4.5, 4.6(b)(iii), 6.6, 9.6(e) or 10.1 of
this Agreement, and Sections 3.4, 3.5, 4.2(e), 4.5, 4.6, 6.1 or 7.2 (other than
with respect to the Lilly

 

48



--------------------------------------------------------------------------------

OUS Clinical Trials) of the Transition Agreement, shall not be counted against
such Sixty Million Dollar ($60,000,000) limitation. Within five (5) Business
Days after the end of each Calendar Quarter, Lilly shall provide Amylin a
written non-binding estimate of the P&L Losses with respect to such Calendar
Quarter.

(b) For the purposes of this Section 7.8, “P&L Losses” shall mean, with respect
to any Calendar Year, the Gross Margin (OUS) (as defined in the Collaboration
Agreement in effect immediately prior to the Effective Date, provided, that for
purposes of such definition the Cost of Product Sold (OUS) shall be as set forth
in this Agreement) less OUS Commercialization Costs, less the internal and
external costs and expenses, including, without limitation, out of pocket costs,
incurred by Lilly or any of its Affiliates in connection with the Lilly OUS
Clinical Trials (as defined herein), less the amounts payable by Lilly to Amylin
pursuant to Section 4.6(b) of the Transition Agreement. For the avoidance of
doubt, (i) fines or penalties imposed by any Governmental Authority due to Lilly
wrongdoing, (ii) costs associated with any restructuring, and (iii) any
severance payments paid or payable to Lilly employees, shall not be considered
for purposes of determining P&L Losses.

(c) Upon written notice to Lilly, which notice shall be given no later than
forty-five (45) days after Amylin receives a P&L Statement, Amylin shall have
the right, at its own expense, using a nationally recognized independent
certified public accounting firm as selected by Amylin, to audit Lilly’s books
and records as may be reasonably necessary to verify the accuracy of such P&L
Statement, as the case may be, or the payment made by Amylin to Lilly pursuant
to Section 7.8(a). Lilly shall, and shall cause its Affiliates and its and their
respective officers, employees and other representatives, to reasonably
cooperate with such audit. The Parties recognize that such accounting firm may
perform accounting services for the audited Party, and each Party hereby waives
any conflict of interest relating to the use of such accounting firm. The report
prepared by the independent certified public accounting firm, a copy of which
shall be sent or otherwise provided to Lilly by such independent public
accountant at the same time it is sent or otherwise provided to Amylin, shall
contain the conclusions of such accounting firm regarding the audit and will
specify that the amounts paid pursuant thereto were correct or, if incorrect,
the amount of any underpayment or overpayment. If Lilly disagrees with the
report of the independent auditor, the matter shall be referred to the ESC if it
exists as of the time of such disagreement, and to a member of the Lilly
Executive Committee and the Chief Executive Officer of Amylin if the ESC no
longer exists as of the time of such disagreement, and the ESC or such member of
the Lilly Executive Committee and the Chief Executive Officer of Amylin, as
applicable, shall use its reasonable good faith efforts to resolve the
disagreement between the Parties and determine the appropriate amounts to be
paid by Amylin to Lilly pursuant to Section 7.8(a). If (i) the report indicates
that Amylin has overpaid and such report is not disputed; or (ii) following
final resolution of a dispute, it is determined that Amylin has overpaid, in
either case ((i) or (ii)), Lilly shall remit to Amylin within thirty (30) days
after receipt of such report or final resolution of the dispute, as applicable,
(a) the amount of such overpayment with interest thereon in accordance with
Section 4.12(c); and (b) if such overpaying exceeds five percent (5%) of the
total amount owed pursuant to Section 7.8(a), the reasonable and necessary fees
and expenses of such accounting firm to perform the audit, subject to reasonable
substantiation thereof. The Parties agree that all information subject to review
under this Section 7.8(c) is Confidential Information and that each Party shall
retain and cause the accountant to retain all such information in confidence.

 

49



--------------------------------------------------------------------------------

ARTICLE 8

COMMITTEES

Section 8.1 Existing Committees.

(a) Notwithstanding the termination of the Collaboration Agreement pursuant to
Section 2.1, the Alliance Steering Committee, the Joint Development Committee,
the Joint Commercialization Committee and the MSC, and any sub-committees
thereof (each as defined in the Collaboration Agreement), shall continue to meet
and discuss matters involving the United States until the US Transition Date, at
which time each such committee shall be disbanded and shall have no further
responsibilities under the Collaboration Agreement or otherwise, provided,
however, that all decision-making authority shall be delegated to the ESC from
and after the Effective Date. Notwithstanding the foregoing, safety matters that
are the responsibility of the Alliance Product Safety Committee (as defined in
the Amended and Restated Exenatide Safety Information Agreement, dated the
Effective Date, by and between Eli Lilly and Company and Amylin Pharmaceuticals,
Inc., and as may be amended after the date hereof (the “Safety Agreement”) shall
not be delegated to the ESC from and after the Effective Date and shall instead
be referred to a member of the Lilly Executive Committee and the Chief Executive
Officer of Amylin for resolution. If such executives cannot resolve such matter
within ten (10 days of the date the matter is referred to them, then the matter
shall be resolved in accordance with the procedures set forth in
Section 8.2(a)(v)(2).

(b) Subject to Section 8.1(a), as of the Effective Date, the Alliance Steering
Committee, Joint Development Committee, Joint Commercialization Committee and
the MSC, and any sub-committees thereof, shall be disbanded and shall have no
further decision-making authority or responsibilities under the Collaboration
Agreement or otherwise.

Section 8.2 Establishment of Committees. As of the Effective Date, three
(3) committees shall be chartered, as follows:

(a) Exenatide Steering Committee (“ESC”).

(i) Composition. The ESC shall be comprised of three (3) members appointed by
each of Lilly and Amylin. The initial ESC members shall be identified in
Schedule 8.2(a)(i) hereto and either Party’s representative thereon may be
updated upon written notice thereof to the other Party. The Parties, through the
ESC, may establish and later change the number of ESC members as long as an
equal number of members from Lilly and Amylin is maintained. The ESC shall be
chaired by the most senior Amylin representative. The role of the Chairman shall
be to convene and preside at meetings of the ESC. Each Party will designate a
senior member of management who will be the primary contact for that Party. Not
later than thirty (30) days after the Effective Date, the ESC shall hold an
organization meeting. The primary contacts of the Parties shall be responsible
for scheduling the meetings of the ESC.

(ii) Responsibilities. The ESC shall be responsible for the overall
implementation and execution of the terms of this Agreement, approval of the
updates to

 

50



--------------------------------------------------------------------------------

the Initial US Transition Plan and the Initial OUS Transition Plan and resolving
any disputes among the ETC, OUSOC (as defined herein), and any sub-committees
thereof.

(iii) Meetings. The ESC will hold an in-person organizational meeting at
Amylin’s offices in San Diego, California to establish the ESC’s operating
procedures. After such initial meeting, the ESC will meet at such other times as
are agreeable to a majority of the ESC members, but no less than once each
Calendar Quarter. Such meetings may be in-person, via videoconference, or via
teleconference. After the initial meeting above, the location of in-person ESC
meetings will alternate between San Diego, California and Indianapolis, Indiana,
unless the Parties otherwise agree. Each Party will bear the expense of its
respective ESC members’ participation in ESC meetings. At least five
(5) Business Days prior to each ESC meeting, each Party shall provide written
notice to the other Party of agenda items proposed by such Party for discussion
or decision at such meeting, together with appropriate information related
thereto. Material decisions reached at a meeting will be documented and signed
by both Parties before the meeting ends. Reasonably detailed written minutes
will be kept of all ESC meetings and will reflect, without limitation, material
decisions made at such meetings. Responsibility for keeping minutes will
alternate between the Parties, beginning with Amylin. Meeting minutes will be
sent to each member of the ESC for review and approval within five (5) Business
Days after a meeting. Minutes will be deemed approved unless a member of the ESC
objects to the accuracy of such minutes within ten (10) Business Days of
receipt. If a member of the ESC objects to such minutes, the ESC members shall
in good faith attempt to resolve the objectionable matter within ten (10) days
thereafter; provided that if the ESC members are not able to resolve the same,
the matter shall be addressed for resolution at the next occurring ESC meeting.

(iv) Decisions. All ESC decisions will be made by unanimous vote of the ESC, and
each Party will have one vote, provided that any deadlock with respect to
matters shall be resolved in accordance with sub-clause (v) below.

(v) Dispute Resolution.

(1) Non-Safety Disputes. If the ESC is unable to decide or resolve unanimously
any matter properly presented to it for action, at the written request of either
Party, the issue may be referred to a member of the Lilly Executive Committee
and the Chief Executive Officer of Amylin who shall promptly meet and attempt in
good faith to resolve such issue within ten (10) days. These individuals may
obtain the advice of other employees or consultants as they deem necessary of
advisable in order to make the decision. If such executives cannot resolve such
matter within ten (10) days of the date such matter is first referred to them,
then the matter shall be resolved in accordance with the procedures set forth in
Section 13.12; provided, however, that (i) in no event shall any matter under
this Agreement or any Ancillary Agreement that requires the approval of both
Parties be submitted to arbitration; (ii) in no event shall to the US Transition
Plan or OUS Transition Plan be amended to include any activities that are not
Necessary Transition Activities; and (iii) except with respect to any matters
properly within the jurisdiction of the Joint Safety Review Committee or the
Joint Product Labeling Committee (each, as defined in the Safety Agreement)
(which are governed by

 

51



--------------------------------------------------------------------------------

clauses (2) and (3) below), except as otherwise provided in the Supply
Agreements with respect to the implementation of modifications to the applicable
Manufacturing process or Specifications (each, as defined in the applicable
Supply Agreement), the Regulatory Lead with respect to a country shall have the
final decision-making authority with respect to all regulatory matters with
respect to such country (including, without limitation, matters related to the
core data sheet with respect to the Exenatide Products in such country),
subject, in the case of Lilly, to the obligations in Section 7.1(b)(ii) of the
Transition Agreement and in the case of Amylin, to the obligations in
Section 9.3(a) of this Agreement and Section 8.1(a) of the Transition Agreement.
In no event shall the ESC have the right or power to amend, modify or waive
compliance with this Agreement or the Transition Agreement.

(2) Safety Disputes. If the Joint Safety Review Committee or the Joint Product
Labeling Committee is unable to decide or resolve any matter properly presented
to it for action, such dispute shall be referred to a member of the Lilly
Executive Committee and the Chief Executive Officer of Amylin for resolution. If
such executives cannot resolve such matter within ten (10) days of the date of
the matter is referred to them, then the Regulatory Lead with respect to a
country shall have the final decision-making authority subject, in the case of
Lilly, to the obligations in Section 7.1(b)(ii) of the Transition Agreement and
in the case of Amylin, to the obligations in Section 9.3(a) of this Agreement
and Section 8.1(a) of the Transition Agreement.

(3) Safety Agreement Disputes. Any operational matter arising out of the Safety
Agreement shall be resolved by the safety committees as set forth in the Safety
Agreement, and in the event of a dispute then the matter shall be resolved in
accordance with Section 8.2(a)(v)(1).

(vi) Subcommittees. The ESC may establish such subcommittees as it may deem
desirable. All such subcommittees shall have equal representation from each
Party unless the Parties expressly agree otherwise.

(b) Exenatide Transition Committee (“ETC”).

(i) Composition. The ETC shall be comprised of an equal number of
representatives from Lilly and Amylin. The initial ETC members shall be
identified in Schedule 8.2(b)(i) hereto and either Party’s representative(s)
thereon may be updated upon written notice thereof to the other Party. Each
Party shall designate one of its representatives on the ETC as a co-chair of the
ETC.

(ii) Responsibilities. The ETC shall be responsible for overseeing the
development and execution of the updates to the Initial US Transition Plan and
development of the updates to the Initial OUS Transition Plan. The ETC shall
also be responsible for approving or disapproving any amendments to the US
Transition Plan or the OUS Transition Plan, as applicable, proposed by either
Party and submitting such amendments to the ESC for final approval. The ETC will
provide to the Parties copies of the amended US Transition Plan or the OUS
Transition Plan, as applicable, promptly after approval by the ETC and before
submission to the ESC. If neither Party has any

 

52



--------------------------------------------------------------------------------

objection to the proposed amendment, the ETC may implement the amended US
Transition Plan or the OUS Transition Plan without the ESC’s approval, provided
that members of the ESC are provided with a copy of the amended plan.

(iii) Operation. At least monthly, a member of the ETC for each Party shall
provide to the other Party a reasonably detailed summary of the activities
conducted by such Party with respect to the US Transition Plan and the OUS
Transition Plan, and the co-chairs of the ETC shall discuss the results of such
activities, either in-person or by telephone or videoconference. The co-chairs
of the ETC will jointly prepare and provide to each Party on at least a
quarterly basis a report, via e-mail, regarding the status of activities with
respect to the US Transition Plan and the OUS Transition Plan. The ETC will
review the progress of the activities carried out under the US Transition Plan
and the OUS Transition Plan and will consider proposed modifications to the
objectives and goals of that program.

(iv) Meetings. The ETC will meet on a regular basis, but at least once per
Calendar Quarter. Such meetings may be in-person, via videoconference, or via
teleconference. The location of in-person ETC meetings will alternate between
San Diego, California and Indianapolis, Indiana, unless the Parties otherwise
agree. Each Party will bear the expense of its respective ETC members’
participation in ETC meetings. At least five (5) Business Days prior to each ETC
meeting, each Party shall provide written notice to the other Party of agenda
items proposed by such Party for discussion or decision at such meeting,
together with appropriate information related thereto. Material decisions
reached at a meeting will be documented and signed by both Parties before the
meeting ends. Reasonably detailed written minutes will be kept of all ETC
meetings and will reflect, without limitation, material decisions made at such
meetings. Responsibility for keeping minutes will alternate between the Parties,
beginning with Lilly. Meeting minutes will be sent to each member of the ESC for
review and approval within five (5) Business Days after a meeting. Minutes will
be deemed approved unless a member of the ETC objects to the accuracy of such
minutes within ten (10) Business Days of receipt. If a member of the ETC objects
to such minutes, the ETC members shall in good faith attempt to resolve the
objectionable matter within ten (10) days thereafter; provided that if the ETC
members are not able to resolve the same, the matter shall be addressed for
resolution at the next occurring ETC meeting.

(v) Decisions. All ETC decisions shall be made by unanimous vote of both
Parties, and each Party shall have one vote. In the event of a dispute on any
matter within the responsibilities of the ETC, the matter shall be referred to
the ESC for resolution in accordance with the procedures set forth in
Section 8.2(a)(v). In no event shall the ETC have the right or power to amend,
modify or waive compliance with this Agreement or the Transition Agreement.

(vi) Subcommittees. The ETC may establish such subcommittees as it may deem
desirable. All such subcommittees shall have equal representation from each
Party unless the Parties expressly agree otherwise.

(c) OUS Operations Committee (“OUSOC”).

 

53



--------------------------------------------------------------------------------

(i) Composition. The OUSOC shall be comprised of an equal number of
representatives from Lilly and Amylin. The initial OUSOC members shall be
identified in Schedule 8.2(c)(i) hereto and either Party’s representative(s)
thereon may be updated upon written notice thereof to the other Party. Each
Party shall designate one of its representatives on the OUSOC as a co-chair of
the OUSOC.

(ii) Responsibilities. The OUSOC shall be responsible for the oversight of all
OUS activities and for execution of the OUS Transition Plan.

(iii) Operation. At least monthly, a member of the OUSOC for each Party shall
provide to the other Party a reasonably detailed summary of the OUS activities
conducted by such Party, and the co-chairs of the OUSOC shall discuss the
results of such activities, either in-person or by telephone or videoconference.
The co-chairs of the OUSOC will jointly prepare and provide to each Party on at
least a quarterly basis a report, via e-mail, regarding the status of OUS
activities hereunder. The OUSOC will review the progress of the activities
carried out under the OUS Transition Plan and will consider proposed
modifications to the objectives and goals of that program.

(iv) Meetings. During the term of the OUS Transition Plan, the OUSOC will meet
on a regular basis, but at least once per Calendar Quarter. Such meetings may be
in-person, via videoconference, or via teleconference. The location of in-person
OUSOC meetings will alternate between San Diego, California and Indianapolis,
Indiana, unless the Parties otherwise agree. Each Party will bear the expense of
its respective OUSOC members’ participation in OUSOC meetings. At least five
(5) Business Days prior to each OUSOC meeting, each Party shall provide written
notice to the other Party of agenda items proposed by such Party for discussion
or decision at such meeting, together with appropriate information related
thereto. Material decisions reached at a meeting will be documented and signed
by both Parties before the meeting ends. Reasonably detailed written minutes
will be kept of all OUSOC meetings and will reflect, without limitation,
material decisions made at such meetings. Responsibility for keeping minutes
will alternate between the Parties, beginning with Lilly. Meeting minutes will
be sent to each member of the ESC for review and approval within five
(5) Business Days after a meeting. Minutes will be deemed approved unless a
member of the OUSOC objects to the accuracy of such minutes within ten
(10) Business Days of receipt. If a member of the OUSOC objects to such minutes,
the OUSOC members shall in good faith attempt to resolve the objectionable
matter within ten (10) days thereafter; provided that if the OUSOC members are
not able to resolve the same, the matter shall be addressed for resolution at
the next occurring OUSOC meeting.

(v) Decisions. All OUSOC decisions shall be made by unanimous vote of both
Parties, and each Party shall have one vote. In the event of a dispute on any
matter within the responsibilities of the OUSOC, the matter shall be referred to
the ESC for resolution in accordance with the procedures set forth in
Section 8.2(a)(v). In no event shall the OUSOC have the right or power to amend,
modify or waive compliance with this Agreement or the Transition Agreement.

 

54



--------------------------------------------------------------------------------

(vi) Subcommittees. The OUSOC may establish such subcommittees as it may deem
desirable. All such subcommittees shall have equal representation from each
Party unless the Parties expressly agree otherwise.

(d) Termination of Committees. The ETC and OUSOC shall terminate operations with
respect to a particular country on the applicable Country Transition Date and
shall have no further decision-making authority or responsibilities under this
Agreement or otherwise. Furthermore, all such Committees shall terminate their
respective operations on the earlier of the Transition Completion Date and the
Country Transition Date pertaining to the last country with respect to which
Development and Commercialization rights regarding Exenatide, the Exenatide
Products and the Other Exenatide Products are transitioned to Amylin.

ARTICLE 9

OTHER COVENANTS

Section 9.1 Regulatory Matters.

(a) US Regulatory.

(i) Amylin shall have sole right and responsibility for the preparation,
submission, and maintenance of Regulatory Materials (including, without
limitation, NDAs) and for seeking Regulatory Approval in connection with the
Exenatide Products and the Other Exenatide Products in the United States. Such
responsibilities shall include responsibility for seeking any necessary
approvals of Regulatory Authorities for any label, labeling, package inserts and
packaging, samples and Promotional Materials to be used in the United States in
connection with the Exenatide Products and the Other Exenatide Products. All
INDs (and equivalent regulatory filings), Regulatory Approvals and Regulatory
Materials for the Exenatide Products and the Other Exenatide Products in the
United States shall be held in Amylin’s name and shall be owned solely by
Amylin.

Section 9.2 Reserved.

Section 9.3 Amylin Obligations.

(a) Amylin shall use Commercially Reasonable Efforts to Develop, Manufacture and
Commercialize Exenatide Products and Exenatide Suspension Products in the
Territory, including, without limitation, obtaining the Regulatory Approval from
the FDA necessary for the Manufacturing, marketing and sale of Bydureon in the
United States no later than June 30, 2014, including, without limitation,
responding to any complete response letter from the FDA regarding Bydureon and
promptly completing label negotiations with the FDA with respect to Bydureon
prior to June 30, 2014.

Section 9.4 Other Exenatide Products.

 

55



--------------------------------------------------------------------------------

(a) Control Over Development. Commencing as of the Effective Date, and except
with respect to the Lilly Clinical Trials, Amylin shall have the exclusive
rights and responsibilities with respect to the Development and
Commercialization of Other Exenatide Products (including without limitation
Exenatide Suspension Products) in the Territory. As of the Effective Date, Lilly
shall no longer have the right or obligation under this Agreement or any
Ancillary Agreement to engage in any Development or Commercialization activities
regarding Other Exenatide Products (including without limitation Exenatide
Suspension Products) in the Territory except for the Lilly Clinical Trials.

(b) Regulatory Matters. Commencing on the Effective Date, Amylin shall have the
exclusive responsibility and rights regarding the preparation, submission and
maintenance of Regulatory Materials and for seeking and maintaining Regulatory
Approval in connection with all Other Exenatide Products in the Territory.

Section 9.5 Reserved.

Section 9.6 Manufacturing and Supply.

(a) Reserved.

(b) Reserved.

(c) Reserved.

(d) Reserved.

(e) Alkermes License. Lilly shall reimburse Amylin for any royalties paid by
Amylin pursuant to the Alkermes License with respect to sales of Exenatide
Products by Lilly or any of its Affiliates outside the United States after the
Effective Date and such royalties shall be considered OUS Commercialization
Costs for the purposes of Section 4.6 of the Transition Agreement. Except as
otherwise provided in Section 4.2(b)(iv), Lilly shall have no other payment
obligations to Amylin with respect to the Alkermes License.

(f) Reserved.

(g) Reserved.

Section 9.7 Reserved.

 

56



--------------------------------------------------------------------------------

Section 9.8 Restrictive Covenants.

(a) Lilly shall not, and shall cause its Affiliates to not, directly or
indirectly, in any country in the Territory, engage in the Commercialization of
any pharmaceutical preparation or product containing or comprising, as the sole
active ingredient or in combination with other active ingredients, Exenatide or
any biosimilars or bioequivalent version thereof to the extent such
Commercialization would infringe a claim in an Amylin Patent in such country.

(b) Lilly shall not assign any of the Persons who are identified on Schedule
9.8(b)1 hereto to work on GLP-FC products during the period that begins on the
Effective Date and ends of the first (1st) anniversary thereof.

(c) Unless otherwise agreed by the Parties in writing, Lilly shall not assign
any of the Persons who are identified on Schedule 9.8(c) hereto to work on
GLP-FC products during the period that begins on the Effective Date and ends six
(6) months after the earlier of (i) that date on which such Person’s involvement
with Exenatide ends; provided that Lilly notifies Amylin in writing of such date
within ten (10) days thereafter and (ii) the date set forth on Schedule 9.8(c)
hereto with respect to such Person.

(d) Except for the obligations in Sections 9.8(b) and 9.8(c), there shall be no
restriction on Lilly’s ability to assign any Persons to work on any project or
matter, scientific or commercial, including, without limitation, with respect to
BI products, GLP-FC products or any other products even if such products are
competitive with Exenatide Products , notwithstanding any prior responsibilities
with respect to Exenatide or access to Amylin Confidential Information such
Persons may have had.

Section 9.9 Product Liability Litigation.

(a) With respect to Product Liability Claims (i) alleging or involving
pre-Effective Date ingestion or (ii) based upon or arising out of conduct
affecting only a specific batch or portion of the product (including, but not
limited to, Manufacturing issues) Manufactured before the Effective Date, in
either case (i) or (ii), Amylin and Lilly will share responsibility for defense
and costs as follows:

(i) If the Product Liability Claim has resulted in a filed lawsuit within three
(3) years after the Effective Date, Amylin and Lilly shall each be responsible
for its own defense (including, without limitation, the funding therefor) and
shall share the total cost of any settlements or judgments on a 50/50 basis.

(ii) If the Product Liability Claim has not resulted in a filed lawsuit within
three (3) years after the Effective Date, the Product Liability Claim will
thereafter become subject to the principles set forth in Subsection (b) below.

(b) With respect to any Product Liability Claims (i) not alleging or involving
pre-Effective Date ingestion (including, without limitation, Product Liability
Claims involving

 

 

1 

Schedule 9.8(b) still under review by Lilly.

 

57



--------------------------------------------------------------------------------

Bydureon) or (ii) based upon or arising out of conduct affecting only a specific
batch or portion of the product (including, but not limited to, manufacturing
issues) manufactured on or after the Effective Date, Amylin shall be responsible
for the defense (including, without limitation, the funding therefor) of both
Lilly and Amylin with respect thereto and will be fully responsible for the
total cost of any settlements or judgments. If Lilly believes that its
reputational or financial interests are not adequately protected in connection
with such a Product Liability Claim, Lilly is entitled to assume control of its
own defense and in such circumstance Lilly (x) shall be responsible for its own
defense costs and (y) shall not agree to settle without the consent of Amylin,
which consent shall not be unreasonably withheld or delayed, it being understood
that Amylin bears financial responsibility for any such settlement.

Section 9.10 Product Recalls. The Party that is the holder of the Regulatory
Approval for Byetta or Bydureon in a country shall have control, in consultation
with the other Party, over whether to conduct a recall or market withdrawal of
Byetta or Bydureon, as applicable, in such country and the manner in which any
such recall or market withdrawal shall be conducted. In the event of a dispute
or disagreement between the Parties with respect to a recall or market
withdrawal, such dispute shall be referred to a member of the Lilly Executive
Committee and the Chief Executive Officer of Amylin for resolution. If such
executives cannot resolve such matter within three (3) days of the date of the
matter is referred to them (or such shorter period as may be required by the
circumstances), then the decision of the Party that is the holder of the
Regulatory Approval shall be the final decision with respect to such matter. In
the event of a product recall, the Party responsible for the Manufacture of the
component of the product leading to or necessitating the recall or withdrawal
shall assume responsibility for all costs reasonably associated with the recall
or withdrawal. For clarity, in no event shall the fact that a Party incorporated
a component produced by or on behalf of the other Party into a finished product
be deemed to make such first Party responsible for the Manufacture of such
component and the Party producing such component or on whose behalf such
component is produced shall assume responsibility for all costs reasonably
associated with any recall or withdrawal with respect thereto.

Section 9.11 Compliance. Each Party shall perform its obligations under this
Agreement in compliance in all material respects with all Applicable Laws.
Notwithstanding anything in this Agreement to the contrary, neither Party shall
be required to take any action if (i) such action would violate any settlement
or judgment to which it may be subject from time to time during the Term or
(ii) such Party reasonably determines that such action would violate its
compliance policies or any Applicable Laws.

Section 9.12 Financial Information. Lilly shall use good faith efforts to
(i) furnish financial statements, business and other financial data and audit
reports as may be reasonably requested by Amylin that are necessary for Amylin
to comply with its reporting obligations under federal securities laws; and
(ii) prepare audited financial statements with respect to the Development and
Commercialization of Exenatide Products outside the United States if Amylin is
required to file such audited financial statements under federal securities
laws; provided, however, if, notwithstanding Lilly’s good faith efforts, Lilly
is unable to provide such audited financial statements prior to the date that
Amylin is required to include such financial statements in a report required
under federal securities laws, then Lilly shall have no Liabilities and shall
not be responsible for any Damage to Amylin. Amylin shall reimburse Lilly for
any documented

 

58



--------------------------------------------------------------------------------

out-of-pocket costs with respect to preparing such financial statements within
forty-five (45) days of receipt of a written invoice from Lilly.

ARTICLE 10

INDEMNIFICATION

Section 10.1 Indemnification Obligations Under the Collaboration.

(a) Lilly’s Obligation. Subject to Sections 10.5 and 10.6, Lilly will defend,
indemnify, and hold harmless Amylin, Amylin’s Affiliates, and the respective
directors, officers, shareholders, employees, and agents of Amylin and Amylin’s
Affiliates (“Amylin Indemnitees”), from and against any and all Damages arising
from or occurring as a result of a Third Person’s claim, action, suit, judgment,
or settlement against an Amylin Indemnitee that is due to or based upon:

(i) any breach by Lilly of an obligation, agreement, condition, covenant,
representation, or warranty of Lilly under the Collaboration or any Related
Agreement or Related Third Party Agreement prior to the Effective Date; or

(ii) any negligent or more culpable act or omission of Lilly or a Lilly
Affiliate, sublicensee, or contractor or their respective directors, officers,
shareholders, employees, and agents prior to the Effective Date related to the
Collaboration or any Related Agreement or Related Third Party Agreement, other
than a breach otherwise covered by clause (i); (each of the claims set forth in
the preceding Section 10.1(a)(i) and (ii) is referred to as an “Amylin Third
Person Collaboration Claim”);

provided, however, that Lilly will not be obligated to indemnify or hold
harmless Amylin Indemnitees from Damages from an Amylin Third Person
Collaboration Claim to the extent that such Damages are finally determined to
have resulted from (x) the negligent (or more culpable) act or omission of an
Amylin Indemnitee or (y) any breach by Amylin of an obligation, agreement,
condition, covenant, representation, or warranty of Amylin under the
Collaboration or any Related Agreement or Related Third Party Agreement prior to
the Effective Date or (z) any act or omission that occurs on or after the
Effective Date, and in the case of clause (x) and (y), Damages shall be
allocated pro-rata between the Parties based upon the extent to which the
actions or omissions giving rise to such Damages are due to or based upon each
Party’s relative negligence or culpability.

(b) Amylin’s Obligation. Subject to Sections 10.5 and 10.6, Amylin will defend,
indemnify, and hold harmless Lilly, Lilly’s Affiliates, and the respective
directors, officers, shareholders, employees, and agents of Lilly and Lilly’s
Affiliates (“Lilly Indemnitees”), from and against any and all Damages arising
from or occurring as a result of a Third Person’s claim, action, suit, judgment,
or settlement against a Lilly Indemnitee that is due to or based upon:

 

59



--------------------------------------------------------------------------------

(i) any breach by Amylin of an obligation, agreement, condition, covenant,
representation, or warranty of Amylin under the Collaboration or any Related
Agreement or Related Third Party Agreement prior to the Effective Date; or

(ii) any negligent or more culpable act or omission of Amylin or an Amylin
Affiliate, sublicensee, or contractor or their respective directors, officers,
shareholders, employees, and agents prior to the Effective Date related to the
Collaboration or any Related Agreement or Related Third Party Agreement, other
than a breach otherwise covered by clause (i) (each of the claims set forth in
the preceding Section 10.1(b)(i) and (ii)), is referred to as a “Lilly Third
Person Collaboration Claim”);

provided, however, that Amylin will not be obligated to indemnify or hold
harmless Lilly Indemnitees from Damages from a Lilly Third Person Collaboration
Claim to the extent that such Damages are finally determined to have resulted
from (x) the negligent (or more culpable) act or omission of a Lilly Indemnitee
or (y) any breach by Lilly of an obligation, agreement, condition, covenant,
representation, or warranty of Lilly under the Collaboration or any Related
Agreement or Related Third Party Agreement prior to the Effective Date or
(z) any act or omission that occurs on or after the Effective Date, and in the
case of clause (x) and (y), Damages shall be allocated pro-rata between the
Parties based upon the extent to which the actions or omissions giving rise to
such Damages are due to or based upon each Party’s relative negligence or
culpability.

Section 10.2 Indemnification Claims Under this Agreement and the Ancillary
Agreements.

(a) Lilly’s Obligation. Subject to Sections 10.5 and 10.6, Lilly will defend,
indemnify, and hold harmless the Amylin Indemnitees from and against any and all
Damages arising from or occurring as a result of a Third Person’s claim, action,
suit, judgment, or settlement against an Amylin Indemnitee that is due to or
based upon:

(i) any breach by Lilly of an obligation, agreement, condition, covenant,
representation, or warranty of Lilly under this Agreement or any of the
Ancillary Agreements;

(ii) subject to sub-clause (iii) below, any gross negligent or more culpable act
or omission of Lilly or a Lilly Affiliate, sublicensee, or contractor or their
respective directors, officers, shareholders, employees, and agents related to
this Agreement or any of the Ancillary Agreements, other than a breach otherwise
covered by clause (i); or

(iii) solely with respect to Lilly’s Commercialization and Development of, and
safety/pharmocovigilance obligations with respect to, Exenatide Products and
Exenatide Suspension Products in a country in the Territory during the period
from the Effective Date until the earlier of the applicable Country Transition
Date with respect to such country and the Transition Completion Date, any
negligent or more culpable act or omission of Lilly or a Lilly Affiliate,
sublicensee, or contractor or their respective

 

60



--------------------------------------------------------------------------------

directors, officers, shareholders, employees, and agents related to this
Agreement or any of the Ancillary Agreements, other than a breach otherwise
covered by clause (i) (each of the claims set forth in the preceding
Section 10.2(a)(i) - (iii) is referred to as an “Amylin Third Person
Indemnification Claim”);

provided, however, that (x) Lilly will not be obligated to indemnify or hold
harmless Amylin Indemnitees from Damages from an Amylin Third Person
Indemnification Claim to the extent that such Damages are finally determined to
have resulted from (1) the negligent (or more culpable) act or omission of an
Amylin Indemnitee or (2) any breach by Amylin of an obligation, agreement,
condition, covenant, representation, or warranty of Amylin under this Agreement
or any of the Ancillary Agreements or (3) any act or omission that occurred
prior to the Effective Date, and in the case of clause (1) and (2), Damages
shall be allocated pro-rata between the Parties based upon the extent to which
the actions or omissions giving rise to such Damages are due to or based upon
each Party’s relative negligence or culpability and (y) in no event will Lilly’s
obligation to indemnify Amylin Indemnitees with respect to Amylin Third Person
Indemnification Claims due to or based on Collaboration Activities (excluding
Lilly’s Commercialization and Development of, and safety/pharmocovigilance
obligations with respect to, Exenatide Products and Exenatide Suspension
Products in a country in the Territory during the period from the Effective Date
until the earlier of the applicable Country Transition Date with respect to such
country and the Transition Completion Date) and Transition Activities exceed the
aggregate amount of payments received by Lilly and its Affiliates from Amylin
and its Affiliates in respect of the Transition Activities at the time such
liability arose.

(b) Amylin’s Obligation. Subject to Sections 10.5 and 10.6, Amylin will defend,
indemnify, and hold harmless Lilly Indemnitees, from and against any and all
Damages arising from or occurring as a result of a Third Person’s claim, action,
suit, judgment, or settlement against a Lilly Indemnitee that is due to or based
upon:

(i) any breach by Amylin of an obligation, agreement, condition, covenant,
representation, or warranty of Amylin under this Agreement or any of the
Ancillary Agreements;

(ii) any negligent or more culpable act or omission of Amylin or an Amylin Net
Sales Party or contractor or their respective directors, officers, shareholders,
employees, and agents related to this Agreement or any of the Ancillary
Agreements, other than a breach otherwise covered by clause (i);

(iii) the Assumed Contract Liabilities;

(iv) the Assignment Liabilities;

(v) any amounts payable to a Third Party in connection with a Related Third
Party Agreement that Amylin does not grant Lilly consent to pay pursuant to
Section 3.4(d) or 4.5(e) of the Transition Agreement;

 

61



--------------------------------------------------------------------------------

(vi) the Development, Manufacture, Commercialization or other exploitation of
Exenatide, Exenatide Products and Other Exenatide Products on or after the
Effective Date; or

(vii) any use by Amylin or its Affiliates of the Lilly Trademarks, any
Promotional Materials and any other commercial materials or Exenatide Product
that contain the Lilly Trademarks pursuant to Section 5.3(e) of this Agreement
or Section 3.3(b), 4.4(a) or 4.4(b) of the Transition Agreement, as applicable
(each of the claims set forth in the preceding 10.2(b)(i) - (vii)) is referred
to as a “Lilly Third Person Indemnification Claim”);

provided, however, that Amylin will not be obligated to indemnify or hold
harmless Lilly Indemnitees from Damages from a Lilly Third Person
Indemnification Claim to the extent that such Damages are finally determined to
have resulted from (x) the negligent (or more culpable) act or omission of a
Lilly Indemnitee or (y) any breach by Lilly of an obligation, agreement,
condition, covenant, representation, or warranty of Lilly under this Agreement
or any of the Ancillary Agreements or (z) any act or omission that occurred
prior to the Effective Date, and in the case of clause (x) and (y), Damages
shall be allocated pro-rata between the Parties based upon the extent to which
the actions or omissions giving rise to such Damages are due to or based upon
each Party’s relative negligence or culpability.

Section 10.3 Third Person Claims. To the extent a Third Person Claim is due to
or based upon actions or omissions that occur both before and on or after the
Effective Date, the Damages with respect thereto shall be allocated pro-rata
between the indemnification obligations set forth in Section 10.1 and
Section 10.2 based upon the extent to which the actions or omissions giving rise
to such Damages occurred before or on or after the Effective Date.

Section 10.4 Product Liability Litigation. Notwithstanding anything to the
contrary in Sections 10.1 and 10.2 above, the respective rights and obligations
of the Parties with respect to Product Liability Claims shall be governed by
Section 9.9.

Section 10.5 Indemnification Procedures.

(a) Notice. Promptly after an Amylin Indemnitee or a Lilly Indemnitee (each, an
“Indemnitee”) receives notice of a pending or threatened Amylin Third Person
Claim or Lilly Third Person Claim, as the case may be (an “Action”), such
Indemnitee shall give written notice of the Action to the Party to whom the
Indemnitee is entitled to look for indemnification pursuant to this Article 10
(the “Indemnifying Party”). However, an Indemnitee’s delay in providing or
failure to provide such notice will not relieve the Indemnifying Party of its
indemnification obligations, except to the extent it can demonstrate prejudice
due to the delay or lack of notice.

(b) Defense. Upon receipt of notice under Subsection (a) from the Indemnitee,
the Indemnifying Party will have the duty to either compromise or defend, at its
own expense and by counsel (reasonably satisfactory to Indemnitee), such Action.
The Indemnifying Party

 

62



--------------------------------------------------------------------------------

will promptly (and in any event not more than twenty (20) days after receipt of
the Indemnitee’s original notice) notify the Indemnitee in writing that it
acknowledges its obligation to indemnify the Indemnitee with respect to the
Action pursuant to this Article 10 and of its intention to either compromise or
defend such Action. Once the Indemnifying Party gives such notice to the
Indemnitee, the Indemnifying Party is not liable to the Indemnitee for the fees
of other counsel or any other expenses subsequently incurred by the Indemnitee
in connection with such defense, other than the Indemnitee’s reasonable costs of
investigation and cooperation. However, the Indemnitee will have the right to
employ separate counsel and to control the defense of an Action (and the
Indemnifying Party shall bear the reasonable fees, costs, and expenses of such
counsel) if:

(i) the use of the counsel chosen by the Indemnifying Party would present such
counsel with a conflict of interest;

(ii) the actual or potential defendants in, or targets of, such Action include
both the Indemnifying Party and the Indemnitee, and the Indemnitee reasonably
concludes that there may be legal defenses available to it that are different
from or additional to those available to the Indemnifying Party (in which case
the Indemnifying Party will not have the right to assume the defense of such
Action on the Indemnitee’s behalf);

(iii) the Indemnifying Party does not employ counsel reasonably satisfactory to
the Indemnitee to represent the Indemnitee within thirty (30) days after the
Indemnitee’s notice of such Action; or

(iv) the Indemnifying Party denies or fails to timely admit its obligation to
defend and indemnify the Action;

provided, however, that in no event shall the Indemnifying Party be obligated to
bear the fees, costs and expenses of more than one (1) separate counsel for all
of the other Party’s Indemnitees in such Action. In any event, the Indemnitee
may elect to be represented by separate counsel, at its expense; provided, that
the Indemnifying Party retains control of the defense except as provided above.

(c) Cooperation. The Indemnitee will cooperate fully with the Indemnifying Party
and its legal representatives in the investigation and defense of an Action. The
Indemnifying Party will keep the Indemnitee informed on a reasonable and timely
basis as to the status of such Action (to the extent the Indemnitee is not
participating in the defense of such Action) and conduct the defense of such
Action in a prudent manner.

(d) Settlement. If an Indemnifying Party assumes the defense of an Action, no
compromise or settlement of such Action may be effected by the Indemnifying
Party without the Indemnitee’s written consent (which consent will not be
unreasonably withheld or delayed), unless (i) there is no finding or admission
of any violation of law or any violation of the rights of any Person and no
effect on any other claims that may be made against the Indemnitee and (ii) the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Party. If the Indemnifying Party fails to assume defense of an
Action within thirty (30) days, the

 

63



--------------------------------------------------------------------------------

Indemnitee may settle such Action on such terms as it deems appropriate with the
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed), and Indemnifying Party will be obligated to indemnify the
Indemnitee for such settlement as provided in this Article 10.

Section 10.6 Indemnification Payment Adjustments.

(a) Insurance Proceeds or Other Recovery. The amount of any Damages for which
indemnification is provided under this Article 10 will be reduced by the
insurance proceeds received and any other amount recovered, if any, by the
Indemnitee with respect to any Damages. However, an Indemnitee does not have an
obligation to pursue an insurance claim relating to any Damages for which
indemnification is sought hereunder.

(b) Refund. If an Indemnitee receives a payment pursuant to this Article 10 and
subsequently receives insurance proceeds or other amounts with respect to the
same Damages, the Indemnitee will pay to the Indemnifying Party an amount equal
to the difference (if any) between: (i) the sum of the insurance proceeds
received, other amounts received, and the indemnification amount received from
the Indemnifying Party pursuant to this Article 10 and (ii) the amount necessary
to fully and completely indemnify and hold harmless the Indemnitee from and
against such Damages. However, in no event will such refund ever exceed the
Indemnifying Party’s payment to the Indemnitee under this Article 10.

Section 10.7 Indemnification Payment. Any amount owed by an Indemnitee to a
Third Person, for which the Indemnifying Party has an obligation under this
Article 10 to indemnify, will be due from the Indemnifying Party when such
amount is owed by the Indemnitee to the Third Person, whether upon entry of
judgment, upon settlement, or otherwise.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES AND COVENANTS

Section 11.1 Representations and Warranties of the Parties. Each Party hereby
represents and warrants to the other Party that as of the Effective Date:

(a) Such Party is duly organized and validly existing and in good standing under
the laws of the jurisdiction of its organization;

(b) Such Party has the full power and is duly authorized to enter into, execute
and deliver this Agreement and any Ancillary Agreement to which it is a party,
and to carry out and otherwise perform its obligations hereunder and thereunder;

(c) This Agreement and any Ancillary Agreement to which such Party is party has
been duly executed and delivered by, and is the legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms
(except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting creditors’
rights generally and by general equity principles, including, without
limitation, judicial principles affecting the availability of injunction and
specific performance), and the entry into, the execution and delivery of, and
the carrying out and other performance of

 

64



--------------------------------------------------------------------------------

its obligations under this Agreement and any such applicable Ancillary Agreement
by such Party (i) does not conflict with, or contravene or constitute any
default under, any agreement, instrument or understanding, oral or written, to
which it is a party (including without limitation such Party’s organizational
documents and any permit or governmental authorization or grant), (ii) does not
violate Applicable Law or any judgment, injunction, order or decree of any
government authority having jurisdiction over it, and (iii) does not, except as
otherwise contemplated by this Agreement, require the approval or consent of, or
notice to or filing with, any Person that has not already been obtained or made;
and

(d) Such Party does not, to its knowledge, employ and will not, to its
knowledge, employ, or use, a Person or entity debarred under Section 306(a) or
306(b) of the Federal Food, Drug, and Cosmetic Act. Further, such Party, to its
knowledge, does not employ and, to its knowledge, has not used a contractor or
consultant that has employed, any individual or entity debarred by the FDA, or,
to the knowledge of such Party, any individual who or entity which is the
subject of an FDA debarment investigation or proceeding.

Section 11.2 Disclaimer of Implied Warranties.

(a) DISCLAIMER OF LILLY IMPLIED WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN THIS
ARTICLE 11 OR ANY ANCILLARY AGREEMENT, LILLY MAKES NO REPRESENTATION OR WARRANTY
THAT THE USE OF INTELLECTUAL PROPERTY WILL NOT VIOLATE ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY PERSON. LILLY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR
STATUTORY WARRANTIES INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE AND WITH REGARD TO THE
LIKELIHOOD OF SUCCESS OF PRODUCT AFTER THE EFFECTIVE DATE.

(b) DISCLAIMER OF AMYLIN IMPLIED WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN
THIS ARTICLE 11 OR ANY ANCILLARY AGREEMENT, AMYLIN MAKES NO REPRESENTATION OR
WARRANTY THAT THE USE OF INTELLECTUAL PROPERTY WILL NOT VIOLATE ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY PERSON. AMYLIN SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED
OR STATUTORY WARRANTIES INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE AND WITH REGARD TO THE
LIKELIHOOD OF SUCCESS OF PRODUCT AFTER THE EFFECTIVE DATE.

ARTICLE 12

TERM OF AGREEMENT

Section 12.1 Term of Agreement. The term of this Agreement shall commence on the
Effective Date and continue in full force and effect until the expiration of
Amylin’s obligation to pay any amounts to Lilly pursuant to Article 4 (the
“Term”).

 

65



--------------------------------------------------------------------------------

Section 12.2 Survival. Expiration or termination of this Agreement shall not
relieve any Party of any of its obligations that were incurred prior to
expiration or termination. In addition, defined terms in Article 1 (to the
extent used in the provisions set forth in this Section 12.2 as surviving
provisions) Articles 3 and 10, Sections 2.3, 4.7, 4.9, 4.12, 4.13, 5.1(c),
5.3(a), 5.3(d), 5.3(f), 7.8, 9.9, 9.10, 13.2, 13.3, 13.8, 13.10, 13.11, 13.12,
13.14, 13.15, 13.16(a) and 13.27 shall survive expiration of this Agreement and
Sections 5.3(b) and 5.3(c) of this Agreement, and Sections 4.2 (d) and 4.2(e) of
the Transition Agreement, shall survive with respect to any country until the
earlier of the date that Amylin accepts Regulatory Approval in such country that
it failed to accept as of the Transition Completion Date, and the date that is
twelve (12) months after the Transition Completion Date, and in either case,
Lilly is paid all amounts owed with respect thereto.

ARTICLE 13

MISCELLANEOUS

Section 13.1 Standstill Agreement.

(a) Subject to the last sentence of this Section 13.1(a), from the Effective
Date until the Transition Completion Date (the “Standstill Period”), Lilly will
not, and will cause its Affiliates to (but excluding any Lilly pension, benefit
or similar plans or funds) not, directly or indirectly, except as previously
expressly requested in writing by Amylin, (i) acquire, offer to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, any voting
securities or direct or indirect rights to acquire any voting securities or a
substantial portion of the assets of Amylin or any Affiliate if, after such
acquisition, excluding any voting securities acquired or beneficially owned by
Lilly’s pension, benefit or other similar plans or funds, Lilly would
beneficially own more than two percent (2%) of the outstanding common stock of
Amylin or any Affiliate; (ii) solicit, seek or offer to effect, or actually
effect, negotiate with, or make or participate in any statement or proposal,
whether written or oral, either alone or in concert with others, to the board of
directors of Amylin or any of its Affiliates, to any director or officer of
Amylin or to any stockholder of Amylin or any of its Affiliates or make or
participate in any public announcement or proposal or offer whatsoever
(including, without limitation, any “solicitation” of “proxies” as such terms
are defined or used in the proxy rules of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) to vote, or to seek to advise or influence any
Person with respect to the voting of any securities of Amylin or any of its
Affiliates) with respect to (a) any merger, tender, or exchange offer or
liquidation of Amylin’s or any of its Affiliates’ assets or similar transaction,
(b) any form of restructuring, recapitalization, or similar transaction with
respect to Amylin or any of its Affiliates, (c) any purchase of any common stock
or a substantial portion of assets, or rights to acquire any securities or a
substantial portion of assets, of Amylin or any of its Affiliates, (d) any
proposal to seek representation on the board of directors of Amylin or otherwise
to seek to control the board of directors or the management of Amylin or any of
its Affiliates, (e) forming, joining, or in any way participating, or directing
any Person to form, join, or in any way participate, in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any securities
of Amylin or any of its Affiliates or (f) disclosing or directing any Person to
disclose, any intention, plan, or arrangement inconsistent with the foregoing;
or (iii) assist or direct any Third Party to do any of the foregoing. For the
duration of the Standstill

 

66



--------------------------------------------------------------------------------

Period, Lilly will not, and will cause its Affiliates to not, directly or
indirectly, (i) request Amylin to amend, waive or terminate any provisions of
this paragraph (including, without limitation, this sentence) or (ii) take any
action which might require Amylin to make a public announcement regarding any of
the matters specified in this paragraph. Nothing in this Section 13.1(a) shall
preclude or limit in any way Lilly’s ability to enforce its rights under this
Agreement, any Ancillary Agreement, the Note or the Security Agreement. The
obligations under this Section 13.1 shall automatically terminate upon the
occurrence of an Event of Default (as defined in the Note), after taking into
account any cure period.

(b) Notwithstanding the foregoing, the provisions of this Section 13.1 shall not
apply to (i) the exercise by Lilly of any of its rights pursuant to this
Agreement or any of the Ancillary Agreements or the Note Documents; (ii) the
exercise by Lilly of any of its voting rights with respect to any shares of
Amylin common stock that it beneficially owns; or (iii) any activity by Lilly
(x) after Amylin enters into a definitive written merger, sale or other business
combination agreement pursuant to which fifty percent (50%) or more of the
outstanding common stock of Amylin would be converted into cash or securities of
another Person or group or, immediately after the consummation of such
transaction, fifty percent (50%) or more of the then outstanding Amylin common
stock would be owned by Persons other than the holders of Amylin common stock
immediately prior to the consummation of such transaction, or which would result
in all or substantially all of Amylin’s assets being sold to any Person or group
(an “Amylin Acquisition”) or (y) after December 31, 2012, if a Third Party
commences an unsolicited tender or exchange offer for Amylin common stock,
pursuant to which such Person seeks to consummate an Amylin Acquisition,
provided that such Person shall have arranged for the financing, or shall be
capable of obtaining the financing, required for such Amylin Acquisition.

(c) The expiration of the Standstill Period will not terminate or otherwise
affect any of the other provisions of this Agreement.

Section 13.2 Non-Solicitation of Employees. For a period of three (3) years
following the Effective Date, neither Party shall, without the prior written
consent of the other Party, solicit for employment any Person employed by such
other Party whose job duties primarily relate to the Exenatide Products and
Other Exenatide Products, provided, however, that this provision shall not apply
to any employee who seeks employment on an unsolicited basis or who responds to
general forms of solicitation such as newspaper advertisements or inquiries from
employment recruitment agencies, where such agencies have not been directed to
target employees of the other Party.

Section 13.3 Confidentiality.

(a) Obligations. Except upon obtaining the other Party’s prior written consent
to the contrary, each Party agrees that it will maintain in confidence, and not
disclose to any Person (except as provided in Section 13.3(b)), the other
Party’s Confidential Information for the term of this Agreement and five
(5) years thereafter. Each Party shall be permitted to use (but, subject to
Section 13.3(b), not disclose) Confidential Information for any purpose other
than a Prohibited Use. For clarity, the use of any Confidential Information that
remains in the unaided memory of a Person, without such Person having
intentionally memorized such

 

67



--------------------------------------------------------------------------------

Confidential Information for such use, even for a Prohibited Use, shall not be
deemed to be, or constitute, a breach of this Section 13.3, provided, however,
that no Confidential Information shall be disclosed to a Third Party except as
otherwise permitted in Section 13.3(b). Notwithstanding any other provision of
this Agreement, Lilly and its Affiliates shall not use any Sensitive Documents
and Materials except in connection with fulfilling its obligations or exploiting
its rights hereunder and under the Ancillary Agreements.

(b) Authorized Disclosures of Confidential Information.

(i) Permitted Persons. Each Party may disclose Confidential Information of the
other Party, without such other Party’s prior written consent, to its and its
Affiliates’ (or the other Party’s and its Affiliates’) directors, employees,
agents, consultants, permitted Licensees, Sublicensees, suppliers, and other
Person or entities who are bound by confidentiality and non-use obligations
consistent with such Party’s internal policies and guidelines with respect to
confidentiality and non-use if such disclosure is (1) incidental to any
permitted use of such Confidential Information pursuant to Section 13.3(a); or
(2) to assist the Party in fulfilling its obligations or exploiting its rights
hereunder and under the Ancillary Agreements (or to determine their interest in
providing such assistance) and consistent with such Party’s historical practices
with respect to disclosures of Confidential Information under the Collaboration
Agreement.

(ii) Legally Required or Necessary. Each Party may also disclose the
Confidential Information of the other Party, without such other Party’s prior
written consent, to any Person, entity, or Governmental Authority or Regulatory
Authority to the extent that, in the opinion of such Party’s counsel, the law
requires such disclosure. In addition, the Regulatory Lead may also disclose the
other Party’s Confidential Information, without the other Party’s prior written
consent, to any Person, entity, or government or Regulatory Authority to the
extent that such disclosure is necessary for obtaining, maintaining, or amending
any Regulatory Materials regarding Product in the Regulatory Lead’s Regulatory
Jurisdiction or satisfying any other regulatory obligation regarding Product in
the Regulatory Lead’s Regulatory Jurisdiction. Prior to disclosing the other
Party’s Confidential Information under this Subsection (ii), the disclosing
Party, to the extent practicable, will give the other Party a copy of the
Confidential Information to be disclosed and provide such Party a reasonable
opportunity to comment on the necessity and the text of the proposed disclosure.
The disclosing Party agrees to consider such comments in good faith and to
reasonably avail itself of available means under the Applicable Law to minimize
the disclosure of such Confidential Information.

(iii) Court Orders. Each Party may also disclose the Confidential Information of
the other Party, without such other Party’s prior written consent, pursuant to
an order of a Regulatory Authority or court of competent jurisdiction, provided
that it promptly notifies the other Party of the required disclosure in order to
provide such Party an opportunity to take legal action to prevent or limit such
disclosure and, if asked, reasonably assists the other Party in pursuing such
action.

 

68



--------------------------------------------------------------------------------

(iv) Legal Actions. Each Party may also disclose the Confidential Information of
the other Party, without such other Party’s prior written consent, as is
necessary to pursue or defend against a legal or regulatory action by one Party
against the other with respect to this Agreement or any Ancillary Agreement. A
Party disclosing the other Party’s Confidential Information, pursuant to this
Subsection (iv), will use reasonable efforts to minimize the disclosure of the
other Party’s Confidential Information, including, without limitation, by
seeking to file pleadings under seal.

(v) Disclosure to Certain Third Parties. Each Party may also disclose
Confidential Information of the other Party, without such other Party’s prior
written consent, to any actual or prospective Licensees, Sublicensees,
acquirers, merger candidates or investors, including, without limitation, in
connection with a Monetization (and to its and their respective Affiliates,
representatives and financing sources); provided that each such Third Party to
whom information is disclosed shall (x) be informed of the confidential nature
of the Confidential Information so disclosed, (y) be subject to reasonable
obligations of confidentiality, and (z) agree to hold such Confidential
Information subject to the terms thereof.

(c) Disclosure of the Terms of this Agreement. Each Party agrees that it will
maintain in confidence, and not disclose, the terms of this Agreement or the
Ancillary Agreements without the prior written consent of the other Party,
except as authorized under Section 13.3(a), Section 13.3(b) and this
Section 13.3(c). In addition, if a Party receives a request from an authorized
representative of a United States or foreign Governmental Authority for a copy
of this Agreement or any Ancillary Agreements, that Party may provide a copy of
this Agreement or any Ancillary Agreements to such Governmental Authority
representative without advance notice to, or the consent or cooperation of, the
other Party, but the disclosing Party must notify the other Party of the
disclosure as soon as practical.

(i) Disclosure to Authorized Persons. Either Party may disclose such information
to its agents, consultants, permitted Sublicensees and suppliers and other
Persons, who need to know such information to perform their contractual
obligations to or for such Party, and who agree to be bound by terms of
confidentiality and non-use at least as strict as those set forth in this
Agreement.

(ii) Disclosure to Certain Third Parties. Each Party may also disclose the terms
of this Agreement and/or the Ancillary Agreements, to any actual or prospective
Licensees, Sublicensees, acquirers, merger candidates or investors in connection
with a Monetization (and to its and their respective Affiliates, representatives
and financing sources); provided that each such Third Party to whom information
is disclosed shall (x) be informed of the confidential nature of the
Confidential Information so disclosed, (y) be subject to reasonable obligations
of confidentiality, and (z) agree to hold such Confidential Information subject
to the terms thereof.

(iii) Use of Name. Neither Party shall use the name of the other Party, without
the prior written approval of the other Party, for any purpose other than
informing employees who need to know about this Agreement or any Ancillary
Agreements. Without limitation, these prohibitions apply to press releases,
annual

 

69



--------------------------------------------------------------------------------

reports, prospectuses, public statements, educational and scientific
conferences, Promotional Materials, governmental filings and discussions with
public officials, securities analysts, investors and the media. However, subject
to the requirements for review and approval that follow, these prohibitions
shall not apply to a disclosure of the other Party’s name, which counsel to a
Party has advised is required by law or regulation or in response to requests
for a copy of this Agreement, any Ancillary Agreements or related information by
Governmental Authorities.

(iv) Disclosure on Advice of Counsel. If any Party to this Agreement, based on
the advice of counsel, determines that a release of information regarding the
existence or terms of this Agreement or any Ancillary Agreements is required by
law or regulation, including, without limitation, the requirements of a national
securities exchange or other similar regulatory body, then prior to any release
of such information, that Party will notify the other Party as soon as practical
and provide as much detail as possible in relation to the proposed disclosure
and will endeavor in good faith to provide the other Party with a minimum of
five (5) Business Days to review and provide comments on the proposed release.
The disclosing Party will use its reasonable efforts to incorporate comments of
the other Party to the extent consistent with fulfilling its legal obligations.

(v) Redaction of Agreement. Lilly shall have the right to review and suggest
comments on any redaction of this Agreement for purposes of filing the Agreement
by Amylin as required by the Securities and Exchange Commission or other
agencies.

(vi) Publicity. The Parties shall issue a joint press release announcing the
execution of this Agreement in form and substance agreed to by the Parties. If
the Parties are required to issue subsequent press releases relating to this
Agreement or activities hereunder, the Parties agree to consult with each other
reasonably and in good faith with respect to the text and timing of such press
releases prior to the issuance thereof, provided that a Party may not
unreasonably withhold or delay consent to such releases, and that either Party
may issue such press releases as it determines, based on advice of counsel, are
reasonably necessary to comply with laws or regulations or for appropriate
market disclosure. In addition, following the initial joint press release
announcing this Agreement, each Party shall be free to disclose, without the
other Party’s prior written consent, the existence of this Agreement, the
identity of the other Party and those terms of this Agreement which have already
been publicly disclosed in accordance herewith.

(vii) Publicity Referral. Unless otherwise directed in writing by Lilly, all
matters that require Lilly’s review or consent under this Section 13.3 must be
referred to Lilly’s Corporate Communications (Public Relations) department for
review and approval at the address set forth in Section 13.13. Unless otherwise
directed in writing by Amylin, all matters that require Amylin’s review or
consent under this Section must be referred to Amylin’s Senior Vice President,
Finance and Chief Financial Officer, at the address set forth in Section 13.13.

 

70



--------------------------------------------------------------------------------

Section 13.4 Reserved.

Section 13.5 Insurance Coverage. Amylin will maintain, at its own expense,
insurance coverage or self coverage on its activities under this Agreement and
the Ancillary Agreements. Such insurance, if from a Third Party carrier, will be
maintained through the purchase of insurance coverage with a reputable insurance
carrier(s), and will include, without limitation, errors and omissions insurance
and comprehensive general liability insurance for claims for damages arising
from bodily injury (including, without limitation, death) and property damages
arising out of acts or omissions of Amylin under this Agreement, or through a
self funded insurance program. Purchased insurance coverage will be written on a
per occurrence basis, except that Amylin’s comprehensive general liability and
directors and officers liability insurance may be on a claims-made basis. In
addition, purchase insurance coverage will provide that the insurer will notify
Amylin at least thirty (30) days in advance of any cancellation or modification
of such insurance coverage. Maintenance of such insurance coverage will not
relieve Amylin of any responsibility under this Agreement for damage in excess
of insurance limits or otherwise. Upon Lilly’s written request, Amylin will
promptly provide it with a certificate from the insurer(s) evidencing purchased
insurance coverage or a certificate regarding Amylin’s self insurance program.
Amylin will also maintain, at its expense, workers’ compensation and employer’s
insurance for its sales force.

Section 13.6 Force Majeure. Neither Party will be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party including, without limitation, embargoes, acts of
war (whether war be declared or not), insurrections, riots, civil commotions, or
acts of God. Such excuse from liability and responsibility shall be effective
only to the extent and duration of the event(s) causing the failure or delay in
performance and provided that the affected Party has not caused such event(s) to
occur. The affected Party will notify the other Party of such force majeure
circumstances as soon as reasonably practical and will make every reasonable
effort to mitigate the effects of such force majeure circumstances.

Section 13.7 Income Tax Withholding. Each Party will pay any and all taxes
levied on account of any payments made to it under this Agreement. If any taxes
are required to be withheld by the other Party, such Party will (i) deduct such
taxes from the payment made to the other Party, (ii) timely pay the taxes to the
proper taxing authority, and (iii) send proof of payment to the other Party and
certify its receipt by the taxing authority within thirty (30) days following
such payment.

Section 13.8 Guarantee of Performance of Affiliates. Each Party absolutely,
unconditionally and irrevocably guarantees to the other Party the prompt
performance when due and at all times thereafter of the Liabilities (including,
without limitation, indemnity obligations and liabilities, and obligations and
liabilities under Article 4), obligations, covenants, warranties,
representations and undertakings of its Affiliates pursuant to this Agreement
and the Ancillary Agreements, and any and all modifications and amendments
thereof. For clarity, without limiting Section 13.27, neither Party shall be
limited in seeking recourse against the other Party, or any of such other
Party’s assets, for any breach by such other Party of this Agreement or with

 

71



--------------------------------------------------------------------------------

respect to any indemnification obligations or other amounts owing hereunder
(including, without limitation, in the case of Amylin, with respect to any
breach of the provisions of Article 4).

Section 13.9 Entire Agreement; Amendment. This Agreement (together with the
schedules and exhibits hereto and the Ancillary Agreements and the Note
Documents) sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties with respect to the subject matter hereof and
supersedes and terminates all prior and contemporaneous agreements and
understandings between the Parties, whether oral or written, including without
limitation, the Collaboration Agreement, and the Related Agreements (other than
the Ancillary Agreements). There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth herein, the Note
Documents or in any Ancillary Agreement. No subsequent alteration, amendment,
change or addition to this Agreement, the Note Documents or any Ancillary
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party. In the event of any inconsistency
between the terms and conditions of this Agreement and any Ancillary Agreement,
the terms and conditions of this Agreement shall govern and in no event shall
(i) the diligence obligations under any Ancillary Agreement be greater than
Commercially Reasonable Efforts as defined herein or (ii) the confidentiality
and non-use obligations with respect to Confidential Information be greater than
the obligations with respect thereto set forth in Section 13.3. Notwithstanding
anything to the contrary in this Agreement including, without limitation, the
last sentence of Section 13.24 or the Note Documents, if there is a conflict
between a term or condition of any Note Document and this Agreement, the terms
and conditions of this Agreement shall prevail.

Section 13.10 Governing Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of New York, without giving effect
to any conflicts of laws principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

Section 13.11 Specific Performance. The Parties agree that if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached, the Parties may seek the remedies of specific
performance of the terms hereof or injunctive relief with respect thereto, in
addition to any other remedy at law or equity.

Section 13.12 Dispute Resolution.

(a) Any disputes regarding or relating to any aspect of this Agreement’s or any
Ancillary Agreement’s formation, meaning, performance or breach, or arising out
of or relating in any way to this Agreement or any Ancillary Agreement, shall be
determined exclusively by binding arbitration before a three-member arbitration
panel administered by JAMS pursuant to its Comprehensive Arbitration Rules;
provided, however, that, the arbitrators shall not have the authority to
(i) with respect to the United States, obligate Lilly to perform any Transition
Activities or Collaboration Activities that are not set forth in the US
Transition Plan; (ii) with respect to each country in the OUS, obligate Lilly to
perform any Collaboration Activities or Transition Activities that are not set
forth in the OUS Transition Plan or the OUS Regulatory and Commercialization
Plan; (iii) amend the OUS Transition Plan or the US

 

72



--------------------------------------------------------------------------------

Transition Plan to include any activities that are not Necessary Transition
Activities; or (iv) amend the OUS Transition Plan to include any
Manufacturing-related activities that are not set forth in the Initial OUS
Transition Plan.

(b) Any arbitration shall be confidential (except as may be required in any
judicial proceeding brought to enforce these arbitration provisions or any award
rendered hereunder) and shall be conducted in Dallas, TX and the Parties
irrevocably submit to the jurisdiction of the state and federal courts of New
York for any proceedings incidental to arbitration or for the confirmation and
enforcement of any award. If the issues in dispute involve scientific or
technical matters, any arbitrator chosen hereunder shall have educational
training and/or experience sufficient to demonstrate a reasonable level of
knowledge in the field of biotechnology.

Section 13.13 Notices. All notices which are required or permitted hereunder and
under the Ancillary Agreements will be in writing and sufficient if delivered
personally or sent by nationally-recognized overnight courier (with confirmation
of delivery) addressed as follows:

If to Amylin:

Amylin Pharmaceuticals, Inc.

9360 Towne Centre Drive, Suite 250

San Diego, California 92121

Attn: Chairman and Chief Executive Officer

with a copy to:

Attention: General Counsel

and

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attn: Nancy Lieberman, Esq.

If to Lilly:

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, IN 46285

Attn: General Counsel

with a copy to:

Covington & Burling LLP

1201 Pennsylvania Ave., N.W.

Washington, D.C. 20004

Attn: John A. Hurvitz

 

73



--------------------------------------------------------------------------------

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given when delivered if personally delivered or on
the Business Day after dispatch if sent by nationally-recognized overnight
courier (with confirmation of delivery).

Section 13.14 United States Dollars. References in this Agreement to “Dollars”
or “$” shall mean the legal tender of the United States of America.

Section 13.15 No Strict Construction. This Agreement has been prepared jointly
and shall not be strictly construed against either Party.

Section 13.16 Assignment.

(a) Neither Party may assign or otherwise transfer this Agreement or any right
or obligation hereunder without the express written consent of the other Party
(such consent not to be unreasonably withheld or delayed); provided, however,
that (i) Lilly may, without such consent, assign or otherwise transfer this
Agreement and its rights and obligations hereunder to an Affiliate or in
connection with the transfer or sale of all or substantially all of its assets,
or in the event of its merger or consolidation or change in control or similar
transaction and (ii) Amylin may, without such consent, assign or otherwise
transfer this Agreement and its rights and obligations hereunder in connection
with a Transfer Trigger Event referenced in subsection (i) or (ii) of the
definition thereof if Amylin complies with its obligations under Section 13.17.
No Party may assign its rights and obligations under this Agreement to any
Person unless it concurrently assigns and transfers all of its rights and
obligations under the Transition Agreement to such Person.

(b) Notwithstanding anything to the contrary in this Section 13.16, the Parties
agree that any Monetization by Lilly (and any agreements entered into by Lilly
in connection therewith) shall not, and shall not be construed to, require the
consent of Amylin pursuant to this Section 13.16; provided, further, that, at
the reasonable request of Lilly, Amylin shall execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be reasonably
requested by Lilly, including, without limitation, providing financial
information regarding Net Sales and paying any amounts payable to Lilly under
Sections 4.4, 4.5 and 4.6 into a lock-box arrangement.

Section 13.17 Transfer Trigger Event. Amylin may not enter into a Transfer
Trigger Event referenced in subsection (i) or (ii) of the definition thereof
unless the applicable successor, acquiror, assignee or transferee agrees in a
written undertaking in a form attached hereto as Exhibit B-1 to assume Amylin’s
obligations under this Agreement, the Note and the Security Agreement. Amylin
may not enter into a Transfer Trigger Event referenced in subsection (iii) of
the definition thereof unless the applicable licensee or grantee (whether the
licensor or grantor is Amylin or an Affiliate of Amylin) agrees in a form
attached hereto as Exhibit B-2 to (i) assume Amylin’s obligations under this
Agreement and the Note to the extent applicable to the rights granted to such
licensee or grantee, including, without limitation, in all cases Amylin’s
payment obligations under Sections 4.3, 4.4, 4.5 and 4.6 with respect to Net
Sales by or on behalf of such

 

74



--------------------------------------------------------------------------------

licensee or grantee (which amounts such licensee or grantee shall pay directly
to Lilly) (including, without limitation, the related record keeping obligation
and audit rights in Sections 4.8 and 4.9 respectively) and Amylin’s
indemnification obligations under Article 10, with respect to the Development,
Manufacture, Commercialization or other exploitation of any Exenatide Products
or Other Exenatide Products by or on behalf of such licensee or grantee and
(ii) grant Lilly a security interest in the licensee’s or grantee’s rights under
any agreements relating to such license or grant (and any sublicensees or other
rights granted by such licensee or grantee with respect thereto), and to the
proceeds thereof. In the event that any such successor, licensee, grantee,
assignee, transferee or Affiliate does not comply with the applicable foregoing
provisions, such Transfer Trigger Event shall be void ab initio and of no legal
force and effect.

Section 13.18 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile or other electronic signatures and such signatures will be
deemed to bind each Party as if they were original signatures.

Section 13.19 Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

Section 13.20 Severability. If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall use their best efforts in good
faith to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

Section 13.21 Ambiguities. Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.

Section 13.22 Headings. The headings for each article and section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.

Section 13.23 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time. Each
Indemnitee’s rights under Article 10 will not be deemed to be have been waived
or otherwise affected by such Indemnitee’s waiver of the breach of any
obligation, agreement, condition, covenant, representation or warranty contained
in, or made pursuant to, this Agreement or any Ancillary Agreements, unless such
waiver expressly (and in writing) also waiver any or all of the Indemnitee’s
rights under Article 10.

 

75



--------------------------------------------------------------------------------

Section 13.24 Schedules, Exhibits and Attachments. All schedules, exhibits and
attachments referred to herein are intended to be and hereby are specifically
made part of this Agreement. However, if there is a conflict between a term or
condition of such schedules, exhibits and attachments and this Agreement, the
terms and conditions of this Agreement shall prevail.

Section 13.25 Third-Party Beneficiaries; Affiliates. No Third Party is intended
or shall be deemed to be a beneficiary of any provision of this Agreement.
Amylin and Lilly acknowledge that Affiliates of Amylin and Lilly have certain
obligations under this Agreement, and Amylin and Lilly shall ensure that their
respective Affiliates perform and otherwise comply with all such obligations.
Neither Party shall permit any of its Affiliates to take any action which, if
taken by it, would violate its obligations hereunder.

Section 13.26 Expenses. Except as otherwise provided in this Agreement, each
Party shall bear its own cost and expenses in connection with the negotiation
and execution of this Agreement and the Ancillary Agreements.

Section 13.27 Limitation on Damages.

(a) Notwithstanding anything to the contrary contained in this Agreement,
neither Party shall be liable under this Agreement or any Ancillary Agreement
for any indirect, incidental, consequential, special or punitive damages
(including, without limitation, damages for loss of profits or loss of business
opportunities) arising out of this Agreement or any Ancillary Agreement, in each
case whether or not caused by or resulting from the activities of such Party or
the breach of this Agreement and regardless of whether such Party has been
advised of the possibility of any such damage, except to the extent the
Indemnifying Party pays such amount in connection with a Third Person Claim in
Article 10.

(b) Without limitation of Section 13.27(a), the aggregate liability of Lilly and
its Affiliates for the Transition Activities and Collaboration Activities
(excluding Lilly’s Commercialization and Development of, and
safety/pharmocovigilance obligations with respect to, Exenatide Products and
Exenatide Suspension Products in a country in the Territory during the period
from the Effective Date until the earlier of the applicable Country Transition
Date with respect to such country and the Transition Completion Date) shall in
no event exceed the aggregate amount of payments received by Lilly and its
Affiliates from Amylin and its Affiliates in respect of the Transition
Activities and Collaboration Activities (excluding Lilly’s Commercialization and
Development of, and safety/pharmocovigilance obligations with respect to,
Exenatide Products and Exenatide Suspension Products in a country in the
Territory during the period from the Effective Date until the earlier of the
applicable Country Transition Date with respect to such country and the
Transition Completion Date) at the time such liability arose.

Section 13.28 Note.

(a) Simultaneously with the execution of this Agreement, Amylin is entering into
a Note in the initial aggregate principal amount of One Billion Two Hundred
Million Dollars ($1,200,000,000), in the form attached hereto as Exhibit C (the
“Note”). Subject to the terms of the Security Agreement (as defined below),
including

 

76



--------------------------------------------------------------------------------

without limitation, Sections 2.2 and 2.3 thereof, the Obligations (as such term
is defined in the Note) shall be secured by a perfected (to the extent
perfectable by filing UCC financing statements and security agreements with the
US PTO and US Copyright Office, and subject to Permitted Liens) first priority
security interest in and lien on all of Amylin’s ownership or title in and to
the Collateral. The Obligations (as such term is defined in the Note) shall be
secured pursuant to the terms of a Security Agreement substantially in the form
attached hereto as Exhibit D (the “Security Agreement”) and any additional
security documents entered into pursuant to the terms of the Note or the
Security Agreement to secure the Obligations under the Note and perfect (to the
extent perfectable by filing UCC financing statements and security agreements
with the US PTO and US Copyright Office, and subject to Permitted Liens) Lilly’s
security interest in the Collateral. Notwithstanding any of the foregoing, in
the event that Lilly has foreclosed on the Collateral pursuant to the Note
Documents, (i) the Total Revenue Sharing Obligation then outstanding shall be
deemed reduced by the amount of the Collateral proceeds applied to the principal
of the Note pursuant to Section 7.2 of the Security Agreement; and (ii) such
recourse shall not otherwise affect Amylin’s obligations hereunder (including,
without limitation, in Sections 4.3 and 4.4) or Lilly’s rights with respect to
breaches thereof. For US federal income tax purposes, the Parties agree that the
payments being made under the Note are in settlement of a dispute that arose in
the ordinary course of their trades or businesses. Subject and pursuant to the
terms of the Note and the Security Agreement, including, without limitation,
Sections 2.3 and 2.4 thereof, all present and future direct and indirect
Affiliates of Amylin that hold any right, title or interest in or to the
Collateral shall guarantee the Obligations.

(b) If, after the Effective Date, Amylin or any Amylin Affiliate enters into a
License Agreement (as defined in the Security Agreement), Amylin shall cause
such License Agreement to include a consent from the counterparty or
counterparties to such License Agreement to the granting of a security interest
in such License Agreement and to an assignment of such License Agreement to the
buyer in foreclosure in an Event of Default (as defined in the Note) together
with the other material Collateral. Amylin shall cause any such License
Agreement to include the following terms: (i) a requirement that the
counterparty or counterparties to such License Agreement make all payments in
connection with such License Agreement, including, without limitation, all
license fees, milestone payments, royalties, revenue share and profit share
payments made by any counterparty to such License Agreement directly into a
specified account (which account is subject to a deposit account control
agreement entered into among Amylin, Lilly and any Amylin Affiliate party to
such License Agreement and the depository institution for the benefit of Lilly,
the terms of which shall be reasonably acceptable to Lilly), and provide Lilly
with a first priority perfected security interest (subject to Lockbox Account
Permitted Liens) in such account and the proceeds held therein; provided that
prior to the occurrence and continuance of an Event of Default (as defined in
the Note), Lilly agrees that Amylin or any Amylin Affiliate may make withdrawals
from such accounts and provide the applicable depository institution with
instructions with respect to such account and the proceeds held therein; (ii) a
provision specifying that Lilly is a third-party beneficiary of the provision
set forth in sub-clause (i); (iii) a provision that entitles Lilly to
specifically enforce the terms of the provision referred to in sub-clause (i);
and (iv) a provision that prohibits Amylin and the counterparties to such
License Agreement from amending the provision set forth in sub-clause
(i) without the consent of Lilly. Prior to entering into any License Agreement,
Amylin shall notify Lilly of the details of any account specified in clause
(i) of this Section 13.28(b) and provide to

 

77



--------------------------------------------------------------------------------

Lilly a copy of the language in such License Agreement that effectuates the
obligations in this Section 13.28(b). In the event that Amylin breaches this
Section 13.28(b), then at Lilly’s written election, to be made within twenty
(20) days after Lilly discovers such breach, (A) with respect to any Amylin
Consideration received by Amylin or any of its Affiliates under such License
Agreement, for purposes of Sections 4.4(a) or 4.4(b), as applicable, “twenty
percent (20%)” shall be increased to “forty percent (40%)” and Lilly shall be
entitled to seek injunctive relief pursuant to Section 13.11 or (B) such License
Agreement shall be void ab initio and of no legal force and effect.

[Signature page follows]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date(s) set
forth below.

 

AMYLIN PHARMACEUTICALS, INC.

By:  

/s/ Daniel M. Bradbury

  Name: Daniel M. Bradbury   Title: President and Chief Executive Officer  
Date: November 7, 2011

 

ELI LILLY AND COMPANY By:  

/s/ Enrique A. Conterno

  Name: Enrique A. Conterno   Title: Senior VP and President - Lilly Diabetes  
Date: November 7, 2011

 

79



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

ANCILLARY AGREEMENTS

 

1. Amended and Restated Cartridge Supply Agreement, entered into effective as of
the date hereof, by and between Amylin Pharmaceuticals, Inc. and Eli Lilly and
Company.

 

2. Amended and Restated Exenatide Once Weekly Supply Agreement, entered into
effective as of the date hereof, by and between Amylin Pharmaceuticals, Inc. and
Eli Lilly and Company.

 

3. Loan Agreement, made as of October 16, 2008, by and between Amylin
Pharmaceuticals, Inc. and Eli Lilly and Company, as amended and restated as of
the date hereof.

 

4. Amended and Restated Device and Finished EQW Product Manufacturing Agreement,
entered into effective as of the date hereof, by and between Amylin
Pharmaceuticals, Inc. and Eli Lilly and Company.

 

5. Amended and Restated Exenatide Safety Information Agreement, entered into
effective as of the date hereof, by and between Eli Lilly and Company and Amylin
Pharmaceuticals, Inc.

 

6. Amended and Restated Byetta BID Quality Agreement, entered into effective as
of the date hereof, between Amylin Pharmaceuticals, Inc. and Eli Lilly and
Company.

 

7. Amended and Restated Exenatide Once Weekly Quality Agreement, entered into
effective as of the date hereof, between Amylin Pharmaceuticals, Inc., Amylin
Ohio, LLC and Eli Lilly and Company.

 

8. Amended and Restated Quality Agreement, entered into effective as of the date
hereof, between Amylin Ohio, LLC and Eli Lilly and Company.

 

9. Amended and Restated Contract Manufacturers and Laboratories Quality
Agreement, entered into effective as of the date hereof, between Amylin
Pharmaceuticals, Inc. and Eli Lilly and Company.

 

10. Amended and Restated Byetta Pen Exenatide Injection Quality Agreement,
effective as of the date hereof, between Eli Lilly and Company and Amylin
Pharmaceuticals, Inc.

 

11. Amended and Restated Laboratory Services Agreement, entered into effective
as of the date hereof, between Amylin Pharmaceuticals, Inc. and Eli Lilly and
Company.

 

12. Transition Agreement, dated as of the date hereof, between Amylin
Pharmaceuticals, Inc. and Eli Lilly and Company.

 

13. Post-Settlement Joint Defense and Litigation Management Agreement, dated as
of the date hereof, between Amylin Pharmaceuticals, Inc. and Eli Lilly and
Company.

 

Schedule 1.1(a) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

EXENATIDE

[…***…]

*** Confidential Treatment Requested

 

Schedule 1.1(b) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

EXENATIDE MARKS

[…***…]

*** Confidential Treatment Requested

 

Schedule 1.1(c) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)

FTE RATES

[…***…]

*** Confidential Treatment Requested

 

Schedule 1.1(d) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

GLP-FC

[…***…]

*** Confidential Treatment Requested

 

Schedule 1.1(e) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(f)

NEOGENESIS PATENTS

[…***…]

*** Confidential Treatment Requested

 

Schedule 1.1(f) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(g)

OUS RELATED THIRD PARTY AGREEMENTS

[…***…]

*** Confidential Treatment Requested

 

Schedule 1.1(g) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(h)

PROJECTED BASE CASE NET SALES

All figures in $US millions

 

     [...***...]    [...***...]      […***…]    […***…]    […***…]    […***…]   
[…***…]    […***…]    […***…]    […***…] [...***...]    […***…]    […***…]   
[…***…]    […***…]    […***…]    […***…]    […***…]    […***…]

*** Confidential Treatment Requested

 

Schedule 1.1(h) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(i)

RELATED AGREEMENTS

[…***…]

*** Confidential Treatment Requested

 

Schedule 1.1(i) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(j)

SENSITIVE DOCUMENTS AND MATERIALS

 

  •  

[…***…]

*** Confidential Treatment Requested

 

Schedule 1.1(j) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(k)

US RELATED THIRD PARTY AGREEMENTS

[…***…]

*** Confidential Treatment Requested

 

Schedule 2.2(b)(ii) - 1



--------------------------------------------------------------------------------

SCHEDULE 2.2(b)(ii)

NON-ASSUMED RELATED THIRD PARTY AGREEMENTS

[…***…]

*** Confidential Treatment Requested

 

Schedule 2.2(b)(ii) - 1



--------------------------------------------------------------------------------

SCHEDULE 4.2(b)

REIMBURSEMENT PAYMENTS

[…***…]

*** Confidential Treatment Requested

 

Schedule 4.2(b) - 1



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)

AMYLIN PATENTS

[…***…]

 

*** Confidential Treatment Requested

 

Schedule 4.6(c) - 1



--------------------------------------------------------------------------------

SCHEDULE 8.2(a)(i)

INITIAL ESC MEMBERS

 

Amylin

 

Lilly

     […***…]   […***…]   

 

*** Confidential Treatment Requested

 

Schedule 8.2(a)(i) - 1



--------------------------------------------------------------------------------

SCHEDULE 8.2(b)(i)

INITIAL ETC MEMBERS

 

Amylin

 

Lilly

     […***…]   […***…]   

 

*** Confidential Treatment Requested

 

Schedule 8.2(b)(i) - 1



--------------------------------------------------------------------------------

SCHEDULE 8.2(c)(i)

INITIAL OUSOC MEMBERS

 

Amylin

 

Lilly

[…***…]   […***…]

 

*** Confidential Treatment Requested

 

Schedule 8.2(c)(i) - 1



--------------------------------------------------------------------------------

SCHEDULE 9.8(b)

RESTRICTED PERSONS (ONE YEAR AFTER THE EFFECTIVE DATE)

[…***…]

 

*** Confidential Treatment Requested

 

Schedule 9.8(b) - 1



--------------------------------------------------------------------------------

SCHEDULE 9.8(c)

RESTRICTED PERSONS (SIX MONTHS AFTER DATE SET FORTH BELOW)

[…***…]

 

*** Confidential Treatment Requested

 

Schedule 9.8(c) - 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Exhibit A



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of this 7th day of November, 2011 (the “Effective Date”), by and between Amylin
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware (“Amylin”) and Eli Lilly and Company, a corporation
organized and existing under the laws of the State of Indiana (“Lilly”). Amylin
and Lilly are referred to herein by name or as a “Party” or, collectively, as
the “Parties.”

WHEREAS, Amylin and Lilly have entered into that certain Settlement and
Termination Agreement, dated as of the Effective Date (such agreement, as it may
be amended or otherwise modified from time to time pursuant to its terms, the
“Settlement Agreement”); and

WHEREAS, pursuant to Section 2.2 of the Settlement Agreement, Lilly desires to
assign to Amylin Lilly’s right, title and interest in, to and under the Assigned
Agreements (as defined below), and Amylin is willing to accept assignment of
such rights and assume such duties and obligations arising under or in
connection with the Assigned Agreements, pursuant to the terms and subject to
the conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which the hereby acknowledged, the Parties intending to be
legally bound do hereby agree as follows:

 

1. Defined Terms. All capitalized terms used but not defined herein shall have
the meanings set forth in the Settlement Agreement.

 

2. Assignment and Assumption.

(a) With respect to each Assigned Agreement, effective as of the applicable
Assignment Effective Date (as defined below) with respect thereto, (i) Lilly (on
behalf of itself and its Affiliates) hereby conveys, assigns, and transfers to
Amylin all of Lilly’s right, title and interest in, to and under such Assigned
Agreement as of such Assignment Effective Date (other than the Excluded Rights,
as defined below), and delegates to Amylin all of Lilly’s duties and obligations
to be performed in connection with or under such Assigned Agreements arising on
or after such Assignment Effective Date (other than Excluded Liabilities and
Excluded Obligations, as defined below), and (ii) Amylin hereby accepts the
above assignment of rights and delegation of duties and obligations and agrees
to be bound by and to assume such duties and obligations. In connection
therewith, Amylin shall satisfy and discharge any and all Liabilities
(including, without limitation, any Liabilities payable to Third Parties for
royalties, license fees, termination or other payment obligations) (other than
Excluded Liabilities ) related to or otherwise arising under or in connection
with such Assigned Agreement, arising on or after such Assignment Effective
Date, as and when such Liabilities become due. Amylin shall take such actions as
Lilly may reasonably request for the purpose of enabling the Lilly to exercise
its Excluded Rights hereunder.

(b) “Assigned Agreements” means (i) the US Related Third Party Agreements that
are not Mixed Business Related Third Party Agreements, (ii) the OUS Related
Third Party Agreements that are not Mixed Business Related Third Party
Agreements and (iii) the

 

Exhibit A -1



--------------------------------------------------------------------------------

Undisclosed Lilly Agreements that are assigned to Amylin pursuant to
Section 2.2(c)(i) and 2.2(c)(ii).

(c) “Assignment Effective Date” means, with respect to (i) the US Related Third
Party Agreements that are not Mixed Business Related Third Party Agreements or
Undisclosed Lilly Agreements, the US Transition Date, (ii) each OUS Related
Third Party Agreement that is not a Mixed Business Related Third Party Agreement
or an Undisclosed Lilly Agreement, the applicable OUS Assignment Effective Date
with respect thereto and (iii) each Undisclosed Lilly Agreement that is assigned
to Amylin pursuant to Section 2.2(c)(i) and 2.2(c)(ii), the applicable
Undisclosed Lilly Assignment Effective Date with respect thereto.

(d) “Excluded Liabilities” means any Liabilities under (i) any Assigned
Agreements related to the period prior to the applicable Assignment Effective
Date with respect thereto and (ii) Liabilities relating to Excluded Obligations
during the period on or after the Effective Date.

(e) “Excluded Obligations” means any duties and obligations of confidentiality
or non-use owed by Lilly or any of its Affiliates to a Third Party under any
Assigned Agreements with respect to any confidential information of such Third
Party retained by Lilly.

(f) “Excluded Rights” means (i) any rights of Lilly Indemnitees to seek and
obtain defense and indemnification under the Assigned Agreements due or based on
(x) any Excluded Liabilities, or (y) any Liabilities otherwise subject to an
obligation of defense and indemnification by any Lilly Indemnitees pursuant to
the Settlement Agreement and (ii) any rights of Lilly or its Affiliates under
the Assigned Agreements that are necessary to enforce duties and obligations of
confidentiality or non-use owed by any Third Party to Lilly or any of its
Affiliates arising under any Assigned Agreements.

(g) “OUS Related Third Party Agreements” means the agreements set forth on Annex
1 hereto.

(h) “US Related Third Party Agreements” means the agreements set forth on Annex
2 hereto.

 

3. Subrogation. If any Amylin Indemnitee receives or becomes entitled to receive
an indemnification or other payment from Lilly with respect to any Liabilities
pursuant to Section 10.1, 10.2 or 10.3 of the Settlement Agreement, Lilly shall
be entitled to exercise and shall be subrogated to any rights and remedies
(including, without limitation, rights of indemnity, rights of contribution and
rights of recovery) that Amylin may have against any Third Party who is a party
to an Assigned Agreement with respect to any Liabilities to which such payment
is related. Amylin shall take such actions as Lilly may reasonably request for
the purpose of enabling the Lilly to perfect or exercise all rights of
subrogation hereunder.

 

4. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of New York, without giving effect to any
conflicts of laws principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

Exhibit A - 2



--------------------------------------------------------------------------------

5. Entire Agreement; Amendment. This Agreement is being executed and delivered
in connection with the execution and delivery of the Settlement Agreement. This
Agreement sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes and terminates all prior and contemporaneous agreements
and understandings between the Parties, whether oral or written, with respect to
the subject matter hereof. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.

 

6. Certain Provisions of Settlement Agreement. The following provisions of the
Settlement Agreement shall be incorporated by reference herein, mutatis
mutandis, as if set forth at length in this Agreement: Section 13.12 (Dispute
Resolution), Section 13.13 (Notices), Section 13.15 (No Strict Construction),
Section 13.16 (Assignment), Section 13.18 (Counterparts), Section 13.19 (Further
Actions), Section 13.20 (Severability), Section 13.21 (Ambiguities),
Section 13.22 (Headings), Section 13.23 (No Waiver), Section 13.24 (Schedules,
Exhibits and Attachments), and Section 13.25 (Third Party Beneficiaries;
Affiliates).

[Signature Page Follows]

 

Exhibit A - 3



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

AMYLIN PHARMACEUTICALS, INC.

By:

 

 

Name:

 

Title:

 

 

ELI LILLY AND COMPANY

By:

 

 

Name:

 

Title:

 

Signature Page to Assignment and Assumption Agreement (Related Third Party
Agreements)



--------------------------------------------------------------------------------

Annex 1

OUS Related Third Party Agreements

 



--------------------------------------------------------------------------------

Annex 2

US Related Third Party Agreements



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF ASSUMPTION AGREEMENT

Exhibit B-1 - 1



--------------------------------------------------------------------------------

FORM OF

ASSUMPTION AGREEMENT

[TO BE USED FOR TRANSFER TRIGGER EVENTS REFERENCED IN

SUBSECTIONS (i) or (ii) OF THE DEFINITION THEREOF]

This ASSUMPTION AGREEMENT (this “Assumption Agreement”) is entered into as of
the     day of             20    (the “Effective Date”) (the “Effective Date”)
by and between Amylin Pharmaceuticals, Inc., a corporation organized and
existing under the laws of the State of Delaware (“Amylin”) and
[                    ], a [                    ] (the “Company”). [Note: This
assumption agreement should be between Amylin and the ultimate parent of any
assignee/transferee.] Amylin and the Company are each referred to herein by name
or as a “Party” or, collectively, as the “Parties.”

WHEREAS, Amylin and Eli Lilly and Company (“Lilly”) have entered into that
certain Settlement and Termination Agreement dated November 7, 2011 (such
agreement, as it may be amended or otherwise modified from time to time, the
“Settlement Agreement”), pursuant to which, among other things, Amylin is
obligated to pay certain amounts to Lilly;

WHEREAS, Amylin and [the Company][an affiliate/subsidiary of the Company] have
entered into that certain [INSERT DESCRIPTION OF AGREEMENT BETWEEN AMYLIN AND
THE COMPANY (OR ITS AFFILIATE/SUBSIDIARY)] dated as of the Effective Date (the
“Amylin/Company Agreement”);

WHEREAS, Section 13.17 of the Settlement and Termination Agreement provides that
in the event of a Transfer Trigger Event referenced in subsections (i) or
(ii) of the definition thereof, Amylin shall cause any successor, assignee or
transferee to assume all of Amylin’s obligations to Lilly pursuant to the
Settlement Agreement and the Note and the Security Agreement (each as defined in
the Settlement Agreement); and

WHEREAS, as contemplated by the Settlement Agreement, Amylin now desires for the
Company to assume, and the Company now desires to assume, the obligations of
Amylin under the Settlement Agreement, the Note and the Security Agreement, all
on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound do hereby agree as follows:

 

1. All capitalized terms used but not defined herein shall have the meanings set
forth in the Settlement Agreement.

 

2. The Company hereby assumes and agrees to satisfy, perform, pay and discharge
when and as due any and all of Amylin’s covenants, agreements and obligations,
whether now existing or hereafter arising, and whether absolute, contingent,
matured or unmatured, under the Settlement Agreement, the Note and the Security
Agreement.

 

3.

The Company acknowledges and agrees that Lilly is an express third party
beneficiary to this Assumption Agreement and that Lilly shall have the right to
enforce all obligations of

 

Exhibit B-1 - 2



--------------------------------------------------------------------------------

 

Amylin and the Company hereunder, and Amylin and the Company shall not amend
this Assumption Agreement without the prior written consent of Lilly.

 

4. This Assumption Agreement shall be construed in accordance with, and governed
by, the laws of the State of New York, without giving effect to any conflicts of
laws principles that might otherwise refer construction or interpretation of
this Assumption Agreement to the substantive law of another jurisdiction.

 

5. Neither Amylin nor the Company may assign or otherwise transfer this
Assumption Agreement or any right or obligation hereunder without the express
written consent of Lilly (such consent not to be unreasonably conditioned,
withheld or delayed).

 

6. This Assumption Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Assumption Agreement may be
executed by facsimile or other electronic signatures and such signatures will be
deemed to bind each Party as if they were original signatures.

 

7. Each Party agrees to execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Assumption Agreement.

 

8. All notices which are required or permitted hereunder will be in writing and
sufficient if delivered personally or sent by nationally-recognized overnight
courier (with confirmation of delivery) addressed as follows:

 

if to Amylin, to:  

  Amylin Pharmaceuticals, Inc.

  9360 Towne Centre Drive, Suite 250

  San Diego, California 92121

  Attention: Chairman and Chief Executive Officer

with a copy to:  

  Attention: General Counsel

and:  

  Skadden, Arps, Slate, Meagher & Flom LLP

  Four Times Square

  New York, New York 10036-6522

  Attn: Nancy Lieberman, Esq.

 

if to the Company, to:  

[                    ]

[                    ]

[                    ]

 

in each case, with a copy to:

 

  Eli Lilly and Company

  Lilly Corporate Center

  Indianapolis, IN 46285

 

Exhibit B-1 - 3



--------------------------------------------------------------------------------

 

 

  Attention: General Counsel

  Fax No.:

and with a copy to:

 

  Covington & Burling LLP

  1201 Pennsylvania Ave., N.W.

  Washington, D.C. 20004

  Attn: John A. Hurvitz

  Fax: 202 662-6291

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given when delivered if personally delivered or on
the Business Day after dispatch if sent by nationally-recognized overnight
courier (with confirmation of delivery).

 

9. If any one or more of the provisions of this Assumption Agreement is held to
be invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Assumption Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall use their best efforts in good faith to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Assumption
Agreement may be realized.

 

10. Ambiguities, if any, in this Assumption Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

11. Any delay in enforcing a Party’s rights under this Assumption Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Assumption Agreement, excepting only as to an express written and signed waiver
as to a particular matter for a particular period of time.

[Signature Page Follows]

 

Exhibit B-1 - 4



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Parties have executed this Assumption Agreement as of
the Effective Date.

 

AMYLIN PHARMACEUTICALS, INC.

By:

 

 

Name:

 

Title:

 

 

[COMPANY] By:  

 

Name:   Title:  

 

Exhibit B-1 - 5



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF ASSUMPTION AGREEMENT

 

Exhibit B-2 - 1



--------------------------------------------------------------------------------

FORM OF

ASSUMPTION AGREEMENT

[TO BE USED FOR TRANSFER TRIGGER EVENTS REFERENCED IN SUBSECTION

(iii) OF THE DEFINITION THEREOF]

This ASSUMPTION AGREEMENT (this “Assumption Agreement”) is entered into as of
the     day of             20    (the “Effective Date”) (the “Effective Date”)
by and between Amylin Pharmaceuticals, Inc., a corporation organized and
existing under the laws of the State of Delaware (“Amylin”) and
[                    ], a [                    ] (the “Company”). [Note: This
assumption agreement should be between Amylin and the ultimate parent of any
licensee.] Amylin and the Company are each referred to herein by name or as a
“Party” or, collectively, as the “Parties.”

WHEREAS, Amylin and Eli Lilly and Company (“Lilly”) have entered into that
certain Settlement and Termination Agreement dated November 7, 2011 (such
agreement, as it may be amended or otherwise modified from time to time, the
“Settlement Agreement”), pursuant to which, among other things, Amylin is
obligated to pay certain amounts to Lilly;

WHEREAS, Amylin and [the Company][an affiliate/subsidiary of the Company] have
entered into that certain [INSERT DESCRIPTION OF AGREEMENT BETWEEN AMYLIN AND
THE COMPANY (OR ITS AFFILIATE/SUBSIDIARY)] dated as of the Effective Date (the
“Amylin/Company Agreement”);

WHEREAS, Section 13.17 of the Settlement and Termination Agreement provides that
in the event of a Transfer Trigger Event referenced in subsection (iii) of the
definition thereof, Amylin shall cause any licensee or grantee to (a) assume all
of Amylin’s obligations to Lilly pursuant to (i) the Settlement Agreement and
the Note (as defined in the Settlement Agreement) to the extent applicable to
the rights granted to such licensee or grantee, including, without limitation,
Amylin’s payment obligations under Sections 4.3, 4.4, 4.5 and 4.6 of the
Settlement Agreement with respect to Net Sales by or on behalf of such licensee
or grantee and the related record keeping and reporting obligations and audit
rights in Sections 4.7, 4.8 and 4.9 of the Settlement Agreement, respectively;
and (ii) Amylin’s indemnification obligations under Article 10 of the Settlement
Agreement, with respect to the Development, Manufacture, Commercialization (each
as defined in the Settlement Agreement) or other exploitation of any Exenatide
Products or Other Exenatide Products (each as defined in the Settlement
Agreement) by such licensee or grantee; and (b) grant Lilly a security interest
in the licensee’s or grantee’s rights under such license or other agreement, and
to the proceeds thereof; and

WHEREAS, as contemplated by the Settlement Agreement, Amylin now desires for the
Company to assume, and the Company now desires to assume, certain obligations of
Amylin under the Settlement Agreement, all on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound do hereby agree as follows:

 

Exhibit B-2 - 2



--------------------------------------------------------------------------------

1. All capitalized terms used but not defined herein shall have the meanings set
forth in the Settlement Agreement.

 

2. The Company hereby assumes and agrees to satisfy, perform, pay and discharge
when and as due any and all of Amylin’s (a) payment obligations under
(i) Sections 4.3, 4.4, 4.5 and 4.6, as applicable, of the Settlement Agreement
(including, without limitation, the related record keeping and reporting
obligations and audit rights in Sections 4.7, 4.8 and 4.9 respectively) and
(ii) Section 2.2 of the Note, in each case ((i) and (ii)), with respect to Net
Sales by or on behalf of the Company (and any of its affiliates, licensees,
sublicensees or distributors) anywhere in the world (the “Territory”); and
(b) Amylin’s indemnification obligations under Article 10 of the Settlement
Agreement, with respect to the Development, Manufacture, Commercialization or
other exploitation of any Exenatide Products or Other Exenatide Products by or
on behalf of the Company (and any of its affiliates, licensees, sublicensees or
distributors) in the Territory.

 

3. Without limiting the foregoing, until Lilly has been paid the Total Revenue
Sharing Obligation in full, within forty-five (45) days after the end of each
Calendar Quarter, the Company shall pay into an account designated by Lilly from
time to time, on behalf and for the account of Amylin, an amount equal to
fifteen percent (15%) or, if the Bydureon Approval Failure has occurred, eight
percent (8%) of the Net Sales by or on behalf of the Company (and any of its
affiliates, licensees, sublicensees or distributors) of Exenatide Products and
Other Exenatide Products. Within forty-five (45) days after the close of each
Calendar Quarter in which there are any Net Sales by or on behalf the Company
(and any of its affiliates, licensees, sublicensees or distributors) in the
Territory during the Term, the Company shall furnish to Lilly a statement of
such Net Sales of Exenatide Products or Other Exenatide Products in the
Territory for such Calendar Quarter setting forth: (a) the Net Sales of
Exenatide Products or Other Exenatide Products sold by or on behalf of the
Company (and any of its affiliates, licensees, sublicensees or distributors)
during such Calendar Quarter and (b) a calculation of the revenue sharing
payment due to Lilly.

 

4. The Company acknowledges and agrees that Lilly has the right, using an
independent certified public accounting firm as elected by Lilly, to audit the
Company’s (and any of its affiliates’, licensees’, sublicensees’ or
distributors’) books and records as may be reasonably necessary to verify the
accuracy of the Net Sales information provided by the Company to Lilly pursuant
to the audit rights set forth in Section 4.9 of the Settlement Agreement applied
to this Assumption Agreement, with respect to Lilly and the Company, mutatis
mutandis.

 

5. The Company acknowledges and agrees that it has been provided with a copy of
that certain Security Agreement, between Amylin and Lilly (such agreement, as it
may be amended or otherwise modified from time to time, the “Security
Agreement”) and, notwithstanding any rights assigned and licenses granted to the
Company under the Amylin/Company Agreement, the “Collateral” (as such term is
defined in the Security Agreement) is subject to a security interest for the
benefit of Lilly pursuant to the terms thereof. Contemporaneously with the
execution hereof, the Company hereby grants Lilly a security interest with
respect to its rights under the Amylin/Company Agreement, including, without
limitation, the proceeds thereof, pursuant to documentation approved by Lilly.

 

Exhibit B-2 - 3



--------------------------------------------------------------------------------

6. This Assumption Agreement is not intended to, and shall not be construed to,
constitute a novation of the Settlement Agreement, the Note or the Security
Agreement and Amylin remains responsible for the prompt performance when due and
at all times thereafter of its liabilities, obligations, covenants, warranties,
representations and undertakings pursuant thereto (provided that Amylin shall
not be required to make any payment under Article 4 of the Settlement Agreement
or under the Note if such payments are directly and timely made by the Company).

 

7. The Company acknowledges and agrees that Lilly is an express third party
beneficiary to this Assumption Agreement and that Lilly shall have the right to
enforce all obligations of Amylin and the Company hereunder, and Amylin and the
Company shall not amend this Assumption Agreement without the prior written
consent of Lilly.

 

8. This Assumption Agreement shall be construed in accordance with, and governed
by, the laws of the State of New York, without giving effect to any conflicts of
laws principles that might otherwise refer construction or interpretation of
this Assumption Agreement to the substantive law of another jurisdiction.

 

9. The Company may not assign or otherwise transfer the Amylin/Company
Agreement, or grant a Third Party any license or other rights to all or
substantially all of the Amylin Rights in the Unites States granted by Amylin to
the Company under the Amylin/Company Agreement relating to the Exenatide
Products or Other Exenatide Products unless the applicable assignee, transferee,
licensee or grantee agrees in a written undertaking in a form substantially
similar to this Assumption Agreement to assume Amylin’s obligations under the
Settlement Agreement to the extent applicable to the rights granted to such
assignee, transferee, licensee or grantee, including, without limitation,
Amylin’s (a) payment obligations under (i) Sections 4.3, 4.4, 4.5 and 4.6, as
applicable, of the Settlement Agreement and the related record keeping and
reporting obligations and audit rights in Sections 4.7, 4.8, and 4.9
respectively, and (ii) Section 2.2 of the Note, in each case (i) and (ii)), with
respect to Net Sales by such assignee, transferee, licensee or grantee (which
amounts such assignee, transferee, licensee or grantee shall pay directly to
Lilly)and (ii) Amylin’s indemnification obligations under Article 10 of the
Settlement Agreement, with respect to the Development, Manufacture,
Commercialization or other exploitation of any Exenatide Products or Other
Exenatide Products by such assignee, transferee, licensee or grantee; and
(b) with respect to the grant of any license or other rights, grant Lilly a
security interest in the licensee’s or grantee’s rights under such license or
other agreement, and to the proceeds thereof. In the event that such assignee,
transferee, licensee or grantee does not so agree to assume Amylin’s obligations
under the Settlement Agreement and the Note, such assignment, transfer or
license shall void ab initio and the Company’s rights under the Amylin/Company
Agreement shall automatically terminate and be of no further force and effect.

 

10. Neither Amylin nor the Company may assign or otherwise transfer this
Assumption Agreement or any right or obligation hereunder without the express
written consent of Lilly (such consent not to be unreasonably conditioned,
withheld or delayed).

 

Exhibit B-2 - 4



--------------------------------------------------------------------------------

11. This Assumption Agreement shall remain in effect from the Effective Date
until Lilly has been paid the Total Revenue Sharing Obligation in full.

 

12. This Assumption Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Assumption Agreement may be
executed by facsimile or other electronic signatures and such signatures will be
deemed to bind each Party as if they were original signatures.

 

13. Each Party agrees to execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Assumption Agreement.

 

14. All notices which are required or permitted hereunder will be in writing and
sufficient if delivered personally or sent by nationally-recognized overnight
courier (with confirmation of delivery) addressed as follows:

 

if to Amylin, to:  

  Amylin Pharmaceuticals, Inc.

  9360 Towne Centre Drive, Suite 250

  San Diego, California 92121

  Attention: Chairman and Chief Executive Officer

with a copy to:  

  Attention: General Counsel

and:  

  Skadden, Arps, Slate, Meagher & Flom LLP

  Four Times Square

  New York, New York 10036-6522

  Attn: Nancy Lieberman, Esq.

 

if to the Company, to:  

[                    ]

[                    ]

[                    ]

 

in each case, with a copy to:

 

  Eli Lilly and Company

  Lilly Corporate Center

  Indianapolis, IN 46285

  Attention: General Counsel

and with a copy to:    

  Covington & Burling LLP

  1201 Pennsylvania Ave., N.W.

  Washington, D.C. 20004

 

Exhibit B-2 - 5



--------------------------------------------------------------------------------

 

  Attn: John A. Hurvitz

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given when delivered if personally delivered or on
the Business Day after dispatch if sent by nationally-recognized overnight
courier (with confirmation of delivery).

 

15. If any one or more of the provisions of this Assumption Agreement is held to
be invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Assumption Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall use their best efforts in good faith to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Assumption
Agreement may be realized.

 

16. Ambiguities, if any, in this Assumption Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

17. Any delay in enforcing a Party’s rights under this Assumption Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Assumption Agreement, excepting only as to an express written and signed waiver
as to a particular matter for a particular period of time.

[Signature Page Follows]

 

Exhibit B-2 - 6



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Parties have executed this Assumption Agreement as of
the Effective Date.

 

AMYLIN PHARMACEUTICALS, INC.

By:

 

 

Name:

 

Title:

 

 

[COMPANY] By:  

 

Name:   Title:  

 

Exhibit B-2 - 7



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PROMISSORY NOTE

 

Exhibit C



--------------------------------------------------------------------------------

EXECUTION VERSION

THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”). NO SALE OR DISPOSITION MAY BE EFFECTED
EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION
STATEMENT THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY TO
AMYLIN THAT SUCH REGISTRATION AND/OR COMPLIANCE IS NOT REQUIRED UNDER THE
SECURITIES ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE
COMMISSION.

AMYLIN PHARMACEUTICALS, INC.

SECURED PROMISSORY NOTE

 

$1,200,000,000.00

   November 7, 2011

Amylin Pharmaceuticals, Inc., a Delaware corporation (“Amylin”), promises to pay
to the order of Eli Lilly and Company, an Indiana corporation (“Lilly”), the
principal sum of ONE BILLION TWO HUNDRED MILLION DOLLARS ($1,200,000,000) (the
“Principal Amount”), plus the Interest Amount (as defined below) from time to
time accrued and unpaid thereon (the Interest Amount, together with the
Principal Amount and any other amounts payable by Amylin to Lilly under this
Secured Promissory Note (this “Note”) pursuant to Section 2.4(b), as the
foregoing amounts are subject to reductions pursuant to Sections 2.2 and 2.5,
collectively, the “Obligations”), subject to and in accordance with the
provisions of this Note. This instrument is the “Note” referred to as Exhibit B
and as defined in the Settlement and Termination Agreement (as defined below).

During the Term (as defined below), interest on the Obligations (other than
obligations in respect of amounts payable by Amylin to Lilly under this Note or
any of the other Note Documents pursuant to Section 2.4(b)) from time to time
outstanding (the “Interest Amount”) shall accrue and compound as follows: (a) on
December 31, 2011, with respect to the period commencing on December 1, 2011
through and including December 31, 2011, interest shall accrue on the Principal
Amount in an amount equal to 0.75915343% of the Principal Amount outstanding on
December 31, 2011 and such accrued Interest Amount shall be added to the then
outstanding principal balance of the Obligations on such date; and (b) on the
last day of each Calendar Quarter (as defined below) thereafter (commencing with
the Calendar Quarter ending March 31, 2012), interest on the Obligations (other
than obligations in respect of amounts payable by Amylin to Lilly under this
Note or any of the other Note Documents pursuant to Section 2.4(b)) shall accrue
and compound in an amount equal to two and two hundred ninety-five thousands
percent (2.295%) of such Obligations outstanding on such last day of such
Calendar Quarter and such accrued Interest Amount shall be added to the then
outstanding principal balance of the Obligations on such date; provided, that
the interest

 

Exhibit C - 1



--------------------------------------------------------------------------------

payable hereunder shall be subject to reduction and reinstatement pursuant to
and in accordance with Section 4.6 of the Settlement and Termination Agreement
and past due amounts shall incur interest at the default rate set forth in
Section 2.3(c). For the avoidance of doubt, any Interest Amount shall not be
paid in cash but shall instead be added to the then outstanding balance of the
Obligations and shall itself bear interest in accordance with the terms hereof.

The Obligations shall be guaranteed in accordance with Section 6.4 and secured
pursuant to the Security Documents (as defined below). Reference is hereby made
to the Note Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of Lilly in respect thereof.

Subject to Section 2.5, all unpaid Obligations shall be due and payable on the
earlier of: (a) December 31, 2036 (the “Maturity Date”) or (b) following an
Event of Default (as defined below), the date on which such amounts are declared
by Lilly to be or automatically become due and payable pursuant to
Section 8.1(a). Subject to Section 2.5, all Obligations remaining unpaid on the
Maturity Date shall be paid in full on the Maturity Date.

In addition to the foregoing, the following is a statement of the rights and
obligations of the Parties hereunder, and to which the Parties agree (intending
to be legally bound hereby):

ARTICLE I

DEFINITIONS; INTERPRETATION

 

1.1. Definitions. In this Note, the following terms shall have the following
meanings:

“Affiliate” means any Person that directly (or indirectly through one or more
intermediaries) controls, is controlled by, or is under common control with a
Party. For purposes of this definition only, the terms “controls,” “controlled,”
and “control” mean (i) the direct or indirect ability or power to direct or
cause the direction of the management and policies of an entity or otherwise
direct the affairs of such entity, whether through ownership of equity, voting
securities, or beneficial interest, by contract, or otherwise; or (ii) the
ownership, directly or indirectly, of at least 50% of the voting securities (or
other comparable ownership interest for an entity other than a corporation) of a
Party.

“Amylin Parties” means Amylin and, if any shall from time to time exist, the
Guarantors.

“Amylin Patents” has the meaning set forth in the Security Agreement.

“Business Day” means any day, other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to be closed.

 

Exhibit C - 2



--------------------------------------------------------------------------------

“Byetta Agreements” has the meaning set forth in the Security Agreement.

“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

“Collateral” has the meaning set forth in the Security Agreement.

“Copyrights” has the meaning set forth in the Security Agreement.

“Effective Date” means the date of this Note.

“Event of Default” means only those conditions or events listed in Section 7.1
of this Note.

“GAAP” means the generally accepted accounting principles in the United States.

“Governmental Authority” means any court, tribunal, arbitrator, agency,
commission, official or other instrumentality of any federal, state or other
political subdivision, or supranational body, domestic or foreign.

“Grantor” has the meaning set forth in the Security Agreement.

“Guarantee Agreement” shall mean each guarantee agreement entered into by any
Guarantor in favor of Lilly pursuant to Section 6.4, substantially in the form
attached hereto as Exhibit A, as the same may be amended, modified, supplemented
or restated from time to time.

“Guarantors” means each Affiliate of Amylin that is required to and has
guaranteed the Obligations pursuant to Section 6.4.

“License Agreements” has the meaning set forth in the Security Agreement.

“Liens” has the meaning set forth in the Security Agreement.

“Mandatory Payments” shall mean payments that Amylin is required to make
pursuant to Sections 4.4(a) and 4.4(b) of the Settlement and Termination
Agreement, subject to the terms and conditions set forth in Article IV of the
Settlement and Termination Agreement (which payments, for clarity, may be
subject to reduction or termination in accordance with the provisions of
Section 4.5 and 4.6 of the Settlement and Termination Agreement).

“Material Adverse Effect” means a material adverse effect upon: (a) the ability
of Amylin to perform its payment obligations under the Note Documents, or
(b) the ability of Lilly to enforce the Obligations.

“Monetization” shall have the meaning set forth in the Settlement and
Termination Agreement.

 

Exhibit C - 3



--------------------------------------------------------------------------------

“Note Documents” means collectively, this Note, the Guarantee Agreements, and
the Security Documents, as such documents may be amended, modified, supplemented
or restated from time to time. For clarity, the Note Documents do not include
the Settlement and Termination Agreement.

“Other Default” means (i) any failure by any Amylin Party or any Grantor to
perform or observe any material covenant or material agreement contained in this
Note or any other Note Document and, to the extent capable of cure, such failure
continues for thirty (30) days after the date on which Lilly gives Amylin notice
thereof (if not capable of cure, the Other Default shall occur immediately upon
the failure) or (ii) any representation or warranty made by any Amylin Party or
Grantor in this Note or any other Note Document shall fail to be true and
correct in any material respect when made. Notwithstanding anything to the
contrary, Other Defaults shall exclude all Events of Default.

“Other Material Indebtedness” means any indebtedness (including guarantees) of
Amylin for borrowed money other than the Obligations, to the extent the
aggregate amount outstanding, together with all unfunded amounts committed in
connection therewith, exceeds $30,000,000.

“Patent” has the meaning set forth in the Security Agreement.

“Parties” means, collectively, Amylin and Lilly, each a “Party”.

“Permitted Liens” has the meaning set forth in the Security Agreement.

“Person” means a natural person, a corporation, a partnership, a trust, a joint
venture, a limited liability company, any Governmental Authority or any other
entity or organization.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” has the meaning set forth in the Security Agreement.

“Security Agreement” means that certain Security Agreement, dated as of the
Effective Date, executed by Amylin and any other Amylin Parties party thereto in
favor of Lilly, as the same may be supplemented by any joinder thereto pursuant
to Section 6.4, as the same may be amended, modified, supplemented or restated
from time to time.

“Security Documents” means collectively, the Security Agreement, any patent
security agreements, copyright security agreements, trademark security
agreements, other security agreements and similar agreements delivered to Lilly
pursuant to or in connection with this Note or the Security Agreement, as such
documents may be amended, modified, supplemented or restated from time to time.

“Settlement and Termination Agreement” means that certain Settlement and
Termination Agreement, dated as of the Effective Date, by and between Amylin and
Lilly, as the same may be amended, modified, supplemented or restated from time
to time.

 

Exhibit C - 4



--------------------------------------------------------------------------------

“Specified Collateral” means, collectively:

(a) all Amylin Patents as of the Effective Date (with the exception of the
jointly owned Patents identified on Schedule 4.3(C) of the Security Agreement);

(b) all Trademarks set forth on Schedule 4.3(E) of the Security Agreement as of
the Effective Date; and

(c) all US Regulatory Approvals (as defined in the Security Agreement) existing
as of the Effective Date from the United States Food and Drug Administration for
any Product (as defined in the Security Agreement).

“Term” means the period from the Effective Date until the earliest of (i) the
date on which all outstanding Obligations have been repaid in full, (ii) the
Maturity Date and (iii) the date on which this Note is otherwise terminated in
accordance with Section 2.5 hereof.

“Total Revenue Sharing Obligation” has the meaning set forth in the Settlement
and Termination Agreement.

“Trademark” has the meaning set forth in the Security Agreement.

“Transfer Trigger Event” has the meaning set forth in the Settlement and
Termination Agreement.

“UCC” has the meaning set forth in the Security Agreement.

“United States” or “US” shall mean the United States of America, including its
territories and possessions.

1.2 Accounting Terms. All accounting terms not specifically defined in this Note
shall be determined and construed in accordance with GAAP. References to
“Dollars” or “$” shall mean the legal tender of the United States.

1.3 Singular and Plural. Where the context herein requires, the singular number
shall be deemed to include the plural, the masculine gender shall include the
feminine and neuter genders, and vice versa.

1.4 Elements of this Note. When a reference is made in this Note to the
Articles, Sections, Exhibits or Schedules, such reference is to an Article or
Section of, or an Exhibit or Schedule to, this Note, unless otherwise indicated.

1.5 Interpretation. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as

 

Exhibit C - 5



--------------------------------------------------------------------------------

“without limitation” or “but not limited to” or words of similar import) is used
with reference thereto, but rather shall be deemed to refer to all other items
or matters that fall within the broadest possible scope of such general
statement, term or matter.

ARTICLE II

PAYMENTS

2.1 Optional Prepayments. Amylin may at any time from time to time prepay the
outstanding Obligations, in whole or in part, without premium or penalty.

2.2 Mandatory Payments. Amylin shall make all Mandatory Payments when and as
required pursuant to Article IV of the Settlement and Termination Agreement.
Such Mandatory Payments, to the extent paid, shall be applied to reduce the
amount of the outstanding Obligations.

2.3 Payment Procedures; Late Payment Charges.

(a) Manner of Payment. All payments to be made by Amylin under this Note shall
be made in US Dollars and shall be paid by bank wire transfer in immediately
available funds to a bank account designated in writing from time to time by
Lilly. Each payment shall reference this Note and identify the obligation under
this Note that the payment is to satisfy.

(b) Exchange Rate. Amylin shall use its then current standard procedures and
methodology, including its then current standard exchange rate methodology, for
the translation of foreign currency amounts into US Dollars.

(c) Default Rate. All past due Obligations (including any past due Mandatory
Payments) owed by Amylin to Lilly under this Note shall bear interest at a rate
equal to thirteen and a half percent (13.5%) per annum. Notwithstanding anything
to the contrary herein, in no event shall any interest rate payable hereunder
exceed the maximum legal annual interest rate.

(d) No Set-Off. Except as expressly otherwise contemplated by the terms of this
Note or the other Note Documents, neither Party shall have any right to offset
against any amounts otherwise payable by such Party to the other Party under
this Note or the other Note Documents, to satisfy any amounts by which the first
Party may be entitled to pursuant to this Note or such other Note Documents.

2.4 Other Payment Terms.

(a) Payments on Non-Business Day. In the event that any payment of any
principal, interest, fees or any other amounts payable by Amylin under or
pursuant to this Note or under any other Note Document shall become due on any
day which is not a Business Day, such due date shall be extended to the next
succeeding Business Day.

 

Exhibit C - 6



--------------------------------------------------------------------------------

(b) Collection Costs. Amylin shall reimburse Lilly for the reasonable and
documented out-of-pocket costs and expenses (including the reasonable fees and
expenses of Lilly’s agents and counsel) of any sale, collection or enforcement
efforts, or other realization on the Collateral incurred by Lilly in connection
with the exercise of any right or remedy against any Amylin Party under the Note
Documents (including the enforcement by Lilly of its rights in any bankruptcy or
insolvency proceeding), all in accordance with the terms hereof or thereof;
provided that in the event of a good faith dispute of any such costs and
expenses due pursuant to this Section 2.4(b), any disputed amounts shall not be
deemed to be due hereunder until forty-five (45) days after final resolution of
a dispute.

(c) Audit. In connection with the exercise by Lilly of its audit rights pursuant
to and subject to the terms set forth in Section 4.9 (Lilly Audit Rights) of the
Settlement and Termination Agreement, if (i) any report issued pursuant to such
Section 4.9 indicates that Amylin has underpaid and such report is not disputed;
or (ii) following final resolution of a dispute, it is determined that Amylin
has underpaid, in either case ((i) or (ii)), Amylin shall remit to Lilly within
forty-five (45) days after receipt of such report or final resolution of the
dispute, as applicable, the amount of such underpayment with interest thereon in
accordance with Section 2.3(c). Notwithstanding anything to the contrary in any
Note Document or in the Settlement and Termination Agreement (except with
respect to the computation of interest pursuant to Section 2.3(c) which shall
accrue from the date the payment was originally due, irrespective of this
sentence), any such underpaid amounts that are not disputed or such amounts as
are determined to have been underpaid following final resolution of a dispute
pursuant to the terms of Section 4.9 of the Settlement and Termination Agreement
shall not be deemed to be due hereunder until forty-five (45) days after receipt
of such report or final resolution of the dispute.

2.5 Termination of Note; Reduction of Obligations. This Note and the other Note
Documents shall automatically terminate and be of no further force or effect
(and for the avoidance of doubt, the Obligations shall be deemed to be fully
discharged) upon the earlier of the payment in full of the Obligations and the
termination of Amylin’s obligations under Section 4.3 and 4.4 of the Settlement
and Termination Agreement pursuant to (and only pursuant to) the provisions of
Section 4.5 or Section 4.6 of the Settlement and Termination Agreement. In
addition, the Obligations (i) shall be reduced in a proportional amount of any
reduction of Total Revenue Sharing Obligation pursuant to Section 4.6(b) of the
Settlement and Termination Agreement, and (ii) shall be reinstated in a
proportional amount of any reinstatement of Total Revenue Sharing Obligation
pursuant to Section 4.6 of the Settlement and Termination Agreement.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

3.1 Amylin shall provide to Lilly, on the Effective Date: (a) this Note, duly
authorized, executed and delivered by Amylin, (b) the Security Agreement, duly
authorized, executed and delivered by Amylin and Amylin Ohio LLC, (c) a written
opinion of Amylin’s counsel, addressed to Lilly, in form and substance
reasonably

 

Exhibit C - 7



--------------------------------------------------------------------------------

acceptable to Lilly, with respect to the enforceability of the Note Documents
and the validity and perfection of the security interest in the Collateral,
(d) a Guarantee Agreement duly authorized, executed and delivered by Amylin Ohio
LLC and (e) a patent security agreement, trademark security agreement and
copyright security agreement, each substantially in the form attached as
exhibits to the Security Agreement, duly authorized, executed and delivered by
Amylin.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF AMYLIN

Amylin hereby represents and warrants to Lilly as of the Effective Date that:

4.1 Organization, Good Standing and Qualification. Each Amylin Party is a
corporation or limited liability company, as applicable, duly incorporated or
formed, as applicable, validly existing and in good standing under the laws of
the State of Delaware and has all requisite corporate or other organizational
power and authority to carry on its business. Each Amylin Party is duly
qualified and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license (to the extent the concept of good
standing is applicable to such Amylin Party under the laws of such
jurisdiction), except to the extent that failure so to qualify would not
reasonably be expected to have a Material Adverse Effect.

4.2 Authorization; Due Execution. Each Amylin Party has the requisite corporate
or other organizational power and authority to enter into each of the Note
Documents to which it is a party and to perform its obligations under the terms
of each of the Note Documents to which it is a party. All corporate or other
organizational action on the part of each Amylin Party, its respective officers,
directors, stockholders, managers or members, as applicable, necessary for the
authorization, execution, delivery and performance of each of the Note Documents
to which such Amylin Party is a party has been taken. Each of the Note Documents
has been duly authorized, executed and delivered by each Amylin Party party
thereto and, upon due execution and delivery by Lilly of the Note Documents to
which it is a party, each of the Note Documents will be a valid and binding
agreement of each Amylin Party party thereto, enforceable in accordance with its
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

4.3 No Defaults. There exists no default under the provisions of any instrument
or agreement evidencing, governing or otherwise relating to any Other Material
Indebtedness that would reasonably be expected to have a material adverse effect
upon any Amylin Party’s ability to perform its obligations under any of the Note
Documents to which such Amylin Party is a party or the validity or
enforceability of, or Lilly’s rights and remedies under, this Note or any of the
other Note Documents.

 

Exhibit C - 8



--------------------------------------------------------------------------------

4.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of any
Amylin Party is required in connection with the consummation of the transactions
contemplated by the Note Documents to which such Amylin Party is a party, except
for (a) approvals, consents, qualifications, designations, or filings previously
made, obtained, given or taken by such Amylin Party, (b) filings and recordings
necessary to perfect and continue the Liens on the Collateral granted by the
Grantors in favor of Lilly and (c) recording of the transfer of registrations
and applications for Copyrights, Patents and Trademarks (each, term as defined
in the Security Agreement) upon foreclosure.

4.5 No Conflict. Each Amylin Party’s execution, delivery and performance of each
of the Note Documents to which such Amylin Party is a party do not violate any
provision of such Amylin Party’s Certificate of Incorporation, Certificate of
Formation Bylaws or Limited Liability Company Agreement, as applicable, each as
amended as of the Effective Date (copies of which have been filed with Amylin’s
SEC filings, in the case of Amylin, or provided to Lilly on the Effective Date
in the case of Amylin Ohio LLC), any material agreement to which such Amylin
Party is a party or by which it is bound, any provision of any order, writ,
judgment, injunction, decree, determination or award to which such Amylin Party
is a party or by which it is bound, or, to Amylin’s knowledge, any law, rule or
regulation currently in effect having applicability to any Amylin Party, in each
case to the extent such violation could reasonably be expected to result in a
Material Adverse Effect.

4.6 Payment of Taxes. Each Amylin Party has filed all tax returns which were
required to be filed by it prior to and as of the date of this Note. Each Amylin
Party has paid all taxes and assessments which to Amylin’s knowledge are payable
by it, to the extent that the same have become due and payable and before they
became delinquent, except for any taxes or assessments that are being contested
in good faith by appropriate proceedings properly instituted and diligently
conducted. No Amylin Party has been informed in writing of any proposed material
tax assessment against it or any of its properties for which adequate provision
has not been made on its books.

4.7 Collateral. The Amylin Parties (and none of their other Affiliates) own all
Specified Collateral, and Amylin is the contractual counterparty to the supplier
under all of the Byetta Agreements described in clauses (i) through (v) of the
definition of Byetta Agreements, in each case with respect to Specified
Collateral and such Byetta Agreements, subject to Permitted Liens, and to the
knowledge of Amylin, each of such Byetta Agreements is a valid and binding
obligation of Amylin and of the counterparty to each of such Byetta Agreements.

4.8 Survival. All representations and warranties made by any Amylin Party under
or in connection with any of the Note Documents shall survive the Effective
Date, notwithstanding any investigation made by Lilly or on Lilly’s behalf.

 

Exhibit C - 9



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF LILLY

Lilly hereby represents and warrants to Amylin as of the Effective Date that:

5.1 Authorization; Due Execution. Lilly has the requisite corporate power and
authority to enter into this Note and the other Note Documents to which it is a
party and to perform its obligations under the terms of this Note and such Note
Documents. All corporate action on the part of Lilly, its officers, directors
and stockholders necessary for the authorization, execution, delivery and
performance of this Note and the Note Documents to which it is a party have been
taken. This Note and each other Note Document to which Lilly is a party has been
duly authorized, executed and delivered by Lilly, and, upon due execution and
delivery by Amylin, this Note and each such other Note Document will be a valid
and binding agreement of Lilly, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles.

5.2 Purchase Entirely for Own Account. This Note is given to Lilly in reliance
upon Lilly’s representation to Amylin, which by Lilly’s execution of this Note
it hereby confirms, that this Note will be acquired for investment for Lilly’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Lilly has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Note, Lilly further represents that it does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participation to such Person or to any other Person other than
its Affiliates, with respect to this Note.

5.3 Disclosure of Information. Lilly has received all the information that it
has requested and that it considers necessary or appropriate for deciding
whether to enter into this Note. Lilly further represents that it has had an
opportunity to ask questions and receive answers from Amylin regarding the terms
and conditions of the offering of the Note.

5.4 Investment Experience. Lilly is an investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in this Note. Lilly also represents it has not been
organized solely for the purpose of acquiring this Note.

5.5 Accredited Investor. Lilly is an “accredited investor” as such term is
defined in Rule 501 of the General Rules and Regulations prescribed by the SEC
pursuant to the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”).

 

Exhibit C - 10



--------------------------------------------------------------------------------

5.6 Restricted Securities. Lilly understands that (a) this Note has not been
registered under the Securities Act by reason of a specific exemption therefrom,
that such securities must be held by it indefinitely and that Lilly must,
therefore, bear the economic risk of such investment indefinitely, unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; and (b) Amylin will instruct any transfer agent
not to register the transfer of this Note (or any portion thereof) unless the
conditions specified in the legend set forth on the first page of this Note are
satisfied, until such time as a transfer is made in compliance with the
Securities Act and this Note.

ARTICLE VI

COVENANTS

Amylin covenants and agrees that, during the Term, it will:

6.1 Governmental and Other Approvals. Apply for, obtain and maintain in effect,
as applicable, or cause to be applied for, obtained and maintained in effect,
all material authorizations, consents, approvals, governmental or regulatory
licenses, qualifications, exemptions, filings, declarations and registrations
(whether with any court, governmental agency, regulatory authority, securities
exchange or otherwise) which are necessary in connection with the execution,
delivery and performance by any Amylin Party of the Note Documents to which such
Amylin Party is a party and the transactions consummated or to be consummated
hereunder or thereunder.

6.2 Compliance with Laws. Comply, and cause each other Amylin Party to comply,
in all material respects with all laws, rules and regulations applicable to any
Amylin Party, except where failure to comply with any of the foregoing could not
reasonably be expected to result in a Material Adverse Effect.

6.3 Payment of Taxes. Pay and discharge, or cause to be paid and discharged,
(a) all taxes, assessments and governmental charges or levies imposed upon any
Amylin Party or its income or property prior to the date on which penalties
attach thereto and (b) all lawful claims and debts which, if unpaid, are
reasonably anticipated to become a lien upon any of its property; provided that
no Amylin Party shall be required to pay any such tax, assessment, charge, levy,
claim or debt for which it has obtained a bond or insurance, or for which it has
established a reserve, if the payment thereof is being contested in good faith
and by appropriate proceedings which are being reasonably and diligently
pursued.

6.4 Collateral and Guarantee Matters. Notify Lilly promptly (and in any event
within fifteen (15) days) if any Affiliate that is not currently an Amylin Party
has ownership of or title to any Collateral and, within fifteen (15) days after
the delivery of such notice, cause any such Affiliate to execute and deliver
(a) the Guarantee Agreement or a joinder thereto in form and substance
reasonably satisfactory to Lilly, and (b) the Security Agreement or a joinder
thereto in form and substance reasonably satisfactory to Lilly; provided,
however, that in the case of any Affiliate that is a foreign corporation that
has ownership of or title to any Collateral, such Affiliate shall not execute
and deliver the documents described in clauses (a) and (b) above, but rather,
Amylin shall pledge to Lilly

 

Exhibit C - 11



--------------------------------------------------------------------------------

sixty-five percent (65%) of the total combined voting stock of such Affiliate on
terms reasonably acceptable to Lilly.

ARTICLE VII

EVENTS OF DEFAULT

7.1 Events of Default. The occurrence or existence of any of the following
conditions or events shall constitute an “Event of Default” hereunder:

(a) Failure to Pay.

(i) Amylin shall fail to pay (x) any Mandatory Payments as and when due under
the Settlement and Termination Agreement, and such failure shall not have been
cured within ten (10) Business Days after written notice thereof is provided by
Lilly to Amylin, or (y) any other Obligations due to Lilly under this Note, as
and when due pursuant to the terms hereof, and such failure shall not have been
cured within thirty (30) days after written notice thereof is provided by Lilly
to Amylin.

(ii) Amylin shall fail to pay any outstanding Obligations on the Maturity Date.

(b) Insolvency; Bankruptcy. If (i) any Amylin Party becomes insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they mature, or applies for, consents to, or acquiesces in the appointment of a
trustee, receiver, liquidator, conservator or other custodian for itself, or a
substantial part of its property, or makes a general assignment for the benefit
of creditors; (ii) any Amylin Party files a voluntary petition in bankruptcy or
a trustee, receiver, liquidator, conservator or other custodian is appointed for
Amylin or for a substantial part of its property; (iii) any bankruptcy,
reorganization, debt arrangement, or other proceedings under any bankruptcy or
insolvency law, or any dissolution or liquidation proceeding, is instituted by
or against any Amylin Party, and the same is consented to or acquiesced by any
Amylin Party, or otherwise remains undismissed for sixty (60) days; or (iv) any
warrant of attachment is issued against any substantial part of the property of
any Amylin Party which is not released within thirty (30) days of service
thereof.

(c) Representations and Warranties. Any representation or warranty made by any
Amylin Party in Section 4.2 or Section 4.7 shall fail to be true and correct in
any material respect when made.

(d) Breach of Assignment Provisions. (i) Any assignment or other transfer made
by any Amylin Party in breach of Section 10.5 of this Note, Section 10.5 of the
Security Agreement or Section 13.16 of the Settlement and Termination Agreement
or (ii) in connection with any Transfer Trigger Event, any breach by Amylin of
Section 13.17 of the Settlement and Termination Agreement.

 

Exhibit C - 12



--------------------------------------------------------------------------------

ARTICLE VIII

LILLY’S RIGHTS AND REMEDIES

8.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Lilly may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Amylin:

(a) Declare all Obligations immediately due and payable (provided, that upon the
occurrence of an Event of Default described in Sections 7.1(b) all Obligations
shall become immediately due and payable without any action by Lilly); and

(b) Take any permitted actions pursuant to and in accordance with the Security
Documents in connection with the occurrence and continuation of an Event of
Default.

8.2 Waiver of Defaults. No Event of Default shall be waived by Lilly except in a
written instrument specifying the scope and terms of such waiver and signed by
an authorized officer of Lilly, and such waiver shall be effective only for the
specific times and purposes given. No single or partial exercise of any right,
power or privilege hereunder, nor any delay in the exercise thereof, shall
preclude other or further exercise of Lilly’s rights. No waiver of any Event of
Default shall extend to any other or further Event of Default. No forbearance on
the part of Lilly in enforcing any of Lilly’s rights or remedies hereunder or
under any of the other Note Documents shall constitute a waiver of any of its
rights or remedies.

8.3 Remedies Cumulative. Except as expressly provided herein or in the other
Note Documents, Lilly’s rights and remedies under this Note, the Note Documents,
and all other agreements shall be cumulative. Except to the extent set forth in
Section 10.8, Lilly shall have all other rights and remedies not expressly set
forth herein as provided under applicable law, or in equity. No exercise by
Lilly of one right or remedy shall be deemed an election. No waiver by Lilly of
any Event of Default on Amylin’s part shall be deemed a continuing waiver. No
delay by Lilly shall constitute a waiver, election, or acquiescence by it. No
waiver by Lilly shall be effective unless made in a written document signed on
behalf of Lilly and then shall be effective only in the specific instance and
for the specific purpose for which it was given.

8.4 Waiver. Amylin waives demand, protest, notice of protest, notice of default
or dishonor, notice of payment and nonpayment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees at any time held by Lilly
on which Amylin may in any way be liable.

ARTICLE IX

[RESERVED]

 

Exhibit C - 13



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Entire Agreement; Amendment. This Note and the other Note Documents are
being executed and delivered in connection with the execution and delivery of
the Settlement and Termination Agreement. This Note and the other Note Documents
set forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes and terminates all prior and contemporaneous agreements and
understandings between the Parties, whether oral or written, with respect to the
subject matter hereof. No subsequent alteration, amendment, change or addition
to this Note shall be binding upon the Parties unless reduced to writing and
signed by an authorized officer of each Party.

10.2 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Note, and each of the other Note Documents, shall be construed in
accordance with, and governed by, the laws of the State of New York, without
giving effect to any conflicts of laws principles that might otherwise refer
construction or interpretation of this Note to the substantive law of another
jurisdiction.

(b) Notwithstanding Section 13.12 (Dispute Resolution) of the Settlement and
Termination Agreement, all actions, claims, suits or proceedings (“Actions”)
arising out of or relating to this Note or any other Note Document shall be
heard and determined exclusively in the United States District Court for the
Southern District of New York, or, if such court does not have subject matter
jurisdiction, the state courts of New York located in New York County, and any
appellate court from any thereof; provided, that any Action with respect to
Amylin’s compliance with the provisions set forth in Section 2.2 hereof shall be
heard and determined in accordance with the provision set forth in Section 13.12
of the Settlement and Termination Agreement. Consistent with (and subject to the
proviso set forth in) the preceding sentence, the Parties hereby (i) submit to
the exclusive jurisdiction of any such courts for the purpose of any Action
arising out of or relating to this Note or any such Note Document brought by
either Party and (ii) irrevocably waive, to the fullest extent permitted by
applicable law, and agree not to assert as a defense, counterclaim or otherwise,
in any such Action, any objection that it may now or hereafter have to the
laying of the venue of any such Action brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Each Party agrees that notice or the service of process in
any Action arising out of or relating to this Note or any such Note Document
shall be properly served or delivered if delivered in the manner provided for
notices by Section 10.4 of this Note.

(c) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BETWEEN THE PARTIES DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN

 

Exhibit C - 14



--------------------------------------------------------------------------------

CONNECTION WITH THIS NOTE OR ANY OTHER NOTE DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HEREBY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY OR PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY OR PARTIES WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED BY
THIS NOTE, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.2.

10.3 Certain Provisions of Settlement and Termination Agreement. The following
provisions of the Settlement and Termination Agreement shall be incorporated by
reference herein, mutatis mutandis, as if set forth at length in this Note:
Section 13.15 (No Strict Construction), Section 13.18 (Counterparts),
Section 13.20 (Severability), Section 13.21 (Ambiguities) and Section 13.22
(Headings).

10.4 Notices. All notices which are required or permitted hereunder will be in
writing and sufficient if delivered personally or sent by nationally-recognized
overnight courier (with confirmation of delivery) addressed as follows:

If to Amylin, to:

 

   Amylin Pharmaceuticals, Inc.    9360 Towne Centre Drive    San Diego,
California 92121    Attention: Chairman and Chief Executive Officer

with a copy to:

   Amylin Pharmaceuticals, Inc.    9360 Towne Centre Drive    San Diego,
California 92121    Attention: General Counsel

with a copy to:

   Skadden, Arps, Slate, Meagher & Flom LLP    Four Times Square    New York, NY
10036    Attention: Nancy Lieberman

if to Lilly, to:

   Eli Lilly and Company    Lilly Corporate Center    Indianapolis, IN 46285   
Attention: General Counsel

with a copy to:

   Covington & Burling LLP    1201 Pennsylvania Ave., N.W.    Washington, D.C.
20004    Attention: John A. Hurvitz

 

Exhibit C - 15



--------------------------------------------------------------------------------

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given when delivered if personally delivered or on
the Business Day after dispatch if sent by nationally-recognized overnight
courier (with confirmation of delivery).

10.5 Assignment. This Note and the other Note Documents and the rights and
obligations of the Parties hereunder and thereunder will inure to the benefit
and be binding upon each Party, its successors and permitted assigns. No Amylin
Party may assign or otherwise transfer this Note or any other Note Documents to
which such Amylin Party is a party or any right or obligation hereunder or
thereunder without the prior written consent of Lilly (such consent not to be
unreasonably conditioned, withheld or delayed), provided that any Transfer
Trigger Event shall be subject to the terms of, and consummated in compliance
with, the provisions set forth in Section 13.16 and Section 13.17 of the
Settlement and Termination Agreement. Lilly may not assign or otherwise transfer
this Note or any other Note Document or any right or obligation hereunder or
thereunder without the prior written consent of Amylin (such consent not to be
unreasonably conditioned, withheld or delayed); provided, that Lilly may,
without any Amylin Party’s consent, assign or otherwise transfer this Note and
the other Note Documents and its rights and obligations hereunder and thereunder
(a) to an Affiliate of Lilly; (b) in connection with the transfer or sale of all
or substantially all of Lilly’s assets, or in the event of Lilly’s merger or
consolidation or change in control or similar transaction; or (c) in connection
with a Monetization by Lilly. Notwithstanding the foregoing, no assignment or
transfer of this Note may be made in violation of the restrictive legend set
forth on the face of this Note. Any attempted assignment not in accordance with
this Section 10.5 will be void.

10.6 No Waiver. Any delay in enforcing a Party’s rights under this Note or any
waiver as to a particular default or other matter shall not constitute a waiver
of such Party’s rights to the future enforcement of its rights under this Note,
excepting only as to an express written and signed waiver as to a particular
matter for a particular period of time. All rights and remedies existing under
this Note and the other Note Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

10.7 Surrender of Note. Promptly following the irrevocable payment in full of
the Obligations or termination of this Note in accordance with its terms, as
applicable, Lilly shall surrender this Note marked “Cancelled or Paid in Full.”

10.8 Remedies for Other Defaults; Limited Recourse. Notwithstanding anything to
the contrary contained in this Note or any other Note Document, the parties
hereto agree that:

(a) Lilly shall be permitted to exercise rights and remedies against any Amylin
Party or any Grantor for such Person’s failure to perform or observe any
covenant

 

Exhibit C - 16



--------------------------------------------------------------------------------

or agreement under this Note or any other Note Document or for any inaccuracy of
any representation or warranty made by such Person under this Note or under any
other Note Document if and only if an Other Default or Event of Default has
occurred and is continuing.

(b) Upon the occurrence and during the continuance of an Other Default, Lilly
shall have all rights and remedies provided under applicable law or in equity.

(c) No Amylin Party or Grantor shall be liable under this Note, any other Note
Document, the Settlement and Termination Agreement or any other Ancillary
Agreements for any indirect, incidental, consequential, special or punitive
damages (including, without limitation, damages for loss of profits or loss of
business opportunities) arising out of this Note, any other Note Document, the
Settlement and Termination Agreement or any other Ancillary Agreements, in each
case whether or not caused by or resulting from the activities of such Person,
the occurrence of any Event of Default, the occurrence of any Other Default or
any other breach of, default by or other failure of such Person under this Note,
any other Note Document, the Settlement and Termination Agreement or any other
Ancillary Agreements and, in any such case, regardless of whether such Person
has been advised of the possibility of any such damage.

(d) Upon the breach of, default by or other failure of any Amylin Party or any
Grantor under this Note or any other Note Document, other than upon the
occurrence or existence of, and during the continuation of, an Event of Default,
Lilly shall have no right to exercise remedies pursuant to the Security
Agreement (for clarity, upon an Other Default, Lilly shall have the rights set
forth in Section 10.8(b) above).

(e) The sole recourse of Lilly in respect of the Secured Obligations hereunder
or under any other Note Document shall be to the Collateral under the Security
Documents, and Lilly agrees that it shall not seek to enforce any monetary
judgment with respect to the Secured Obligations hereunder or under any other
Note Document other than against the Collateral; provided that, notwithstanding
the foregoing: (i) Lilly shall have the rights described in Section 10.8(b) with
respect to any Other Default; and (ii) Lilly shall not be limited in seeking
recourse against any Amylin Party, or any Amylin Party’s assets (whether pledged
pursuant to the Security Agreement or otherwise) for any breach by Amylin of the
Settlement and Termination Agreement or with respect to any indemnification
obligations or other amounts owing by any Amylin Party thereunder, including,
without limitation, pursuant to the provisions of Article IV thereof (even if
such obligations are referenced as Mandatory Payments herein).

(f) Lilly shall be permitted to declare all Obligations immediately due and
payable if and only if an Event of Default has occurred and is continuing at the
time of such declaration.

10.9 Schedules, Exhibits and Attachments. All schedules, exhibits and
attachments referred to herein are intended to be and hereby are specifically
made part of this Note.

 

Exhibit C - 17



--------------------------------------------------------------------------------

However, if there is a conflict between a term or condition of such schedules,
exhibits and attachments and this Note, the terms and conditions of this Note
shall prevail.

[Signature page follows]

 

Exhibit C - 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Amylin has caused this Note to be issued as of the date
first above written.

 

AMYLIN PHARMACEUTICALS, INC. By:  

 

  Name:   Title:

 

AGREED AND ACKNOWLEDGED: ELI LILLY AND COMPANY By:  

 

  Name:   Title:

 

 

[Signature Page – Secured Promissory Note]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AGREEMENT

(See Attached.)

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECURITY AGREEMENT

 

 

Exhibit D



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

SECURITY AGREEMENT

among

AMYLIN PHARMACEUTICALS, INC.,

AMYLIN OHIO LLC,

EACH OF THE OTHER GRANTORS PARTY HERETO

and

ELI LILLY AND COMPANY

November 7, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I DEFINITIONS      1   

1.1

 

General Definitions

     1   

1.2

 

Definitions; Interpretation

     8   

1.3

 

Affiliates in a Transfer Trigger Event

     8    ARTICLE II GRANT OF SECURITY      9   

2.1

 

Grant of Security

     9   

2.2

 

Certain Limited Exclusions

     9   

2.3

 

Licenses to Third Parties

     10   

2.4

 

Licenses to Affiliates for Other Products

     11    ARTICLE III SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE      11
  

3.1

 

Security for Obligations

     11   

3.2

 

Continuing Liability Under Collateral

     11    ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS      12   

4.1

 

Generally

     12   

4.2

 

License Agreements and Supply Agreements

     13   

4.3

 

Intellectual Property; Regulatory Approvals; Regulatory Materials

     13    ARTICLE V FURTHER ASSURANCES; ADDITIONAL GRANTORS      16   

5.1

 

Further Assurances

     16   

5.2

 

Additional Grantors

     17    ARTICLE VI LILLY APPOINTED ATTORNEY-IN-FACT      17   

6.1

 

Power of Attorney

     17   

6.2

 

No Duty on the Part of Lilly

     18    ARTICLE VII REMEDIES      18   

7.1

 

Generally

     18   

7.2

 

Application of Proceeds

     20   

7.3

 

Sales on Credit

     20   

7.4

 

Intellectual Property; License Agreements; Supply Agreements

     20   

7.5

 

Regulatory Materials; Regulatory Approvals

     21   

7.6

 

Cash Proceeds

     22   

7.7

 

Remedies for Other Defaults; Limited Recourse

     22   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII CONTINUING SECURITY INTEREST      23    ARTICLE IX STANDARD OF
CARE; LILLY MAY PERFORM      23    ARTICLE X MISCELLANEOUS      23   

10.1

 

Entire Agreement; Amendment

     23   

10.2

 

Governing Law; Jurisdiction; Waiver of Jury Trial

     24   

10.3

 

Certain Provisions of Settlement and Termination Agreement

     24   

10.4

 

Notices

     24   

10.5

 

Assignment

     25   

10.6

 

No Waiver

     25   

10.7

 

Schedules, Exhibits and Attachments

     25   

 

ii



--------------------------------------------------------------------------------

SCHEDULE 4.1 — GENERAL INFORMATION

SCHEDULE 4.3 — INTELLECTUAL PROPERTY

EXHIBIT A – PLEDGE SUPPLEMENT

EXHIBIT B – TRADEMARK SECURITY AGREEMENT

EXHIBIT C – COPYRIGHT SECURITY AGREEMENT

EXHIBIT D – PATENT SECURITY AGREEMENT

EXHIBIT E – BYDUREON SUPPLY AGREEMENT TERM SHEET

 

iii



--------------------------------------------------------------------------------

This SECURITY AGREEMENT (this “Agreement”), dated as of November 7, 2011 (the
“Effective Date”), among Amylin Pharmaceuticals, Inc., a Delaware corporation
(“Amylin”), Amylin Ohio LLC, a Delaware limited liability company (“Amylin
Ohio”), and each of the other parties hereto, whether as an original signatory
hereto or as an Additional Grantor (as herein defined), and Eli Lilly and
Company, an Indiana corporation (“Lilly”). Each of the Grantors (as herein
defined) and Lilly are sometimes referred to herein as a “Party” and
collectively as the “Parties”.

RECITALS:

WHEREAS, reference is made to that certain Settlement and Termination Agreement,
dated as of the date hereof (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Settlement and Termination
Agreement”), between Amylin and Lilly, pursuant to which, among other things,
Amylin has given a Secured Promissory Note, dated as of the date hereof, in
favor of Lilly in the initial principal amount of $1,200,000,000 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Note”);

WHEREAS, the Grantors are entering into this Agreement to secure Amylin’s
obligations under the Note; and

NOW, THEREFORE, in consideration of the premises and conditions set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Actions” has the meaning set forth in Section 10.2(b).

“Additional Grantors” shall have the meaning set forth in Section 5.2.

“Affiliates” has the meaning set forth in the Settlement and Termination
Agreement; subject to Section 1.3.

“Agreement” has the meaning set forth in the preamble.

“Amylin” has the meaning set forth in the preamble.

“Amylin Know-How” means all Information that is owned by Amylin or any Affiliate
of Amylin as of the Effective Date or hereafter that is necessary or reasonably
useful for the Development, research, Manufacture, Commercialization,
formulation, use, distribution, delivery or administration, or sale of Products,
including without limitation its formulation and Manufacture and any
Improvements; provided, that, “Amylin Know-How” does not include (i) any
software, databases, information and proprietary materials (other than Product
Inventory) used to install, interface, integrate, test, operate, maintain or
modify any manufacturing or other equipment at Amylin Ohio’s manufacturing
facility in Ohio (the “Ohio Facility”) and (ii) Amylin Patents or Neogenesis
Patents, or know-how related to Neogenesis Patents.

“Amylin Net Sales Party” has the meaning set forth in the Settlement and
Termination Agreement.

 

Exhibit E



--------------------------------------------------------------------------------

“Amylin Parties” has the meaning set forth in the Note.

“Amylin Patents” means the Patents owned in whole or in part by Amylin or an
Affiliate of Amylin (i) that exist as of the Effective Date that are necessary
or reasonably useful for the making, having made, using, selling, offering to
sell, importing, exporting or otherwise exploiting, including, without
limitation, the Development, research, Manufacture, Commercialization,
formulation, use, distribution, delivery or administration, of the Products,
including, without limitation, those set forth on Schedule 4.3(C), (ii) that are
filed after the Effective Date and are foreign counterparts of, or that claim
priority to, any of the foregoing, and (iii) that are any reissues,
substitutions, confirmations, validations, re-examination certificates,
additions, continuations, continued prosecution applications,
continuations-in-part, or divisions of or to any of the foregoing. For the
avoidance of doubt, “Amylin Patents” shall not include any Neogenesis Patents.

“Ancillary Agreements” has the meaning set forth in the Settlement and
Termination Agreement.

“Applicable Laws” has the meaning set forth in the Settlement and Termination
Agreement.

“Bankruptcy Code” means the United States federal bankruptcy law in Title 11 of
the United States Code.

“Business” means the research, Development, Manufacture, Commercialization,
formulation, use, distribution, delivery or sale of the Products.

“Business Day” has the meaning set forth in the Settlement and Termination
Agreement.

“Byetta Agreements” means the following:

(i) Commercial Supply Agreement for Exenatide, by and between Amylin
Pharmaceuticals, Inc. and Bachem, Inc., dated as of December 23, 2003, as
amended February 12, 2007, April 29, 2010 and September 20, 2010;

(ii) Exenatide Manufacturing Agreement, by and between Amylin Pharmaceuticals,
Inc. and Mallinckrodt Inc., dated as of October 1, 2003, as amended January 1,
2006, February 12, 2007, January 1, 2008, January 8, 2010 and February 14, 2011;

(iii) Commercial Supply Agreement, by and between Amylin Pharmaceuticals, Inc.
and Baxter Pharmaceutical Solutions LLC, dated as of February 14, 2005, as
amended December 8, 2008;

(iv) Amended and Restated Commercial Supply Agreement, by and between Amylin
Pharmaceuticals, Inc. and Wockhardt UK (Holding) Ltd, dated as of April 1, 2008,
as amended January 23, 2009 and November 1, 2010;

(v) Amended and Restated Device and Finished EQW Product Manufacturing
Agreement, by and between Amylin Pharmaceuticals, Inc. and Eli Lilly and
Company, dated as of July 1, 2003, as amended July 8, 2011; and

(vi) any replacement contracts or second source contracts for the supply to
Amylin Pharmaceuticals, Inc. or any of its Affiliates of any (a) the active
pharmaceutical ingredient for Byetta, or

 

Exhibit E



--------------------------------------------------------------------------------

(b) cartridge fillers for Byetta, or (c) pen injector devices, or any
replacement pen injector devices, for Byetta.

“Bydureon Supply Agreement” means that certain Supply Agreement between Amylin
Pharmaceuticals, Inc. and Amylin Ohio LLC to be entered into within sixty
(60) days after the Effective Date, containing terms and conditions in
accordance with the Bydureon Supply Term Sheet attached hereto as Exhibit E and
otherwise on terms reasonably acceptable to Lilly.

“Cash Proceeds” has the meaning assigned in Section 7.6.

“Collateral” has the meaning assigned in Section 2.1.

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and similar items that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary in the collection thereof or realization thereupon.

“Collateral Support” means all personal property assigned to secure any
Collateral, or hypothecated or otherwise at any time securing any Collateral,
and shall include any security agreement or other agreement granting a lien or
security interest in such personal property with respect to the Business.

“Commercialization” has the meaning set forth in the Settlement and Termination
Agreement.

“Copyright Licenses” means any and all agreements pertaining to the Business
(whether now existing or hereafter entered into) wherein (i) Grantor grants any
right in or to Copyrights and (ii) the counterparty to such agreement recognizes
or in the future may recognize revenues from or compensation with respect to the
sale of Products in connection with such agreement, including each agreement
identified in Schedule 4.3(B) (as such schedule may be amended or supplemented
from time to time), but excluding in each case any agreement that constitutes,
or the entering into of which triggers, a Transfer Trigger Event if (and only
if) Amylin complies with Sections 13.16 and 13.17 of the Settlement and
Termination Agreement in connection with such Transfer Trigger Event.

“Copyrights” means all United States and foreign copyrights, including European
Community designs and copyrights in software and databases, whether registered
or unregistered, whether now existing or hereafter arising, that are included in
the Amylin Know-How and with respect to any and all of the foregoing: (i) all
registrations and applications therefor including the registrations and
applications identified in Schedule 4.3(A) (as such schedule may be amended or
supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) all rights corresponding thereto throughout the world, and (iv) all rights
to sue for past, present and future infringements thereof, in each case (i) to
(iv) pertaining to the Business; provided that, “Copyrights” shall not include
any copyright in any logo or design that is used in combination with any
Trademark that includes or is confusingly similar to “AMYLIN”.

“Development” has the meaning set forth in the Settlement and Termination
Agreement.

“Eng License” means that certain Patent and Technology License Agreement,
effective as of October 1, 1996, by and between Dr. John Eng and Amylin
Pharmaceuticals, Inc., together with the letter dated August 25, 1998 from
Amylin Pharmaceuticals, Inc. to Dr. John Eng, as amended, modified or restated
from time to time.

 

Exhibit E



--------------------------------------------------------------------------------

“Event of Default” means any “Event of Default” as such term is defined in the
Note.

“FDA” has the meaning set forth in Section 4.3(b)(iii).

“GAAP” has the meaning set forth in the Note.

“Governmental Authority” has the meaning set forth in the Settlement and
Termination Agreement.

“Grantor” means each of Amylin and each other party hereto, whether as an
original signatory hereto or as an Additional Grantor, other than Lilly.

“Improvement” has the meaning set forth in the Settlement and Termination
Agreement.

“Information” has the meaning set forth in the Settlement and Termination
Agreement.

“Intellectual Property” shall mean, collectively, the Copyrights, the Amylin
Patents, the Trademarks, the Trade Secrets and the License Agreements.

“License Agreements” means the Patent Licenses, the Trademark Licenses, the
Copyright Licenses, the Trade Secret Licenses and any other agreements
pertaining in whole or material part to the Business pursuant to which a Grantor
grants a license or other rights to a third party (including, without limitation
any Amylin Net Sales Party) to Commercialize or otherwise exploit the Products,
or the Intellectual Property (or to Commercialize or otherwise exploit any
Grantor’s rights under the Eng License) in connection with the Products, and
pursuant to which the counterparty to such agreement recognizes or in the future
may recognize revenues from or compensation with respect to the sale of Products
pursuant to such agreement, to which any Grantor is a party as of the date
hereof or to which any Grantor becomes a party after the date hereof, as each
such agreement may be amended, supplemented, restated or otherwise modified from
time to time; provided, that “License Agreements” does not include (i) any
agreements pertaining to other products, services or technology (including any
technology, such as suspension technology, that is also used in any Product, but
not with respect to any Product) and not pertaining to the Products or (ii) any
agreement that constitutes, or the entering into of which triggers, a Transfer
Trigger Event if (and only if) Amylin complies with Sections 13.16 and 13.17 of
the Settlement and Termination Agreement in connection with such Transfer
Trigger Event.

“License Agreement Accounts and Receivables” means all rights to payment and
accounts, as such term is defined in the UCC, arising pursuant to any License
Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment (as security),
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest, or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever having substantially
the same economic effect as any of the foregoing (including, without limitation,
any conditional sale or other title retention agreement and any capital lease).
For the avoidance of doubt, “Lien” shall not include any licenses or rights
granted pursuant to Sections 2.3 and 2.4.

“Lilly” has the meaning set forth in the preamble.

“Lockbox Account” shall mean any deposit account into which a counterparty to a
License Agreement is required to make payments pursuant to Section 13.28(b) of
the Settlement and Termination Agreement.

 

Exhibit E



--------------------------------------------------------------------------------

“Manufacture” has the meaning set forth in the Settlement and Termination
Agreement.

“Neogenesis Patents” has the meaning set forth in the Settlement and Termination
Agreement.

“Note” has the meaning set forth in the recitals.

“Note Documents” has the meaning set forth in the Note.

“Obligations” means the “Obligations” as such term is defined in the Note.

“Other Default” has the meaning set forth in the Note.

“Patent Licenses” means all agreements pertaining in whole or material part to
the Business (whether now existing or hereafter entered into) wherein
(i) Grantor grants any right in or to Amylin Patents and (ii) the counterparty
to such agreement recognizes or in the future may recognize revenues from or
compensation with respect to the sale of Products in connection with such
agreement, including each agreement identified in Schedule 4.3(D) (as such
schedule may be amended or supplemented from time to time), but excluding in
each case any agreement that constitutes, or the entering into of which
triggers, a Transfer Trigger Event if (and only if) Amylin complies with
Sections 13.16 and 13.17 of the Settlement and Termination Agreement in
connection with such Transfer Trigger Event.

“Patents” means (i) patents and patent applications (including, without
limitation, provisional applications and applications for certificates of
invention); (ii) any patents issuing from such patent applications (including,
without limitation, certificates of invention); (iii) all patents and patent
applications that are foreign counterparts of, or that claim priority to, any of
the foregoing; (iv) any reissues, substitutions, confirmations, validations,
re-examination certificates, additions, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any of the foregoing;
and (v) term extensions, supplementary protection certificates and other
governmental action which provide exclusive rights with respect to any of the
foregoing in (i)-(iv) to a product beyond the original patent expiration date.

“Permitted Liens” means:

(a) Liens imposed by law for taxes, assessments or charges not yet due or which
are being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained in accordance with GAAP on the
books of Amylin or any of its Subsidiaries, as the case may be;

(b) Liens created pursuant to or arising under any Note Document;

(c) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than sixty (60) days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

(d) Liens that are contractual rights of set-off relating to agreements other
than in connection with indebtedness entered into by any Grantor;

 

Exhibit E



--------------------------------------------------------------------------------

(e) Liens of sellers of goods to any Grantor and any of their respective
Subsidiaries arising under Article II of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(g) Liens arising out of a conditional sale, title retention, consignment or
similar arrangement for the sale of goods entered into by the Amylin or any of
its Subsidiaries in the ordinary course of business;

(h) Liens that are contractual rights of set-off (i) for all amounts due to the
account bank in respect of its customary fees and expenses for the maintenance
and operation of the designated accounts and other services provided with
respect to such accounts, (ii) overdrafts and fees with respect thereto, and
(iii) the face amount of any checks or other items which have been credited to
the designated account but are subsequently unpaid because of uncollected or
insufficient funds and other corrections or adjustments to such accounts or
transactions therein; and

(i) Liens (i) of a collection bank arising under Section 4-208 or 4-210, as
applicable, of the UCC or any similar law of any foreign jurisdiction on items
in the course of collection, (ii) in favor of a banking or other financial
institution arising as a matter of law or pursuant to the account agreement
pursuant to which the designated account is opened, encumbering deposits or
other funds maintained with a financial institution (including the right of
set-off).

“Person” has the meaning set forth in the Settlement and Termination Agreement.

“Pledge Supplement” means any supplement to this Agreement in substantially the
form of Exhibit A.

“Proceeds” means all “proceeds” as defined in Article 9 of the UCC.

“Product Inventory” has the meaning set forth in Section 2.1(h).

“Products” means, collectively, Exenatide, Exenatide Products and Other
Exenatide Products (each, as defined in the Settlement and Termination
Agreement).

“PTO” has the meaning set forth in Section 2.2.

“Record” means all “records” as defined in Article 9 of the UCC.

“Regulatory Approvals” has the meaning set forth in the Settlement and
Termination Agreement.

“Regulatory Authority” has the meaning set forth in the Settlement and
Termination Agreement.

“Regulatory Materials” has the meaning set forth in the Settlement and
Termination Agreement.

“Retained IP Rights” means any of the rights granted pursuant to Section 2.4.

 

Exhibit E



--------------------------------------------------------------------------------

“Secured Assets” has the meaning set forth in Section 2.1(h).

“Secured IP” has the meaning assigned in Section 2.1(d).

“Secured Obligations” has the meaning assigned in Section 3.1.

“Settlement and Termination Agreement” has the meaning set forth in the
recitals.

“Subsidiary” means, with respect to Amylin, any corporation, partnership, joint
venture, limited liability company, association or other entity of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held by Amylin or one or more subsidiaries of Amylin or by Amylin
and one or more subsidiaries of Amylin.

“Supporting Obligation” means all “supporting obligations” as defined in Article
9 of the UCC relating to the Business.

“Supply Agreements” means the Byetta Agreements and the Bydureon Supply
Agreement.

“Trademark Licenses” means any and all agreements pertaining in whole or
material part to the Business (whether now existing or hereafter entered into)
wherein (i) Grantor grants any right in or to Trademark and (ii) the
counterparty to such agreement recognizes or in the future may recognize
revenues from or compensation with respect to the sale of Products in connection
with such agreement, including, each agreement identified in Schedule 4.3(F) (as
such schedule may be amended or supplemented from time to time), but excluding
in each case any agreement that constitutes, or the entering into of which
triggers, a Transfer Trigger Event if (and only if) Amylin complies with
Sections 13.16 and 13.17 of the Settlement and Termination Agreement in
connection with such Transfer Trigger Event.

“Trademarks” means all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade styles, service marks, certification marks,
collective marks, logos, other source or business identifiers, designs and
general intangibles of a like nature, all registrations and applications for any
of the foregoing, in each case whether now existing or hereafter arising, and in
each case pertaining solely to the Business (but in no event including any
Trademark that includes or is confusingly similar to “AMYLIN”), including (i) in
any event, the registrations and applications referred to in Schedule 4.3(E) (as
such schedule may be amended or supplemented from time to time), (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by the foregoing, and (iv) the
right to sue for past, present and future infringement or dilution of any of the
foregoing or for any injury to goodwill, in each case (i)-(iv) pertaining to the
Business.

“Trade Secret Licenses” means any and all agreements pertaining in whole or
material part to the Business (whether now existing or hereafter entered into)
wherein (i) Grantor grants any right in or to Trade Secrets and (ii) the
counterparty to such agreement recognizes or in the future may recognize
revenues from or compensation with respect to the sale of Products in connection
with such agreement, including each agreement included in Schedule 4.3(G) (as
such schedule may be amended or supplemented from time to time), but excluding
in each case any agreement that constitutes, or the entering into of which
triggers, a Transfer Trigger Event if (and only if) Amylin complies with
Sections

 

Exhibit E



--------------------------------------------------------------------------------

13.16 and 13.17 of the Settlement and Termination Agreement in connection with
such Transfer Trigger Event.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how included in the Amylin Know-How, whether or
not such Trade Secret has been reduced to a writing or other tangible form,
whether now existing or hereafter arising, including the right to sue for past,
present and future misappropriation or other violation of any Trade Secret
pertaining to the Business.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, Lilly’s security interest in any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such perfection,
priority or remedies and for purposes of definitions related to such provisions.
All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

“United States” or “US” shall mean the United States of America, including its
territories and possessions.

“US Regulatory Approvals” means the Regulatory Approvals for the Manufacture,
marketing and sale of the Products in or for the United States, including any
registration or authorization for any specific Product to be manufactured at a
manufacturing facility identified in such Regulatory Approval. “US Regulatory
Approvals” shall not include any permits, licenses or the like that are required
to operate the Ohio Facility and are not specific to the Products (but, for
clarity, shall include all Regulatory Approvals from the FDA).

“US Regulatory Materials” means Regulatory Materials and other Information and
materials that are filed with, or contained or referenced in, the US Regulatory
Approvals or otherwise used to support or maintain the US Regulatory Approvals
or the development, Manufacture, marketing, sale or other Commercialization of
the Products in the United States, including, without limitation, all
correspondence submitted to or received from the FDA (including minutes and
official contact reports relating to any communications with the FDA) and all
supporting documents, all clinical and non-clinical data, all investigational
new drug applications, all regulatory drug lists, all adverse event files, all
safety databases and all complaint files relating to the Products.

1.2 Definitions; Interpretation. Capitalized terms used in this Agreement shall
have the meanings set forth in this Agreement or, if not otherwise defined in
this Agreement, shall have the meanings set forth in the UCC. Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

1.3 Affiliates in a Transfer Trigger Event. In the event of any Transfer Trigger
Event referenced in subsections (i) or (ii) of the definition thereof (but not
subsection (iii) of the definition thereof), the Person

 

Exhibit E



--------------------------------------------------------------------------------

that is Amylin’s counterparty to the transaction causing such Transfer Trigger
Event, and any other Person that is an Affiliate of such counterparty (other
than Amylin Pharmaceuticals, Inc. and its Subsidiaries and any other Affiliates
of Amylin existing immediately prior to the date of such transaction), will not
be deemed to be an “Affiliate” of the Amylin Parties for purposes of the
following definitions: Amylin Know-How, Amylin Patents, Byetta Agreements,
Copyrights, Copyright Licenses, License Agreements, Patent Licenses, Trademarks,
Trademark Licenses, Trade Secret Licenses, Trade Secrets, US Regulatory
Approvals and US Regulatory Materials, except with respect to any such
Collateral for which ownership or title is transferred to, or rights with
respect thereto are exploited by, such Person; provided, however, that any such
Person that is engaged in the Business, and any such Person into which any
Grantor is merged and is not the surviving entity, shall be deemed to be an
Affiliate of the Amylin Parties.

ARTICLE II

GRANT OF SECURITY

2.1 Grant of Security. Each Grantor hereby grants to Lilly a first priority
security interest and continuing lien on all of such Grantor’s right, title and
interest in, to and under the following, in each case wherever located (all of
which being hereinafter collectively referred to as the “Collateral”):

(a) all Copyrights, Trade Secrets and Trademarks, whether now owned or existing
or hereafter acquired;

(b) all Amylin Patents;

(c) all License Agreements (including License Agreement Accounts and
Receivables), whether now owned or existing or hereafter acquired;

(d) all US Regulatory Approvals and US Regulatory Materials, in each case
whether now owned or existing or hereafter arising or acquired (collectively
with the Copyrights, Amylin Patents, Trade Secrets, Trademarks, and the License
Agreements, the “Secured IP”);

(e) the Supply Agreements, whether now existing or hereafter acquired;

(f) the Eng License;

(g) any Lockbox Accounts hereafter arising or acquired;

(h) all inventory, as such term is defined in the UCC, that contains Exenatide,
whether now owned or existing or hereafter acquired (“Product Inventory,” and
together with the Secured IP and the Byetta Agreements, the Bydureon Supply
Agreement, the Eng License and Lockbox Accounts, the “Secured Assets”);

(i) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations pertaining to any of the
foregoing; and

(j) to the extent not otherwise included above, all Proceeds of or in respect of
any of the foregoing.

2.2 Certain Limited Exclusions. In no event shall the term “Collateral” include
or the security interest granted under Section 2.1 hereof attach to any (i) of
the items described in Section 2.1 if and for so long as the grant of such
security interest or inclusion in the Collateral shall constitute or result in
the

 

Exhibit E



--------------------------------------------------------------------------------

abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or a breach or termination pursuant to the terms thereof or
any applicable law or regulation prohibits the creation of a security interest
therein (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code or requirement of a Governmental
Authority or Regulatory Authority or any Regulatory Approval or principles of
equity); provided however that the term “Collateral” shall include and such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability or breach, termination,
default or violation shall be remedied and to the extent severable, shall attach
immediately to any portion of such assets that does not result in any of the
consequences specified in this clause, (ii) Section 1(b) “intent to use”
applications for trademarks or service marks filed in the United States Patent
and Trademark Office (the “PTO”) unless and until evidence of use of the mark in
interstate commerce is accepted by the PTO, or (iii) agreements containing
licenses or other rights granted pursuant to Section 2.4 (including any
sublicenses and delegations of rights (through multiple tiers)) and all Proceeds
of or in respect of any of the foregoing, except for any such agreement that is
also a License Agreement and the Proceeds in respect of any such License
Agreement.

2.3 Licenses to Third Parties. Lilly acknowledges and agrees that the security
interest granted in Section 2.1 is subject to each Grantor’s reserved right to
grant any nonexclusive or exclusive license, co-promotion, co-marketing or other
collaboration right, non-assert covenant, option, right of first refusal or
negotiation or any other grant of rights to any third party (but any such grant
of rights shall not include any right to acquire ownership of any Secured IP or
an assignment of such Grantor’s rights under the Eng License) under the Secured
Assets for purposes of researching, Developing, Manufacturing, Commercializing,
formulating, using, distributing, delivering or selling the Products (with each
such license, co-promotion, co-marketing or other collaboration right,
non-assert covenant, option, right of first refusal or negotiation or any other
grant of rights to any third party (but any such grant of rights shall not
include any right to acquire ownership of any Secured IP or an assignment of
such Grantor’s rights under the Eng License) constituting a License Agreement
hereunder and in which Lilly shall have a security interest in Amylin’s rights
thereunder), and Lilly hereby consents to any such grants (subject to Grantor’s
compliance with Sections 13.16 and 13.17 of the Settlement and Termination
Agreement requirement, if applicable, that the applicable successor, licensee,
assignee, transferee or Affiliate in a Transfer Trigger Event assumes Amylin’s
obligations under the Settlement and Termination Agreement). Except for a
License Agreement that constitutes a Transfer Trigger Event, Lilly shall not
have any Lien on any third party’s rights in such license, co-promotion,
co-marketing or other collaboration right, non-assert covenant, option, rights
of first refusal or negotiation or any other grant of rights (as opposed to the
security interest granted to Lilly in the Grantor’s rights thereunder). If any
such grant constitutes a Transfer Trigger Event, such Grantor shall comply with
Sections 13.16 and 13.17 of the Settlement and Termination Agreement in
connection therewith. Except for any grant which constitutes a Transfer Trigger
Event for which such Grantor has not complied with Sections 13.16 and 13.17 of
the Settlement and Termination Agreement, Lilly hereby agrees that any
foreclosure on the related Collateral shall be subject to the rights of any such
third party so long as such third party consents (or such consent is not
required) to the assignment of Grantor’s right thereunder in the foreclosure.
Upon a Grantor’s request, Lilly shall cooperate with and take such actions
requested by such Grantor (including amending, modifying, or amending and
restating this Agreement) in connection with Grantors’ negotiations with any
third party regarding any license, co-promotion, co-marketing or other
collaboration right, non-assert covenant, option, right of first refusal or
negotiation or any other grant of rights to any third party (but any such grant
of rights shall not include any right to acquire ownership of any Secured IP or
an assignment of such Grantor’s rights under the Eng License) under the Secured
Assets for purposes of researching, Developing, Manufacturing, Commercializing,
formulating, using, distributing, delivering or selling the Products, so long as
such cooperation and actions do not interfere with Lilly’s material rights
hereunder.

 

Exhibit E



--------------------------------------------------------------------------------

2.4 Licenses to Affiliates for Other Products. Lilly hereby acknowledges and
agrees that effective prior to the granting of the security interest granted to
Lilly hereunder, each Grantor granted to one or more of its Affiliates
perpetual, irrevocable, transferable exclusive (even as to Lilly, any buyer in
foreclosure, any Affiliates of Lilly or such buyer, and all licensees,
successors and assigns thereof) licenses and other rights, with the right to
sublicense and delegate (through multiple tiers) under the Copyrights, Amylin
Patents, Trade Secrets and US Regulatory Materials included in the Secured
Assets (including any Information filed with or that supports any of the US
Regulatory Approvals, with a right of reference thereto), in each case in
connection with the development, research, manufacture, commercialization,
formulation, use, distribution, delivery or administration, or other
exploitation, through any and all means (now known or hereafter created or
discovered), of any and all products, services and technology (including any
technology, such as suspension technology, that is also used in any Product, but
not including the Product) that are not Products whether now known or hereafter
created or discovered, and may grant additional such licenses and other rights
to one or more Affiliates after the Effective Date. With respect to any such
licenses or rights (including any sublicenses or delegations of rights (through
multiple tiers)), Lilly hereby acknowledges and agrees that such licenses and
other rights granted to Affiliates shall not constitute License Agreements,
shall be free and clear of the security interest granted to Lilly herein and
Lilly hereby agrees that any foreclosure on the Collateral, and any sale
thereof, shall be subject to such licenses and other rights (provided that the
Affiliates (and any of their delegees) receiving the rights from Grantor shall
not have (or shall have waived) any right to consent to the assignment of
Grantor’s rights thereunder in the foreclosure). For avoidance of doubt, no
Proceeds from any licenses or other rights (including any sublicenses or
delegations of rights (through multiple tiers)) granted pursuant to this
Section 2.4 are included in the Collateral, nor will any of the foregoing be
deemed Supporting Obligations or otherwise deemed Collateral.

ARTICLE III

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral to the same extent as if this Agreement had not been executed and
nothing contained herein is intended or shall be a delegation of duties to
Lilly, (ii) each Grantor shall remain liable under each of the agreements
included in the Collateral, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof to the same extent as if this Agreement had not been executed and Lilly
shall not have any obligation or liability under any of such agreements by
reason of or arising out of this Agreement or any other document related thereto
nor shall Lilly have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, and (iii) the exercise by Lilly of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.

 

Exhibit E



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND COVENANTS

4.1 Generally.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the date hereof, that:

(i) it has indicated on Schedule 4.1(A): (w) the type of organization of such
Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational identification number and (z) the jurisdiction where the chief
executive office or, if it has only a sole place of business, where its sole
place of business is, and for the one-year period preceding the date hereof has
been, located.

(ii) the full legal name of such Grantor is as set forth on Schedule 4.1(A) and
it has not done in the last five years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(B) (as such schedule may be amended or
supplemented from time to time);

(iii) except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or, if it has only a sole
place of business, its sole place of business or its corporate structure in any
way (e.g., by merger, consolidation, change in corporate form or otherwise)
within the past five years;

(iv) when executed and delivered, this Agreement will be effective to create in
favor of Lilly a valid and enforceable security interest in the Collateral;

(v) when financing statements in the appropriate form are filed in the offices
specified on Schedule 4.1(D), this Agreement will create a perfected security
interest in all right, title and interest of the Grantors in the Collateral to
the extent perfection can be obtained by filing financing statements under the
UCC in effect in such jurisdiction, prior and superior in right to any other
Person, except for Permitted Liens;

(vi) when financing statements in the appropriate form are filed in the offices
specified on Schedule 4.1(D) and when filings in the appropriate form are made
with the United States Patent and Trademark Office in respect of Trademarks and
Amylin Patents specified in such filings and with the United States Copyright
Office in respect of Copyrights specified in such filings, the security interest
of Lilly in all right, title and interest of the Grantors in such Trademarks,
Amylin Patents and Copyrights will be perfected to the extent perfection can be
obtained by such filings, prior and superior in right to any other Person,
except for Permitted Liens; and

(vii) such Grantor has been duly organized as an entity of the type as set forth
opposite such Grantor’s name on Schedule 4.1(A) solely under the laws of the
jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A) and
remains duly existing as such. Such Grantor has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction.

(b) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

 

Exhibit E



--------------------------------------------------------------------------------

(i) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;

(ii) it shall not change such Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise), sole
place of business (if it has only a sole place of business), chief executive
office, type of organization or jurisdiction of organization or establish any
trade names unless it shall have (a) notified Lilly in writing, by executing and
delivering to Lilly a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
at least 15 days prior to any such change or establishment, identifying such new
proposed name, identity, corporate structure, sole place of business ( if it has
only a sole place of business), chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as Lilly may reasonably request and (b) taken all actions necessary or
advisable to maintain the continuous validity, perfection and the same priority
of Lilly’s security interest in the Collateral intended to be granted and agreed
to hereby; and

(iii) it shall reasonably keep correct and accurate records of the Product
Inventory in accordance with Applicable Laws.

(4.2) License Agreements and Supply Agreements.

(a) Representations and Warranties. Each Grantor hereby represents and warrants,
on the date hereof, that:

(i) Schedule 4.3 (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of all Patent Licenses, Trademark
Licenses, Trade Secret Licenses, Copyright Licenses and other License Agreements
existing as of the Effective Date that are material to the Business (each
Grantor hereby confirms that no License Agreements exist on the Effective Date).

(b) Covenants and Agreements. Each Grantor covenants and agrees that:

(i) with respect to any Supply Agreement entered into following the date hereof,
it shall use reasonable efforts to include a consent from the counterparty or
counterparties to such Supply Agreement to the granting of a security interest
in such Supply Agreement and to an assignment of such Supply Agreement to the
buyer in foreclosure in an Event of Default, together with the other material
Collateral, in the event of a foreclosure with respect to such security
interest; and

i(i) with respect to the Eng License, it shall use commercially reasonable
efforts consistent with its reasonable business judgment to obtain a consent
from the counterparty to the Eng License to the granting of a security interest
in the Eng License and to an assignment of the Eng License to the buyer in
foreclosure in an Event of Default, together with the other material Collateral,
in the event of a foreclosure with respect to such security interest.

(4.3) Intellectual Property; Regulatory Approvals; Regulatory Materials.

 

Exhibit E



--------------------------------------------------------------------------------

a) Representations and Warranties. Except as disclosed in Schedule 4.3, each
Grantor hereby represents and warrants, on the date hereof, that:

(i) Schedule 4.3 sets forth a true and complete list of (A) all material United
States and (B) to the knowledge of such Grantor, all material foreign, in each
case, registrations of and applications for registered Amylin Patents,
registered Trademarks and registered Copyrights owned by each Grantor;

(ii) it is the sole and exclusive owner of the entire right, title and interest
in and to all Copyrights, Amylin Patents and Trademarks listed on Schedule 4.3
(as such schedule may be amended or supplemented from time to time) and all US
Regulatory Approvals, subject to any licenses and other rights granted as of or
prior to the Effective Date or granted or permitted to be granted pursuant to
Section 2.4;

(iii) all registrations, applications and filings for material Copyrights,
Amylin Patents, Trademarks, US Regulatory Approvals and US Regulatory Materials
are standing in the name of each Grantor and none of the Trademarks, Amylin
Patents, Copyrights, Trade Secrets, US Regulatory Approvals or US Regulatory
Materials has been licensed pursuant to a License Agreement by any Grantor to
any Affiliate or third party, except as disclosed in Schedule 4.3 (B), (D),
(F) or (G) (as each may be amended or supplemented from time to time) and
subject to Sections 2.3 and 2.4; and

(iv) to the knowledge of such Grantor, all material US Regulatory Approvals
(i) have been validly issued or acknowledged by or filed with the appropriate
Regulatory Authority and are in full force and effect in all material respects,
and (ii) are transferable to a transferee in the event of a foreclosure, subject
to any necessary consents by any Governmental Authority.

b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

(i) it shall not knowingly do any act or omit to do any act whereby any of the
Copyrights, Amylin Patents, Trade Secrets, Trademarks, US Regulatory Approvals
would lapse, or become abandoned, dedicated to the public, or unenforceable, or
which would adversely affect the validity, grant, or enforceability of the
security interest granted therein, except, in each case, with respect to which
the Grantor has determined with the exercise of its commercially reasonable
judgment that it shall or shall not take, as applicable, any such acts;

(ii) (a) it shall not, with respect to any material Trademarks, cease the use of
any of such material Trademarks or (b) materially fail to maintain the level of
the quality of products sold and services rendered under any of such Trademarks
at a level at least substantially consistent with the quality of such products
and services as of the date hereof, and each Grantor shall use commercially
reasonable efforts to cause licensees of such Trademarks to use such consistent
standards of quality only in such jurisdictions where the exercise of such
consistent standards of quality is required to maintain such Trademarks, except
in each case, with respect to which the Grantor has determined with the exercise
of its commercially reasonable judgment that it shall or shall not, as
applicable, undertake such use or take such actions;

(iii) it shall promptly notify Lilly if it knows that any item of the material
Copyrights, Amylin Patents, Trade Secrets, Trademarks or US Regulatory Approvals
has

 

Exhibit E



--------------------------------------------------------------------------------

become (a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, the United States Food and Drug Administration (“FDA”), any
state registry, any foreign counterpart of the foregoing, or any court, except,
in each case, (x) for any of the foregoing occurring in the ordinary course of
business or (y) to the extent that any such Copyrights, Amylin Patents, Trade
Secrets, Trademarks or US Regulatory Approvals are no longer used or useful in
the Business;

(iv) it shall take commercially reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, the FDA, any state
registry or any counterpart in the European Union (other than with respect to US
Regulatory Approvals) of the foregoing, to pursue any application and maintain
any registration or filing of each material Trademark, Amylin Patent, Copyright,
US Regulatory Approval owned by any Grantor which is now or shall become
included in the Intellectual Property or US Regulatory Approvals, including
those items on Schedule 4.3, except in each case for any such Trademark, Amylin
Patent, Copyright or US Regulatory Approvals with respect to which the Grantor
has determined with the exercise of its commercially reasonable business
judgment that it shall not so apply or pursue or maintain;

(v) in the event that any material Copyrights, Amylin Patents, Trade Secrets or
Trademarks or any Grantor’s rights under the Eng License is, to such Grantor’s
knowledge, materially infringed, misappropriated, or diluted by a third party,
such Grantor shall promptly take reasonable actions to stop such infringement,
misappropriation, or dilution and protect its rights in such Intellectual
Property or rights under the Eng License (to the extent not a breach thereof as
it exists as of the Effective Date) including, where appropriate, the initiation
of a suit for injunctive relief and to recover damages, except with respect to
which the Grantor has determined with the exercise of its commercially
reasonable judgment that it shall not take such actions;

(vi) it shall promptly (but in no event more than 60 days after any Grantor
obtains knowledge thereof) report to Lilly (i) the filing of any application to
register any Trademark, Patent or Copyright with the United States Patent and
Trademark Office, United States Copyright Office, or any state registry or
foreign counterpart of the foregoing (whether such application is filed by such
Grantor or through any agent, employee, licensee, or designee thereof) and
(ii) the registration of any Trademark, Amylin Patent or Copyright by any such
office, in each case by executing and delivering to Lilly a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto;

(vii) it shall promptly (but in no event more than 60 days after any Grantor
obtains knowledge thereof) report to Lilly (i) the filing of any US Regulatory
Approvals with the FDA, and (ii) the granting of any US Regulatory Approval by
any such office, in each case by executing and delivering to Lilly a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto;

(viii) it shall execute and deliver to Lilly any document reasonably requested
by Lilly (subject to Grantor’s reasonable request to redact extraneous
information from said document to the extent it will be publicly filed) to
acknowledge, confirm, register, record, or perfect Lilly’s interest in any US
public filing office necessary or desirable for the

 

Exhibit E



--------------------------------------------------------------------------------

registration or recording of Lilly’s security interest in any part of the
Intellectual Property and US Regulatory Approvals, whether now owned or
hereafter acquired (including, as applicable, Trademark Security Agreements,
Copyright Security Agreements and Patent Security Agreements, in the form of
Exhibits B, C and D, respectively);

(ix) except with the prior consent of Lilly (which, for any potential financing
arrangements with respect to Amylin Ohio, shall not be unreasonably withheld),
except for Permitted Liens and subject to Sections 2.3 and 2.4, (1) each Grantor
shall not execute, and there will not be on file in any US public office, any
effective financing statement or recorded licenses or instruments granting or
evidencing a lien in any material Trademark, Amylin Patent, Copyright, US
Regulatory Approval or US Regulatory Material, except financing statements or
other documents or instruments filed or to be filed in favor of Lilly, and
(2) each Grantor shall not sell, assign, grant any option or right of first
refusal or negotiation to acquire ownership of any Secured IP or an assignment
of such Grantor’s rights under the Eng License, or create or suffer to exist any
Lien upon or with respect to the Intellectual Property, such Grantor’s rights
under the Eng License, US Regulatory Materials or US Regulatory Approvals; and

(x) it shall continue to collect, at its own expense, all amounts due or to
become due to such Grantor in respect of the material Intellectual Property or
any portion thereof. In connection with such collections, each Grantor may take
(and, at Lilly’s reasonable direction, after the occurrence and during the
continuance of an Event of Default shall take) such action as such Grantor or
Lilly may deem reasonably necessary or advisable to enforce collection of such
amounts. Notwithstanding the foregoing, (a) any such actions taken by such
Grantor shall be in its sole discretion but not inconsistent with its ordinary
course of business and (b) Lilly shall have the right at any time, after the
occurrence and during the continuance of an Event of Default, to notify, or
require any Grantor to notify, any obligors with respect to any such amounts of
the existence of the security interest created hereby provided that the Grantor
is given concurrent notice thereof in writing.

ARTICLE V

FURTHER ASSURANCES; ADDITIONAL GRANTORS

5.1 Further Assurances.

(a) Each Grantor agrees that from time to time (but no more than once per
calendar quarter), at the expense of such Grantor, that it shall promptly
execute and deliver all further instruments and documents (including, Trademark
Security Agreements, Copyright Security Agreements and Patent Security
Agreements), and take all further action, that Lilly may reasonably request, in
order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable Lilly to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
each Grantor shall:

(i) file in the appropriate UCC filing office such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as Lilly
may reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby; and

 

Exhibit E



--------------------------------------------------------------------------------

(ii) take all actions reasonably requested by Lilly to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Collateral with the United States Patent and Trademark Office and United States
Copyright Office;

provided that, for the avoidance of doubt, nothing hereunder shall be construed
to require any action to be taken in respect of this Section 5.1(a) outside of
the United States.

(b) Each Grantor hereby authorizes Lilly to file a Record or Records, including
financing or continuation statements, and amendments thereto, in any
jurisdictions and with any filing offices as Lilly may reasonably determine, in
its sole discretion, are necessary or advisable to perfect the security interest
granted to Lilly herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
Lilly may reasonably determine is necessary to ensure the perfection of the
security interest in the Collateral granted to Lilly herein.

(c) Each Grantor hereby authorizes Lilly to modify this Agreement after
obtaining such Grantor’s written approval of or signature to such modification
(such approval and signature not to be unreasonably withheld) by amending
Schedule 4.3 (as such schedule may be amended or supplemented from time to time)
to include reference to any right, title or interest in any existing Collateral
or any Collateral acquired or developed by any Grantor after the execution
hereof or to delete any reference to any right, title or interest in any
Collateral in which any Grantor no longer has or claims any right, title or
interest. Grantor shall promptly (and in any event within 60 days of such
acquisition, development or deletion) notify Lilly of any material acquisition,
development or deletion.

(5.2) Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may (and shall, as and to the extent required under the Note)
become parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a counterpart to this Agreement. Upon delivery of any such counterpart
agreement to Lilly, notice of which is hereby waived by Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
Additional Grantor were an original signatory hereto. Each Grantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Lilly not to cause any Subsidiary of Amylin to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

ARTICLE VI

LILLY APPOINTED ATTORNEY-IN-FACT

(6.1) Power of Attorney. Each Grantor hereby irrevocably appoints Lilly (such
appointment being coupled with an interest) as such Grantor’s attorney-in-fact,
effective after and during the continuance of an Event of Default, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, Lilly or otherwise, from time to time in Lilly’s discretion to take any
action and to execute any instrument that Lilly may deem reasonably necessary
(and to the extent permitted by applicable laws) to accomplish the purposes of
this Agreement, including the following:

(a) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

Exhibit E



--------------------------------------------------------------------------------

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (b) above;

(c) to file any claims or take any action or institute any proceedings that
Lilly may deem necessary for the collection of any of the Collateral or
otherwise to enforce the rights of Lilly with respect to any of the Collateral;

(d) to prepare and file any UCC financing statements against such Grantor as
debtor;

(e) to prepare, sign, and file for recordation in any intellectual property
registry or Regulatory Authority, appropriate evidence of the lien and security
interest granted herein in the Collateral in the name of such Grantor as debtor;

(f) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including
actions to pay or discharge taxes or Liens (other than Permitted Liens) levied
or placed upon or threatened against the Collateral, any such payments made by
Lilly to become obligations of such Grantor to Lilly, due and payable
immediately without demand; and

(g) to effect any foreclosure sale, once the buyer in foreclosure is identified,
to enforce Lilly’s rights under this Agreement, without notice except as
specified below or as required under the UCC, subject to Sections 2.3 and 2.4,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral to the buyer in such foreclosure sale
as fully and completely as though Lilly were the absolute owner thereof for all
purposes.

6.2 No Duty on the Part of Lilly. The powers conferred on Lilly hereunder are
solely to protect the interests of Lilly in the Collateral and shall not impose
any duty upon Lilly to exercise any such powers. Lilly shall be accountable only
for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor its Affiliates nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for its gross negligence or willful
misconduct.

ARTICLE VII

REMEDIES

7.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, subject to
Sections 2.3 and 2.4, Lilly may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity with respect to the Collateral (and not with
respect to Amylin, its Affiliates or any other property or rights thereof
(except as provided in Section 7.7(e)), all the rights and remedies of Lilly on
default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Secured Obligations then owing,
whether by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of Lilly forthwith, assemble all or part of
the Collateral

 

Exhibit E



--------------------------------------------------------------------------------

as reasonably directed by Lilly and make it available to Lilly at a place to be
designated by Lilly that is reasonably convenient to both parties;

(ii) upon prior written notice, enter onto the Grantor property where any
Product Inventory included in the Collateral is located and take possession
thereof with or without judicial process, subject to applicable law;

(iii) prior to the disposition of the Collateral, store, process or otherwise
prepare the Collateral for disposition in any manner to the extent Lilly deems
appropriate;

(iv) without notice except as specified below or as required under the UCC, and
subject to Sections 2.3 and 2.4, sell, assign, lease, license (on an exclusive
or nonexclusive basis) or otherwise dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Lilly’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Lilly may deem
commercially reasonable; and

(v) if any Product Inventory is in possession or control of any third party, any
time after the occurrence and during the continuance of an Event of Default,
such Grantor shall join with Lilly in notifying the third party of Lilly’s
security interest and use commercially reasonable efforts to obtain an
acknowledgement from the third party that it is holding the Product Inventory
for the benefit of Lilly.

(b) Lilly may be the purchaser of any or all of the Collateral at any public
sale in accordance with the UCC and Lilly shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by Lilly at such sale. Each purchaser
at any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least 10 days’ notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. Lilly shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. Lilly may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against Lilly arising by reason
of the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 7.1 will cause irreparable injury to Lilly, that Lilly
has no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 7.1 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
Secured Obligations becoming due and payable prior to their stated maturities.
Nothing in this Section shall in any way alter the rights of Lilly hereunder.

(c) Lilly may sell the Collateral without giving any warranties as to the
Collateral. Lilly may specifically disclaim or modify any warranties of title or
the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

Exhibit E



--------------------------------------------------------------------------------

(d) Lilly shall have no obligation to marshal any of the Collateral.

(e) To effect any foreclosure sale, once a buyer in foreclosure is identified,
subject to Sections 2.3 and 2.4, upon written demand from Lilly, each Grantor
shall grant, assign, convey or otherwise transfer an absolute assignment of all
of such Grantor’s right, title and interest in and to the Collateral to the
buyer in such foreclosure sale and shall execute and deliver such documents as
are necessary or appropriate to carry out the intent and purposes of this
Agreement.

(f) Each Grantor agrees that such a grant, conveyance, transfer, assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that Lilly receives cash proceeds in respect of the sale of,
or other realization upon, the Collateral.

7.2 Application of Proceeds. All proceeds received by Lilly in respect of any
sale, any collection from, or other realization upon all or any part of the
Collateral shall be applied by Lilly against the Secured Obligations in the
following order of priority: first, to the payment of all costs and expenses as
provided in Section 2.4(b) of the Note; second, to the extent of any excess of
such proceeds, to the payment of all other Secured Obligations for the benefit
of Lilly; and third, to the extent of any excess of such proceeds, to the
payment to or upon the order of such Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

7.3 Sales on Credit. If Lilly sells any of the Collateral upon credit, Grantor
will be credited only with payments actually made by purchaser and received by
Lilly and applied to indebtedness of the purchaser. In the event the purchaser
fails to pay for the Collateral, Lilly may resell the Collateral and Grantor
shall be credited with proceeds of the sale.

7.4 Intellectual Property; License Agreements; Supply Agreements.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, subject to
Sections 2.3 and 2.4:

(i) Lilly shall have the right (but not the obligation), upon prior written
notice to the Grantor, to bring suit or otherwise commence any action or
proceeding in the name of any Grantor, Lilly or otherwise, in Lilly’s sole
discretion, to enforce any of such Grantor’s rights in any Intellectual Property
(but with respect to any License Agreement under any Grantor’s rights under the
Eng License, to the extent not a breach of the Eng License as it exists as of
the Effective Date), the Eng License (to the extent not a breach thereof as it
exists as of the Effective Date) or the Supply Agreements, in which event such
Grantor shall, at the request of Lilly, do any and all lawful acts and execute
any and all documents required by Lilly in aid of such enforcement; and

(ii) Lilly shall have the right to notify (with concurrent written notice to
Grantor), or require each Grantor to notify, any obligors with respect to
amounts due or to become due to such Grantor in respect of the Intellectual
Property (but with respect to any License Agreement under any Grantor’s rights
under the Eng License, to the extent not a breach of the Eng License as it
exists as of the Effective Date), of the existence of the security interest
created herein, to direct such obligors to make payment of all such amounts
directly to Lilly, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.

 

Exhibit E



--------------------------------------------------------------------------------

Amylin represents and warrants that it has provided Lilly with a true, accurate
and complete copy of the Eng License (except the Nonstatutory Stock Option
agreement attached thereto as Exhibit B) entered into effective as of October 1,
1996, and that the Eng License has not been amended or modified since such date
and remains in effect in the form provided as of the Effective Date.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, and (iii) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Lilly shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any rights, title and
interests to any Collateral as may have been assigned, conveyed or otherwise
transferred to Lilly, subject to any disposition thereof that may have been made
by Lilly (including if Lilly is the buyer in a foreclosure sale); provided,
after giving effect to such reassignment, reconveyance or retransfer, Lilly’s
security interest granted pursuant hereto, as well as all other rights and
remedies of Lilly granted hereunder, shall continue to be in full force and
effect; and provided further, the rights, title and interests so reassigned,
reconveyed or retransferred shall be free and clear of any other Liens granted
by or on behalf of Lilly.

(c) Subject to Sections 2.3 and 2.4, during an Event of Default, solely for the
purpose of enabling Lilly to exercise rights and remedies under this Article 7,
and at such time as Lilly shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to Lilly, to the extent it has the right to
do so, an irrevocable (during an Event of Default), nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to the Trademarks, subject to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Trademarks, to use, operate under, license, or sublicense the Trademarks of such
Grantor in connection with the Product Inventory included in the Collateral, in
accordance with this Agreement. The foregoing license granted to Lilly is
granted as is, where is, with all faults and all representations and warranties,
express and implied, disclaimed.

7.5 Regulatory Materials; Regulatory Approvals.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, subject to
Sections 2.3 and 2.4:

(i) effect (at the sole cost and expense of such Grantor), and shall not amend,
cancel or surrender any such US Regulatory Approvals, or permit any such US
Regulatory Approval to expire or be amended, cancelled or revoked;

(ii) with respect to all clinical studies for any Product being conducted as of
the date of the foreclosure sale, at the buyer in foreclosure’s option (as
specified by such buyer in a written notice to the Grantor), each Grantor shall
either (A) end such studies with respect to enrolled subjects in an orderly and
prompt manner in accordance with applicable law, including any required follow
up treatment with previously enrolled subjects, or (B) transfer sponsorship to
such buyer or its designee of such studies in accordance with applicable law and
cooperate with such buyer to ensure a smooth and orderly transition thereof that
will not involve any disruption of such studies or activities;

(iii) each Grantor shall take or refrain from taking such actions with respect
to those US Regulatory Materials and US Regulatory Approvals not yet transferred
to, or replaced by, the buyer in foreclosure as are reasonably requested by the
buyer in foreclosure in writing, provided that in no event will each Grantor be
obligated to undertake

 

Exhibit E



--------------------------------------------------------------------------------

any act or omission it deems not in compliance with its legal and regulatory
compliance obligations; and

(iv) each Grantor shall notify the buyer in foreclosure within 72 hours (or such
shorter period required by law) if such Grantor receives a complaint or a report
of an adverse drug experience with respect to any Product. In addition, each
Grantor shall cooperate with such buyer in foreclosure’s reasonable requests and
use commercially reasonable efforts to assist such buyer in connection with the
investigation of and response to any complaint or adverse drug experience report
related to the Product sold by such Grantor.

7.6 Cash Proceeds. Any cash, checks and other near-cash items (collectively,
“Cash Proceeds”) with respect to the Collateral received by Lilly (whether from
a Grantor or otherwise): (i) if no Event of Default shall have occurred and be
continuing, shall be paid by Lilly to Amylin or as otherwise instructed by
Amylin and (ii) if an Event of Default shall have occurred and be continuing,
may, in the sole discretion of Lilly, (A) be paid to Amylin, and/or (B) then or
at any time thereafter may be applied by Lilly against the Secured Obligations
then due and owing.

7.7 Remedies for Other Defaults; Limited Recourse. Notwithstanding anything to
the contrary in this Agreement or any other Note Document, the Parties hereto
agree that:

(a) Lilly shall be permitted to exercise rights and remedies against any Amylin
Party or any Grantor for such Person’s failure to perform or observe any
covenant or agreement under this Agreement or any other Note Document or for any
inaccuracy of any representation or warranty made by such Person under this
Agreement or under any other Note Document if and only if an Other Default or
Event of Default has occurred and is continuing.

(b) Upon the occurrence and during the continuance of an Other Default, Lilly
shall have all rights and remedies provided under applicable law or in equity.

(c) No Amylin Party or Grantor shall be liable under this Agreement or any other
Note Document, the Settlement and Termination Agreement or any other Ancillary
Agreements for any indirect, incidental, consequential, special or punitive
damages (including, without limitation, damages for loss of profits or loss of
business opportunities) arising out of this Agreement or any other Note
Document, the Settlement and Termination Agreement or any other Ancillary
Agreements, in each case whether or not caused by or resulting from the
activities of such Person, the occurrence of any Event of Default, the
occurrence of any Other Default or any other breach of, default by or other
failure of such Person under this Agreement or any other Note Document, the
Settlement and Termination Agreement or any other Ancillary Agreements and, in
any such case, regardless of whether such Person has been advised of the
possibility of any such damage.

(d) Upon the breach of, default by or other failure of any Amylin Party or any
Grantor under this Agreement or any other Note Document, other than upon the
occurrence or existence of, and during the continuation of, an Event of Default,
Lilly shall have no right to exercise remedies pursuant to this Agreement (for
clarity, upon an Other Default, Lilly shall have the rights set forth in
Section 7.7(b) above).

(e) The sole recourse of Lilly in respect of the Secured Obligations hereunder
or under any other Note Document shall be to the Collateral under the Security
Documents, and Lilly agrees that it shall not seek to enforce any monetary
judgment with respect to the Secured Obligations hereunder or under any other
Note Document other than against the Collateral; provided that, notwithstanding
the

 

Exhibit E



--------------------------------------------------------------------------------

foregoing: (i) Lilly shall have the rights described in Section 7.7(b) with
respect to any Other Default; and (ii) Lilly shall not be limited in seeking
recourse against any Amylin Party, or any Amylin Party’s assets (whether pledged
pursuant to this Agreement or otherwise) for any breach by Amylin of the
Settlement and Termination Agreement or with respect to any indemnification
obligations or other amounts owing by any Amylin Party thereunder, including,
without limitation, pursuant to the provisions of Article IV thereof (even if
such obligations are referenced as Mandatory Payments herein).

(f) Lilly shall be permitted to declare all Obligations immediately due and
payable if and only if an Event of Default has occurred and is continuing at the
time of such declaration.

ARTICLE VIII

CONTINUING SECURITY INTEREST

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the earlier of (i) the payment in
full of the Obligations or (ii) the termination of the Note. Upon the earlier to
occur of the payment in full of the Obligations or the termination of the Note,
the security interest granted hereby shall automatically terminate hereunder and
of record and all rights to the Collateral shall revert to Grantors. Upon any
such termination Lilly shall, at Grantors’ expense, execute and deliver to
Grantors such documents, and authorize the filing of all UCC termination
statements and intellectual property security agreement terminations, as
Grantors shall reasonably request to evidence such termination.

ARTICLE IX

STANDARD OF CARE; LILLY MAY PERFORM

The powers conferred on Lilly hereunder are solely to protect its interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Lilly shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral. Lilly shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which Lilly
accords its own property. Neither Lilly nor its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or otherwise. If any Grantor
fails to perform any agreement contained herein, if an Event of Default has
occurred and is continuing, Lilly may itself perform, or cause performance of,
such agreement, and the expenses of Lilly incurred in connection therewith shall
be payable by each Grantor.

ARTICLE X

MISCELLANEOUS.

10.1 Entire Agreement; Amendment. This Agreement (together with the schedules
and exhibits hereto) and the other Note Documents are being executed and
delivered in connection with the execution and delivery of the Settlement and
Termination Agreement. This Agreement and the other Note Documents set forth the
complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto with respect to the subject matter hereof and supersedes and
terminates all prior and contemporaneous

 

Exhibit E



--------------------------------------------------------------------------------

agreements and understandings between the Parties, whether oral or written, with
respect to the subject matter hereof. No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.

10.2 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be construed in accordance with, and governed by, the
laws of the State of New York, without giving effect to any conflicts of laws
principles that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

(b) All actions, claims, suits or proceedings (“Actions”) arising out of or
relating to this Agreement shall be heard and determined exclusively in the
United States District Court for the Southern District of New York, or, if such
court does not have subject matter jurisdiction, the state courts of New York
located in New York County, and any appellate court from any thereof. Consistent
with the preceding sentence, the parties hereby (i) submit to the exclusive
jurisdiction of any such courts for the purpose of any Action arising out of or
relating to this Agreement brought by either party and (ii) irrevocably waive,
to the fullest extent permitted by applicable law, and agree not to assert as a
defense, counterclaim or otherwise, in any such Action, any objection that it
may now or hereafter have to the laying of the venue of any such Action brought
in such a court and any claim that any such proceeding brought in such a court
has been brought in an inconvenient forum. Each party agrees that notice or the
service of process in any Action arising out of or relating to this Agreement
shall be properly served or delivered if delivered in the manner provided for
notices by Section 10.4 of this Agreement.

(c) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BETWEEN THE PARTIES DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY OR PARTIES HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY OR PARTIES WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.2.

10.3 Certain Provisions of Settlement and Termination Agreement. The following
provisions of the Settlement and Termination Agreement shall be incorporated by
reference herein, mutatis mutandis, as if set forth at length in this Agreement:
Section 13.15 (No Strict Construction), Section 13.18 (Counterparts),
Section 13.20 (Severability), Section 13.21 (Ambiguities) and Section 13.22
(Headings).

10.4 Notices. All notices which are required or permitted hereunder will be in
writing and sufficient if delivered personally or sent by nationally-recognized
overnight courier (with confirmation of delivery) addressed as follows:

 

If to any Grantor, to:

  

Amylin Pharmaceuticals, Inc.

9360 Towne Centre Drive

San Diego, California 92121

Attention: Chairman and Chief Executive Officer

 

Exhibit E



--------------------------------------------------------------------------------

with a copy to:   

Amylin Pharmaceuticals, Inc.

9360 Towne Centre Drive

San Diego, California 92121

Attention: General Counsel

with a copy to:   

Skadden, Arps, Slate Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Nancy Lieberman

if to Lilly, to:   

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, IN 46285

Attention: General Counsel

with a copy to:   

Covington & Burling LLP 1201

Pennsylvania Ave., N.W.

Washington, D.C. 20004

Attention: John A. Hurvitz

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given when delivered if personally delivered or on
the Business Day after dispatch if sent by nationally-recognized overnight
courier (with confirmation of delivery).

10.5 Assignment. This Agreement and the rights and obligations of the Parties
will inure to the benefit and be binding upon each Party and its successors and
permitted assigns No Party may assign this Agreement or any rights or
obligations hereunder except in accordance with Section 10.5 of the Note. Any
attempted assignment not in accordance with this Section 10.5 will be void.

10.6 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time. All rights and remedies
existing under this Agreement and the other Note Documents are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

10.7 Schedules, Exhibits and Attachments. All schedules, exhibits and
attachments referred to herein are intended to be and hereby are specifically
made part of this Agreement. However, if there is a conflict between a term or
condition of such schedules, exhibits and attachments and this Agreement, the
terms and conditions of this Agreement shall prevail.

[Signature page follows]

 

Exhibit E



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Amylin, each other Grantor and Lilly have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

AMYLIN PHARMACEUTICALS, INC.

By:  

 

Name:   Title:   AMYLIN OHIO LLC

By:  

 

Name:   Title:   ELI LILLY AND COMPANY

By:  

 

Name:   Title:  

 

Exhibit E